Exhibit 10.16


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


EXECUTION VERSION






























MASTER REPURCHASE AGREEMENT


Dated as of September 25, 2020




Between:




Barclays Bank PLC, as Buyer,


and


QUICKEN LOANS, LLC as Seller



















--------------------------------------------------------------------------------



TABLE OF CONTENTS
1. APPLICABILITY
1
2. DEFINITIONS AND ACCOUNTING MATTERS
1
3. THE TRANSACTIONS
23
4. PAYMENTS; COMPUTATION
27
5. TAXES; TAX TREATMENT
28
6. MARGIN MAINTENANCE
30
7. INCOME PAYMENTS
30
8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT
31
9. CONDITIONS PRECEDENT
34
10. RELEASE OF PURCHASED ASSETS
38
11. RELIANCE
39
12. REPRESENTATIONS AND WARRANTIES
39
13. COVENANTS OF SELLER
44
14. REPURCHASE DATE PAYMENTS
50
15. REPURCHASE OF PURCHASED ASSETS
50
16. SUBSTITUTION
51
17. EVENTS OF DEFAULT
51
18. REMEDIES
54
19. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
57
20. NOTICES AND OTHER COMMUNICATIONS
57
21. USE OF EMPLOYEE PLAN ASSETS
59
22. INDEMNIFICATION AND EXPENSES
59
23. WAIVER OF DEFICIENCY RIGHTS
60
24. REIMBURSEMENT
61
25. FURTHER ASSURANCES
61
26. TERMINATION
61
27. SEVERABILITY
61
28. BINDING EFFECT; GOVERNING LAW
61
29. AMENDMENTS
62
30. SUCCESSORS AND ASSIGNS
62
31. CAPTIONS
62
32. COUNTERPARTS
62
33. SUBMISSION TO JURISDICTION; WAIVERS
62
34. WAIVER OF JURY TRIAL
63
35. ACKNOWLEDGEMENTS
63
36. HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS
63
37. ASSIGNMENTS
64
38. SINGLE AGREEMENT
65
39. INTENT
66

i




--------------------------------------------------------------------------------



40. CONFIDENTIALITY
67
41. SERVICING
68
42. PERIODIC DUE DILIGENCE REVIEW
70
43. SET-OFF
71
44. ENTIRE AGREEMENT
71
45. USA PATRIOT ACT; OFAC AND ANTI-TERRORISM
71
46. CONTRACTUAL RECOGNITION OF BAIL-IN
72
47. CONTRACTUAL RECOGNITION OF UK STAY IN RESOLUTION
72
48. NOTICE REGARDING CLIENT MONEY RULES
73





SCHEDULES
SCHEDULE 1        Representations and Warranties re: Loans
SCHEDULE 2        Subsidiaries
SCHEDULE 12(c)    Litigation
SCHEDULE 13(i)    Related Party Transactions


EXHIBITS
EXHIBIT A        Form of Quarterly Certification
EXHIBIT B        Form of Instruction Letter
EXHIBIT C        Buyer’s Wire Instructions
EXHIBIT D        Form of Security Release Certification


ii





--------------------------------------------------------------------------------



MASTER REPURCHASE AGREEMENT, dated as of September 25, 2020, between
Quicken Loans, LLC, a Michigan limited liability company (the “Seller”), and
Barclays Bank PLC, a public limited company formed under the laws of England and
Wales (“Buyer”).

1.APPLICABILITY
Buyer shall, with respect to the Committed Amount, and may agree to, with
respect to the Uncommitted Amount, from time to time enter into transactions in
which the Seller sells to Buyer Eligible Loans against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to sell to the Seller Purchased
Assets by a date certain, against the transfer of funds by the Seller. Each such
transaction shall be referred to herein as a “Transaction”, and, unless
otherwise agreed in writing, shall be governed by this Agreement.

2.DEFINITIONS AND ACCOUNTING MATTERS
(a)Defined Terms. As used herein, the following terms have the following
meanings (all terms defined in this Section 2 or in other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa):
“Ability to Repay Rule” shall mean 12 CFR 1026.43(c), or any successor rule or
regulation, including all applicable official staff commentary.


“Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted mortgage servicing practices (including collection procedures) of
prudent mortgage lending institutions which service mortgage loans, as
applicable, of the same type as the Loans in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with applicable
Agency servicing practices and procedures for Agency mortgage backed securities
pool mortgages, as defined in the Agency Guidelines including future updates.
“Account Bank” shall mean JPMorgan Chase Bank, N.A..
“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereto.
“Adjusted Tangible Net Worth” shall mean, with respect to any Person at any
date, the excess of the total assets over the total liabilities of such Person
on such date, each to be determined in accordance with GAAP consistent with
those applied in the preparation of the Seller’s financial statements less the
sum of the following (without duplication): (a) the book value of all
investments in non-consolidated subsidiaries, and (b) any other assets of the
Seller and consolidated Subsidiaries that would be treated as intangibles under
GAAP including, without limitation, goodwill, research and development costs,
trademarks, trade names, copyrights, patents, rights to refunds and
indemnification and unamortized debt discount and expenses. Notwithstanding the
foregoing, servicing rights shall be included in the calculation of total
assets.
“Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the date
set forth in the related Note on which the Mortgage Interest Rate on the Loan is
adjusted in accordance with the terms of the Note.
“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, and which shall include any
1




--------------------------------------------------------------------------------



Subsidiary of such Person. For purposes of this definition, “control” (together
with the correlative meanings of “controlled by” and “under common control
with”) means possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.
“Agency” shall mean Fannie Mae, Ginnie Mae, Freddie Mac or RHS, as the context
may require.
“Agency Approval” shall have the meaning provided in Section 13(aa).
“Agency Audit” shall mean any Agency, HUD, FHA, VA or RHS audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such Agency).
“Agency Eligible Loan” shall mean a Loan that is (i) originated in compliance
with the applicable Agency Guidelines (other than for exceptions to the Agency
Guidelines provided by the applicable Agency to Seller and is eligible for sale
to or securitization by (or guaranty of securitization by)) an Agency or (ii)
(a) an FHA Loan; (b) a VA Loan; (c) an RHS Loan, or (d) otherwise eligible for
inclusion in a Ginnie Mae mortgage-backed security pool.


“Agency Guidelines” shall mean the Ginnie Mae Guide, the Fannie Mae Guide and/or
the Freddie Mac Guide, the FHA Regulations, the VA Regulations and/or the Rural
Housing Service Regulations, as the context may require, in each case as such
guidelines have been or may be amended, supplemented or otherwise modified from
time to time by Ginnie Mae, Fannie Mae, Freddie Mac, FHA, VA or RHS, as
applicable.
“Agency Security” shall mean a mortgage-backed security issued or guaranteed by
an Agency.
“Agreement” shall mean this Master Repurchase Agreement (including all exhibits,
schedules and other addenda hereto or thereto), as supplemented by the Pricing
Side Letter, as it may be amended, restated, further supplemented or otherwise
modified from time to time.
“ALTA” shall mean the American Land Title Association.
“Anti-Money Laundering Laws” shall have the meaning provided in Section 12(ee)
hereof.
“Applicable Margin” shall have the meaning set forth in the Pricing Side Letter.
“Applicable Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.
“Appraised Value” shall mean, with respect to any Loan, the lesser of (i) the
value set forth on the appraisal made in connection with the origination of the
related Loan as the value of the related Mortgaged Property, or (ii) the
purchase price paid for the Mortgaged Property, provided, however, that in the
case of a Loan the proceeds of which are not used for the purchase of the
Mortgaged Property, such value shall be based solely on the appraisal made in
connection with the origination of such Loan.
“Approvals” shall mean, with respect to the Seller, the approvals granted by the
applicable Agency or HUD, as applicable, designating the Seller as a Ginnie
Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved mortgagee,
a VA-approved lender, an RHS lender, an RHS servicer, a Fannie Mae-approved
seller/servicer or a Freddie Mac-approved seller/servicer, as applicable, in
good
2




--------------------------------------------------------------------------------



standing to the extent necessary for Seller to conduct its business in all
material respects as it is then being conducted.
“Approved Title Insurance Company” shall mean a title insurance company as to
which Buyer has not otherwise provided written notice to Seller that such title
insurance company is not reasonably satisfactory to Buyer; provided, however,
that Seller shall provide a list of Approved Title Insurance Companies at the
reasonable request of Buyer.
“Assignment and Acceptance” shall have the meaning provided in Section 37(a).
“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.
“Authoritative Copy” shall mean with respect to an eNote, the unique copy of
such eNote that is within the Control of the Controller.
“Bail-In Action” means the exercise by the Bank of England (or any successor
resolution authority) of any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary period
and together with any power to terminate and value transactions) under, and
exercised in compliance with, any laws, regulations, rules or requirements in
effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
Buyer’s obligations (or those of Buyer’s affiliates) can be reduced (including
to zero), canceled or converted into shares, other securities, or other
obligations of Buyer or any other person.
“Bankruptcy Code” shall mean Title 11 of the United States Code, Section 101 et
seq., as amended from time to time.
“Barclays” shall mean Barclays Bank PLC.
“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
the Custodian’s offices, banking and savings and loan institutions in the State
of New York, Michigan or Delaware, the City of New York or the State of
California are required to be closed, or (iii) a day on which trading in
securities on the New York Stock Exchange or any other major securities exchange
in the United States is not conducted.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Cash Equivalents” shall mean (a) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed or insured by
the United States Government or any agency
3




--------------------------------------------------------------------------------



thereof, (b) certificates of deposit and eurodollar time deposits with
maturities of ninety (90) days or less from the date of acquisition and
overnight bank deposits of any commercial bank having capital and surplus in
excess of $500,000,000, (c) repurchase obligations of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by Standard and Poor’s
Ratings Group (“S&P”) or P-1 or the equivalent thereof by Moody’s Investors
Service, Inc. (“Moody’s”) and in either case maturing within ninety (90) days
after the day of acquisition, (e) securities with maturities of ninety (90) days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of
ninety (90) days or less from the date of acquisition backed by standby letters
of credit issued by any commercial bank satisfying the requirements of clause
(b) of this definition, (g) shares of money market mutual or similar funds, (h)
[***] of the unencumbered marketable securities in Seller’s accounts (or the
account of Seller’s Affiliates), or (i) the aggregate amount of unused capacity
available (taking into account applicable haircuts) under committed and
uncommitted mortgage loan and mortgage-backed securities warehouse and servicing
and servicer advance facilities, or lines of credit collateralized by mortgage
or mortgage servicing rights assets for which the seller or borrower thereunder
has adequate eligible collateral pledged or to pledge thereunder, or under
unsecured lines of credit available to Seller.
“CEMA Consolidated Note” shall mean the original executed consolidated
promissory note or other evidence of the consolidated indebtedness of a
mortgagor/borrower with respect to a CEMA Loan and a Consolidation, Extension
and Modification Agreement.
“CEMA Loan” shall mean a Loan originated in connection with a refinancing
subject to a Consolidation, Extension and Modification Agreement and with
respect to which the related Mortgaged Property is located in the State of New
York.
“Change of Control” shall mean, with respect to the Seller, the acquisition by
any other Person, or two or more other Persons acting as a group, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended) of outstanding
shares of voting stock of the Seller at any time if after giving effect to such
acquisition Rocket Companies, Inc. ceases to own, directly or indirectly, at
least fifty percent (51%) of the voting power of Seller’s outstanding equity
interests.
“Closing Agent” shall mean, with respect to any Wet-Ink Transaction, an entity
reasonably satisfactory to Buyer (which may be a title company or its agent,
escrow company, attorney or other closing agent in accordance with local law and
practice in the jurisdiction where the related Wet-Ink Loan is being originated)
to which the proceeds of such Wet-Ink Transaction are to be wired pursuant to
the instructions of Seller. Unless Buyer notifies Seller (electronically or in
writing) that a Closing Agent is unsatisfactory, each Closing Agent utilized by
Seller shall be deemed satisfactory; provided, that each of Title Source, Inc.
and its Subsidiaries shall be deemed satisfactory to Buyer while it is an
Affiliate of Seller and eligible to act as a closing agent under applicable
Agency Guidelines, and provided further that Buyer shall instruct Custodian that
no funds shall be transferred to the account of any Closing Agent after the date
that is five (5) Business Days following the date that notice is delivered to
Seller that such Closing Agent is unsatisfactory, and provided, further, that
the Market Value shall be deemed to be zero with respect to each Loan, for so
long as such Loan is a Wet-Ink Loan, as to which the proceeds of such
4




--------------------------------------------------------------------------------



Loan were wired to a Closing Agent with respect to which Buyer has notified
Seller at least five (5) Business Days before funds are transferred to the
account of such Closing Agent that such Closing Agent is not satisfactory.
“COBRA” shall have the meaning assigned thereto in Section 12(p) hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collection Account” shall mean the following account at the Account Bank
established by the Seller for the benefit of Buyer, “Quicken Loans, LLC as
Trustee/Bailee for Barclays Bank PLC - P&I account – Account [***]”.
“Collection Account Control Agreement” shall mean the blocked account control
agreement dated as of September 25, 2020, among Buyer, the Seller and the
Account Bank, in form and substance acceptable to Buyer to be entered into with
respect to the Collection Account, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Confirmation” shall have the meaning assigned thereto in Section 3(a) hereof.
“Consolidation, Extension and Modification Agreement” shall mean the original
executed consolidation, extension and modification agreement executed by a
mortgagor/borrower in connection with a CEMA Loan.
“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.
“Control” shall mean with respect to an eNote, the “control” of such eNote
within the meaning of UETA and/or, as applicable, E-SIGN, which is established
by reference to the MERS eRegistry and any party designated therein as the
Controller.
“Control Failure” shall mean with respect to an eNote, (i) if the Controller
status of the eNote shall not have been transferred to Buyer, (ii) Buyer shall
otherwise not be designated as the Controller of such eNote in the MERS
eRegistry, (iii) if the eVault shall have released the Authoritative Copy of an
eNote in contravention of the requirements of the Custodial and Disbursement
Agreement, or (iv) if the Custodian initiated any changes on the MERS eRegistry
in contravention of the terms of the Custodial and Disbursement Agreement.
“Controller” shall mean with respect to an eNote, the party designated in the
MERS eRegistry as the “Controller”, and who in such capacity shall be deemed to
be “in control” or to be the “controller” of such eNote within the meaning of
UETA or E-SIGN, as applicable.
“Cooperative Corporation” shall mean the cooperative apartment corporation that
holds legal title to a Cooperative Project and grants occupancy rights to units
therein to stockholders through Proprietary Leases or similar arrangements.
5




--------------------------------------------------------------------------------



“Cooperative Loan” shall mean a Loan that is secured by a First Lien perfected
security interest in Cooperative Shares and the related Proprietary Lease
granting exclusive rights to occupy the related Cooperative Unit in the building
owned by the related Cooperative Corporation.
“Cooperative Loan Documents” shall have the meaning assigned thereto in the
Custodial and Disbursement Agreement.
“Cooperative Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Cooperative Loan.
“Cooperative Project” shall mean all real property owned by a Cooperative
Corporation including the land, separate dwelling units and all common elements.
“Cooperative Shares” shall mean the shares of stock issued by a Cooperative
Corporation and allocated to a Cooperative Unit and represented by a stock
certificate.
“Cooperative Unit” shall mean a specific unit in a Cooperative Project.
“Costs” shall have the meaning provided in Section 22(a) hereof.
“COVID-19 Pandemic” means the global pandemic caused by the COVID-19
coronavirus, which commenced in December of 2019.
“COVID Responsive Change” means any change in applicable law, Agency Guidelines,
Accepted Servicing Practices, or Underwriting Guidelines that occurs in response
to the COVID-19 Pandemic, whether temporary or permanent, and including but not
limited to the Coronavirus Aid, Relief, and Economic Security Act and responsive
actions taken by any Agency or Governmental Authority relating thereto.
“Custodial and Disbursement Agreement” shall mean the Custodial and Disbursement
Agreement, dated as of the date hereof, between the Seller, Buyer, Disbursement
Agent and Custodian as the same shall be amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Custodian” shall mean Deutsche Bank National Trust Company, or its successors
and permitted assigns, or such other custodian as may be mutually agreed to by
Buyer and Seller.
“Custodial Loan Transmission” shall have the meaning assigned thereto in the
Custodial and Disbursement Agreement.
“Default” shall mean an Event of Default or any event that, with the giving of
notice or the passage of time or both, would become an Event of Default.
“Delegatee” shall mean with respect to an eNote, the party designated in the
MERS eRegistry as the “Delegatee” or “Delegatee for Transfers”, who in such
capacity is authorized by the Controller to perform certain MERS eRegistry
transactions on behalf of the Controller such as Transfers of Control and
Transfers of Control and Location.
“Disbursement Agent” means Deutsche Bank National Trust Company and its
successors and permitted assigns, or such other entity as mutually agreed upon
by Buyer and Seller.
6




--------------------------------------------------------------------------------



“Document Deficient Loan” shall mean any closed Loan for which the Custodian has
not received a complete Mortgage File from the Seller.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Loan, exclusive of any days of grace.
“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 42 hereof with respect to any or all of the
Loans or the Seller or related parties, as desired by Buyer from time to time.
“eCommerce Laws” shall mean E-SIGN, UETA, any applicable state or local
equivalent or similar laws and regulations, and any rules, regulations and
guidelines promulgated under any of the foregoing.
“Economic and Trade Sanctions and Anti-Terrorism Laws” means any laws relating
to terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering, or bribery, all as amended, supplemented or replaced from time
to time.
“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 9(a) have been satisfied.
“Electronic Agent” shall mean MERSCORP Holdings, Inc., or its successor in
interest or assigns.
“Electronic Record” shall mean with respect to an eMortgage Loan, the related
eNote and all other documents comprising the Mortgage File electronically
created and that are stored in an electronic format, if any.
“Electronic Security Failure” shall mean as such term is defined in the
Custodial and Disbursement Agreement.
“Electronic Tracking Agreement” shall mean the electronic tracking agreement
among Buyer, the Seller, MERSCORP Holdings, Inc. and MERS, in form and substance
acceptable to Buyer to be entered into in the event that any of the Loans become
MERS Loans, as the same may be amended, restated, supplemented or otherwise
modified from time to time; provided that if no Loans are or will be MERS Loans,
all references herein to the Electronic Tracking Agreement shall be disregarded.
“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).
“Eligible Loan” shall mean a Loan (i) as to which the representations and
warranties in Section 12(t) and 12(u) and Schedule 1 of this Agreement are true
and correct in all material respects, (ii) that was originated in all material
respects in accordance with the applicable Underwriting Guidelines or Agency
Guidelines and (iii) contains all required Loan Documents without Exceptions
unless otherwise waived electronically or in writing by Buyer. Except as
otherwise permitted in the Pricing Side Letter, no Loan shall be an Eligible
Loan:
7




--------------------------------------------------------------------------------



1. that Buyer determines, in its good faith, reasonable discretion is not
eligible for sale in the secondary market or for securitization without
unreasonable credit enhancement;
2.as to which the related Mortgage File has been released from the possession of
the Custodian under Section 5 of the Custodial and Disbursement Agreement to the
Seller or its bailee for a period in excess of [***];
3.as to which the related Mortgage File has been released from the possession of
the Custodian under Section 5(a) of the Custodial and Disbursement Agreement
under any Transmittal Letter in excess of the longer of [***] and the time
period stated in such Transmittal Letter for release;
4.in respect of which (a) the related Mortgaged Property is the subject of a
foreclosure proceeding or (b) the related Note has been extinguished under
relevant state law in connection with a judgment of foreclosure or foreclosure
sale or otherwise;
5.if (a) the related Note or the related Mortgage is not genuine or is not the
legal, valid, binding and enforceable obligation of the maker thereof, subject
to no right of rescission, set-off, counterclaim or defense, or (b) such
Mortgage, is not a valid, subsisting, enforceable and perfected Lien on the
Mortgaged Property;
6.in respect of which the related Mortgagor is the subject of a bankruptcy
proceeding;
7.if such Loan is [***] or more days past due;
8.if the Purchase Price of such Loan, when added to the aggregate outstanding
Purchase Price of all Purchased Assets that are then subject to Transactions,
exceeds the Maximum Aggregate Purchase Price;
9.if such loan is a Wet-Ink Loan and the Purchase Price of such Wet-Ink Loan
when added to the aggregate outstanding Purchase Price of all other Wet-Ink
Loans that are then subject to outstanding Transactions hereunder, exceeds at
any time [***] of the Maximum Aggregate Purchase Price;
10.if such Loan is secured by real property improved by manufactured housing;
11.if such loan is a FHA § 203(k) Loan or an RHS Loan and the Purchase Price of
such FHA § 203(d) Loan or RHS Loan when added to the aggregate outstanding
Purchase Price of all other FHA § 203(k) Loans and RHS Loans that are then
subject to outstanding Transactions hereunder, exceeds at any time [***];
12.if such loan is a CEMA Loan and the Purchase Price of such CEMA Loan when
added to the aggregate outstanding Purchase Price of all other CEMA Loans that
are then subject to outstanding Transactions hereunder, exceeds at any time
[***];
13.such Loan is not an eMortgage Loan; or
8




--------------------------------------------------------------------------------



11.that, is not a Document Deficient Loan (unless it is a Wet-Ink Loan).
“eMortgage Loan” shall mean a Loan with respect to which there is an eNote and
as to which some or all of the other documents comprising the related Mortgage
File may be created electronically and not by traditional paper documentation
with a pen and ink signature.
“eNote” shall mean, with respect to any eMortgage Loan, the electronically
created and stored Note that is a Transferable Record.
“EO13224” shall have the meaning provided in Section 12(dd) hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any entity, whether or not incorporated, that is a
member of any group of organizations described in Section 414(b) or (c) of the
Code (or Section 414) (m) or (o) of the Code for purposes of Section 412 of the
Code) of which the Seller is a member.
“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the Mortgagee pursuant to the terms of any Note or Mortgage or any other
document.
“E-SIGN” shall mean the Electronic Signatures in Global and National Commerce
Act, 15 U.S.C. § 7001 et seq.
“eVault” shall have the meaning assigned to it in the Custodial and Disbursement
Agreement.
“Event of Default” shall have the meaning provided in Section 17 hereof.
“Exception” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.
“Exception Report” shall mean the report of Exceptions included as part of the
Custodial Loan Transmission.
“Fannie Mae” shall mean Fannie Mae, or any successor thereto.
“Fannie Mae Guide” shall mean the Fannie Mae MBS Selling and Servicing Guide, as
the same may hereafter from time to time be amended.
“FDIA” shall have the meaning provided in Section 39(c) hereof.
“FDICIA” shall have the meaning provided in Section 39(d) hereof.
“Federal Funds Rate” shall mean, for any day, the rate set forth in H.15 (519)
for that day opposite the caption “Federal Funds (Effective)”.  If on any day
such rate is not yet published in H.15 (519), the rate for such day will be the
Federal Funds Effective rate set forth in the Federal Funds Data for that day
under the column “Daily”.  If on any day the appropriate rate for such day is
not yet published in either H.15 (519) or Federal Funds Data, the rate for such
day will be the arithmetic mean of the rates for
9




--------------------------------------------------------------------------------



the last transaction in overnight U.S. Dollar Federal funds arranged by three
leading brokers of U.S. Dollar Federal funds transactions in New York City
selected jointly by Seller and Buyer prior to 9:00 a.m., Eastern time, on such
day.
“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA §203(k) Loan” shall mean a closed-end first lien FHA Loan with the
following characteristics:
(a)a portion of the proceeds of which will be used for the purpose of
rehabilitating or repairing the related single family property;
(b)which satisfies the definition of “rehabilitation loan” under 24 C.F.R.
203.50(a); and
(c)the payment of which is insured by the FHA under the National Housing Act or
with respect to which a commitment for such insurance has been issued by the
FHA.
“FHA Act” shall mean the Federal Housing Administration Act.
“FHA Loan” shall mean a Loan that is eligible to be the subject of an FHA
Mortgage Insurance Contract.
“FHA Mortgage Insurance” shall mean mortgage insurance authorized under Sections
203(b), 213, 221(d), 222, and 235 of the FHA Act and provided by the FHA.
“FHA Mortgage Insurance Contract” shall mean the contractual obligation of the
FHA to insure a Loan.
“FHA Regulations” shall mean regulations promulgated by HUD under the Federal
Housing Administration Act, codified in 24 Code of Federal Regulations, and
other HUD issuances relating to FHA Loans, including the related handbooks,
circulars, notices and mortgagee letters.
“Final Repurchase Date” shall mean any Repurchase Date on which the applicable
Purchased Asset does not become subject to a Rollover Transaction.
“First Lien” shall mean with respect to each Mortgaged Property, the lien of the
mortgage, deed of trust or other instrument securing a mortgage note which
creates a first lien on the Mortgaged Property.
“Foreign Buyer” shall have the meaning set forth in Section 5(c) hereof.
“Freddie Mac” shall mean Freddie Mac, or any successor thereto.
“Freddie Mac Guide” shall mean the Freddie Mac Single-Family Seller/Servicer
Guide, as the same may hereafter from time to time be amended.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.
10




--------------------------------------------------------------------------------



“Ginnie Mae” shall mean the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
“Ginnie Mae Guide” shall mean the Ginnie Mae Mortgage-Backed Securities Guide I
or II, as applicable, as the same may hereafter from time to time be amended.
“Governmental Authority” shall mean with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person, any of its Subsidiaries or any
of its properties.
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property. The amount of any Guarantee of a Person shall be deemed to be the
amount of the corresponding liability shown on such Person’s consolidated
balance sheet calculated in accordance with GAAP as determined by such Person in
good faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.
“H.15 (519)” means the weekly statistical release designated as such at
http://www.federalreserve.gov/releases/h15/update/default.htm, or any successor
publication, published by the Board of Governors of the Federal Reserve System.


“HARP Loan” shall mean a Loan that is eligible (including pursuant to exceptions
or variances provided to Seller) for sale to, or securitization by, Fannie Mae
or Freddie Mac that are (a) refinance mortgage loans originated pursuant to
Fannie Mae’s Home Affordable Refinance Program as announced in Fannie Mae
Announcement SEL-2011-12, as set forth in subsequent Announcements, FAQs,
Selling Guide updates and Servicing Guide updates issued by Fannie Mae in
connection with such program (“HARP 2.0”), or (b) refinance mortgage loans
originated pursuant to HARP 2.0 as it applies to the Refi Plus option applicable
to “same servicers”, as amended by the applicable variances delivered by Fannie
Mae to Quicken Loans, or (c) refinance mortgage loans originated pursuant to
Freddie Mac’s Home Affordable Refinance Program (as such program is amended,
supplemented or otherwise modified, from time to time) and referred to by
Freddie Mac as a “Relief Refinance Mortgage”.


“Hash Value” shall mean with respect to an eNote, the unique, tamper-evident
digital signature of such eNote that is stored with MERS.


“Hedging Arrangement” means any forward sales contract, forward trade contract,
interest rate swap agreement, interest rate cap agreement or other contract
pursuant to which Seller has protected itself from the consequences of a loss in
the value of a Loan or its portfolio of Loans because of changes in interest
rates or in the market value of mortgage loan assets.


“High Cost Loan” shall mean a Loan (a) classified as a “high cost” loan under
the Home Ownership and Equity Protection Act of 1994; (b) classified as a “high
cost,” “threshold,” “covered,” or “predatory” loan under any other applicable
state, federal or local law (or a similarly classified loan using
11




--------------------------------------------------------------------------------



different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees); or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).


“HUD” shall mean the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA Mortgage Insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Ginnie Mae.


“Income” shall mean, with respect to any Purchased Asset at any time until such
Loan is repurchased by Seller in accordance with the terms of this Agreement,
any principal and/or interest thereon and all dividends, sale proceeds
(including, without limitation, any proceeds from the liquidation or
securitization of such Purchased Asset or other disposition thereof) and other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance), but not including any
commitment fees, origination fees and/or servicing fees accrued in respect of
periods on or after the initial Purchase Date with respect to such Purchased
Asset.
“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, provided that, for purposes of this definition,
the following shall not be included as “Indebtedness”: loan loss reserves,
deferred taxes arising from capitalized excess service fees, operating leases,
liabilities associated with Seller’s or its Subsidiaries’ securitized Home
Equity Conversion Mortgage (HECM) loan inventory where such securitization does
not meet the GAAP criteria for sale treatment, obligations under Hedging
Arrangements, obligations related to treasury management, brokerage or
trading-related arrangements, or transactions for the sale and/or repurchase of
Loans, or transactions related to the financing of recoverable servicing
advances.
“Indemnified Party” shall have the meaning provided in Section 22(a) hereof.
“Instruction Letter” shall mean a letter agreement between the Seller and each
Subservicer substantially in the form of Exhibit B attached hereto.
“Insured Closing Letter” shall mean, with respect to any Wet-Ink Loan that
becomes subject to a Transaction, a letter of indemnification (which may be in
the form of an insured closing letter, closing protection letter, or similar
authorization letter) from an Approved Title Insurance Company, in any
12




--------------------------------------------------------------------------------



jurisdiction where such letters are permitted under applicable law and
regulation, addressed to Seller or other applicable Qualified Originator, which
is fully assignable to Buyer, with coverage that is customarily acceptable to
Persons engaged in the origination of mortgage loans, identifying the Settlement
Agent covered thereby, which may be in the form of a blanket letter.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of April 4, 2012, by and among the Buyer, the Seller, One Reverse Mortgage,
LLC, Credit Suisse First Boston Mortgage Capital LLC, UBS AG by and through its
branch office at 1285 Avenue of the Americas, New York, New York, JP Morgan
Chase Bank, National Association, Royal Bank of Canada, Bank of America, N.A.,
Citibank N.A., Morgan Stanley Bank, N.A., Jefferies Funding LLC, and Morgan
Stanley Mortgage Capital Holdings LLC, as amended, as the same shall be further
amended, restated, supplemented or otherwise modified and in effect from time to
time, and, as the context requires, the Joint Account Control Agreement and the
Joint Securities Account Control Agreement.
“Interest Period” shall mean (a) for the purpose of the calculation of the first
Price Differential Payment Amount, the period commencing on the Closing Date and
ending on the last calendar day of the month in which the Closing Date occurs
and (b) for the purpose of the calculation of each subsequent Price Differential
Payment Amount, the period commencing on the first calendar day of the month
immediately preceding such date and ending on the last calendar day of the month
immediately preceding such date.


“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.
“IRS” shall have the meaning set forth in Section 5(c) hereof.
“Joint Account Control Agreement” shall mean the Joint Account Control
Agreement, dated as of April 4, 2012, among the Buyer, the Seller, One Reverse
Mortgage, LLC, Credit Suisse First Boston Mortgage Capital LLC, UBS AG by and
through its branch office at 1285 Avenue of the Americas, New York, New York, JP
Morgan Chase Bank, National Association, Royal Bank of Canada, Bank of America,
N.A., Citibank N.A., Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital
Holdings LLC, Jefferies Funding LLC, and Deutsche Bank National Trust Company,
as paying agent, as amended, as the same shall be further amended, restated,
supplemented or modified and in effect from time to time.
“Joint Securities Account Control Agreement” shall mean the Joint Securities
Account Control Agreement, dated as of April 4, 2012, among the Buyer, the
Seller, Credit Suisse First Boston Mortgage Capital LLC, UBS AG, by and through
its branch office at 1285 Avenue of the Americas, New York, New York, JPMorgan
Chase Bank, National Association, Royal Bank of Canada, Bank of America, N.A.,
Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital Holdings LLC,
Jefferies Funding LLC, One Reverse Mortgage, LLC, Citibank N.A., and Deutsche
Bank National Trust Company, as securities intermediary, as amended, as the same
shall be further amended, restated, supplemented or modified and in effect from
time to time.
“Jumbo Loan” shall mean a Loan that has an original principal balance which
exceeds Agency Guidelines for maximum general conventional loan amount.
“LIBOR Rate” shall mean for any Interest Period:
13




--------------------------------------------------------------------------------



(i)the rate of interest per annum, which is equal to the offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported on the display designated as
“US0001M Index” on Bloomberg (or such other display as may replace “US0001M
Index” on Bloomberg) (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as selected
by the Buyer in good faith from time to time for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) for deposits in Dollars with a term equivalent to such
Interest Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period; or
(ii)if the rate referenced in the preceding subsection (i) is not available, the
rate per annum determined by Buyer shall be as provided in Section 3(e).
“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.
“Loan” shall mean a First Lien mortgage loan together with the Servicing Rights
thereon, which the Custodian has been instructed to hold for Buyer pursuant to
the Custodial and Disbursement Agreement, and which Loan includes, without
limitation, (i) a Note, the related Mortgage and all other Loan Documents and
(ii) all right, title and interest of the Seller in and to the Mortgaged
Property covered by such Mortgage.
“Loan Documents” shall mean, with respect to a Loan, the documents comprising
the Mortgage File for such Loan, including any Cooperative Loan Documents.
“Loan Schedule” shall mean a list in electronic format setting forth as to each
Eligible Loan the fields mutually agreed to by Buyer and Seller, any other
information reasonably required by Buyer and any other additional applicable
information to be provided in the Loan Schedule pursuant to the Custodial and
Disbursement Agreement.
“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Loan, the ratio of
the outstanding principal amount of such Loan at the time of origination to the
Appraised Value of the related Mortgaged Property at origination of such Loan.
“Location” shall mean with respect to an eNote, the location of such eNote which
is established by reference to the MERS eRegistry.
“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.
“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.
“Market Value” shall mean, with respect to any Purchased Asset as of any date of
determination, the whole loan servicing released fair market value of such
Purchased Asset on such date as determined in good faith by Buyer in its sole
discretion, based on the pricing that Buyer (or an Affiliate thereof) uses for
comparable mortgage loans and comparable mortgage loan sellers, taking into
account such factors as Buyer deems appropriate, including, without limitation,
the fair market value of any Agency Eligible Loans that may be sold in their
entirety to an Agency or to other purchaser of Agency Eligible Loans under
circumstances in which a seller is in default under the similar warehouse
facilities and other available objective indications of value to the extent
deemed by Buyer to be reliable and applicable to the
14




--------------------------------------------------------------------------------



related Purchased Asset and the Seller. Buyer’s good faith determination of
Market Value will be conclusive and binding on the parties absent manifest
error.
“Material Adverse Effect” shall mean a material adverse change in Seller’s
consolidated financial condition or business operations or Property, or other
event which adversely affects the Seller’s ability to perform under the Program
Documents to which it is a party or satisfy, in all material respects, its
obligations, representations, warranties and covenants under the Program
Documents to which it is a party, taken as a whole.
“Maturity Date” shall have the meaning assigned to such term in the Pricing Side
Letter.
“Maximum Aggregate Purchase Price” shall have the meaning assigned thereto in
the Pricing Side Letter.
“Maximum Leverage Ratio” shall have the meaning assigned thereto in the Pricing
Side Letter.
“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
“MERS eDelivery” shall mean the transmission system operated by the Electronic
Agent that is used to deliver eNotes, other Electronic Records and data from one
MERS eRegistry member to another using a system-to-system interface and
conforming to the standards of the MERS eRegistry.
“MERS eRegistry” shall mean the electronic registry operated by the Electronic
Agent that acts as the legal system of record that identifies the Controller,
Delegatee and Location of the Authoritative Copy of registered eNotes.
“MERS Identification Number” shall mean the number permanently assigned to each
MERS Loan.
“MERS System” shall mean the mortgage electronic registry system operated by the
Electronic Agent that tracks changes in Mortgage ownership, mortgage servicers
and servicing rights ownership.
“MERS Loan” shall mean any Loan as to which the related Mortgage or Assignment
of Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Note.
“Minimum Adjusted Tangible Net Worth” shall have the meaning assigned to such
term in the Pricing Side Letter.
“Minimum Liquidity Amount” shall have the meaning assigned to such term in the
Pricing Side Letter.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.
“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument, which creates a First Lien on the fee simple or leasehold
estate in such real property, which secures the Note.
15




--------------------------------------------------------------------------------



“Mortgage File” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.
“Mortgage Interest Rate” shall mean the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.
“Mortgaged Property” shall mean the real property (including all improvements,
buildings and fixtures thereon and all additions, alterations and replacements
made at any time with respect to the foregoing) securing repayment of the debt
evidenced by a Note or, in the case of any Cooperative Loan, the Cooperative
Shares and the Proprietary Lease.
“Mortgagee” shall mean the record holder of a Note secured by a Mortgage.
“Mortgagor” shall mean the obligor or obligors on a Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.
“Net Income” shall mean, for any period, the net income of the applicable Person
for such period as determined in accordance with GAAP.
“Note” shall mean, with respect to any Loan, the related promissory note,
together with all riders thereto and amendments thereof or other evidence of
such indebtedness of the related Mortgagor. For the avoidance of doubt, with
respect to any Loan which is a CEMA Loan, the “Note” with respect to such Loan
shall be the CEMA Consolidated Note.
“Obligations” shall mean (a) the Seller’s obligation to pay the Repurchase Price
on the Repurchase Date and other obligations and liabilities of the Seller to
Buyer, its Affiliates, or the Custodian arising under, or in connection with,
the Program Documents, whether now existing or hereafter arising; (b) any and
all sums paid by Buyer or on behalf of Buyer pursuant to the Program Documents
in order to preserve any Purchased Asset or its interest therein; (c) in the
event of any proceeding for the collection or enforcement of the Seller’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable out-of-pocket expenses of retaking, holding, collecting, preparing
for sale, selling or otherwise disposing of or realizing on any Purchased Asset,
or of any exercise by Buyer or any Affiliate of Buyer of its rights under the
Program Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) the Seller’s indemnity obligations to
Buyer pursuant to the Program Documents.
“OFAC” shall have the meaning provided in Section 12(dd) hereof.
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any excise,
sales, goods and services or transfer taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery, performance,
assignment, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Program Document.
“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
16




--------------------------------------------------------------------------------



“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), including any single-employer plan or multiemployer
plan (as such terms are defined in Section 400(a)(15) and in Section 4001(a)(3)
of ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of
the Code.
“PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.
“Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to Buyer (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to [***], plus the Pricing Rate otherwise
applicable to such Loan.
“Price Differential” shall mean, with respect to each Transaction as of any date
of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360dayperyear basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by the Seller
to Buyer with respect to such Transaction).
“Price Differential Payment Amount” shall have the meaning provided in
Section 4(c) hereof.
“Pricing Rate” shall, as of any date of determination, be equal to the sum of
(a) the greater of (i) the applicable LIBOR Rate as of such date of
determination and (ii) [***] plus (b) the Applicable Margin. The Pricing Rate is
calculated on the basis of a 360-day year and the actual number of days elapsed
between the Purchase Date and the Repurchase Date.
“Pricing Side Letter” shall mean the most recently executed pricing side letter,
between the Seller and Buyer referencing this Agreement and setting forth the
pricing terms and certain additional terms with respect to this Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time, and the terms of which are incorporated herein as if fully set forth.
“Program Documents” shall mean this Agreement, the Custodial and Disbursement
Agreement, any Servicing Agreement, the Pricing Side Letter, any Instruction
Letter, the Intercreditor Agreement, the Joint Securities Account Control
Agreement, the Joint Account Control Agreement, the Electronic Tracking
Agreement, the Collection Account Control Agreement, and any other agreement
entered into by the Seller, on the one hand, and Buyer and/or any of its
Affiliates or Subsidiaries (or Custodian on its behalf) on the other, in
connection herewith or therewith.
“Prohibited Person” shall have the meaning provided in Section 12(dd) hereof.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
“Proprietary Lease” shall mean a lease on (or occupancy agreement with respect
to) a Cooperative Unit evidencing the possessory interest of the owner of the
Cooperative Shares or Seller in such Cooperative Unit.
17




--------------------------------------------------------------------------------



“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Assets are sold by the Seller to Buyer hereunder.
“Purchase Price” shall mean the price at which Purchased Assets are transferred
by the Seller to Buyer in a Transaction, which shall be equal to the product of
(i) the Applicable Percentage and (ii) the lesser of (A) the outstanding
principal amount of the related Purchased Assets and (B) the Market Value of the
related Purchased Assets.
“Purchased Assets” shall mean any of the following assets sold by the Seller to
Buyer in a Transaction on a servicing-released basis: the Loans purchased by
Buyer on the related Purchase Date, together with the related Servicing Records,
the related Servicing Rights (which were sold by the Seller and purchased by
Buyer on the related Purchase Date), and with respect to each Loan, Seller’s
rights under any Insured Closing Letter, such other property, rights, titles or
interest as are specified on a related Transaction Notice, and all instruments,
chattel paper, and general intangibles comprising or relating to all of the
foregoing. The term “Purchased Assets” with respect to any Transaction at any
time shall also include Substitute Assets delivered pursuant to Section 16
hereof.
“Purchased Items” shall have the meaning assigned thereto in Section 8(a)
hereof.
“QM Rule” shall mean 12 CFR 1026.43(d) or (e), or any successor rule or
regulation, including all applicable official staff commentary.
“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of each applicable state in which Mortgaged Property it insures is
located, duly authorized and licensed in each such state to transact the
applicable insurance business and to write the insurance provided, and approved
as an insurer by Fannie Mae and Freddie Mac, if required, and which is approved
by Buyer.
“Qualified Mortgage” shall mean a Loan that satisfies the criteria for a
“qualified mortgage” as set forth in the QM Rule.
“Qualified Originator” shall mean an originator of Loans which is acceptable
under the Agency Guidelines.
“Reacquired Assets” shall have the meaning assigned thereto in Section 16.
“Recognition Agreement” shall mean, with respect to a Cooperative Loan, an
agreement executed by a Cooperative Corporation which, among other things,
acknowledges the lien of the Mortgage on the Mortgaged Property in question.
“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by the Seller or any other person or entity with respect to a
Purchased Asset. Records shall include, without limitation, the Notes, any
Mortgages, the Mortgage Files, the Servicing File, and any other instruments
necessary to document or service a Loan that is a Purchased Asset, including,
without limitation, the complete payment and modification history of each Loan
that is a Purchased Asset.
“Register” shall have the meaning provided in Section 37(d) hereof.
“Related Security” shall have the meaning assigned thereto in Section 8(a)
hereof.
18




--------------------------------------------------------------------------------



“Repurchase Date” shall mean the date on which the Seller is to repurchase the
Purchased Assets subject to a Transaction from Buyer which shall be the earliest
of (i) the 12th day of the month following the related Purchase Date (or if such
date is not a Business Day, the following Business Day), (ii) the Termination
Date, (iii) the date set forth in the applicable Confirmation, or (iv) any date
determined by application of the provisions of Section 3(f) or Section 18.
“Repurchase Price” shall mean the sum of (i) the price at which Purchased Assets
are to be transferred from Buyer to the Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the outstanding Purchase Price for such
Purchased Assets and (ii) the outstanding Price Differential as of such date of
determination.
“Requirement of Law” shall mean as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Required Delivery Item” shall have the meaning assigned thereto in Section 3(a)
hereof.
“Required Delivery Time” shall have the meaning assigned thereto in Section 3(a)
hereof.
“Required Purchase Time” shall have the meaning assigned thereto in Section 3(c)
hereof.
“Required Recipient” shall have the meaning assigned thereto in Section 3(a)
hereof.
“Rescission” shall mean the right of a Mortgagor to rescind the related Note and
related documents pursuant to applicable law.
“Responsible Officer” shall mean, as to any Person, the chief executive officer,
general counsel or, with respect to financial matters, the chief financial
officer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer shall mean any officer authorized to act on such matter.
“RHS Loan” shall mean a Loan originated in accordance with the Rural Housing
Service Section 502 Single Family Housing Guaranteed Loan Program, which Loan is
subject to a Rural Housing Service Guaranty commitment and eligible for delivery
to an Agency for sale or inclusion in a mortgage backed securities loan pool.
“Rollover Transaction” shall have the meaning assigned thereto in Section 3(g)
hereof.
“Rural Housing Service” or “RHS” shall mean the Rural Housing Service of the
U.S. Department of Agriculture or any successor.
“Rural Housing Service Approved Lender” shall mean a lender which is approved by
Rural Housing Service to act as a lender in connection with the origination of
RHS Loans.
“Rural Housing Service Guaranty” shall mean with respect to a RHS Loan, the
agreements evidencing the guaranty of such Loan by the Rural Housing Service.
“Rural Housing Service Regulations” shall mean the regulations, guidelines,
instructions, policies and procedures adopted and implemented by the Rural
Housing Service and applicable to (i) the origination and servicing of RHS Loans
and (ii) the issuance and validity of Rural Housing Service
19




--------------------------------------------------------------------------------



Guaranties, in each case as such regulations, guidelines, instructions, policies
and procedures may be revised or modified and in effect from time to time.
“Scheduled Unavailability Date” shall have the meaning assigned thereto in
Section 3(e).
“Section 404 Notice” shall mean the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Loan to the related Mortgagor within thirty (30) days after the
date on which such Loan is sold or assigned to such creditor.
“Security” shall mean a fully-modified pass-through mortgage-backed security,
including a participation certificate, that is (i) (a) guaranteed by Ginnie Mae
or (b) issued by Fannie Mae or Freddie Mac and (ii) backed or collateralized by,
or representing an interest in, a pool of Loans.
“Security Agreement” shall mean the specific security agreement creating a
security interest on and pledge of the Cooperative Shares and the appurtenant
Proprietary Lease securing a Cooperative Loan.
“Security Release Certification” shall mean a security release certification in
substantially the form set forth in Exhibit D attached hereto.
“Seller Termination” shall have the meaning assigned thereto in Section 3(h)
hereof.
“Servicer” shall mean the Seller in its capacity as servicer or master servicer
of such Loans or such other servicer as mutually acceptable to Buyer and the
Seller.
“Servicing Agent” shall mean with respect to an eNote, the field entitled,
“Servicing Agent” in the MERS eRegistry.
“Servicing Agreement” shall have the meaning provided in Section 41(e) hereof.
“Servicing File” shall mean with respect to each Loan, the file retained by the
Seller (in its capacity as Servicer) consisting of all documents that a prudent
servicer would have, including copies of all documents necessary to service the
Loans.
“Servicing Records” shall have the meaning assigned thereto in Section 41(b)
hereof.
“Servicing Rights” shall mean contractual, possessory or other rights of the
Seller or any other Person, whether arising under the Servicing Agreement, the
Custodial and Disbursement Agreement or otherwise, to administer or service a
Purchased Asset or to possess related Servicing Records.
“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format transmission acceptable to the parties containing the
information mutually agreed to by Buyer and Seller.
“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Loan, the entity approved by Buyer, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Loan is being originated.
“Subservicer” shall have the meaning provided in Section 41(e) hereof.
20




--------------------------------------------------------------------------------



“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Substitute Assets” shall have the meaning assigned thereto in Section 16.
“Successor Rate” shall have the meaning assigned thereto in Section 3(e).
“Successor Rate Conforming Changes”: shall mean with respect to any proposed
Successor Rate, any spread adjustments or other conforming changes to the timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the commercially reasonable
discretion of Buyer and consented to by the Seller (such consent not to be
unreasonably withheld), to reflect the adoption of such Successor Rate and to
permit the administration thereof by Buyer in a manner substantially consistent
with market practice.
“Takeout Commitment” shall mean, with respect to any Loan, (i) a commitment
issued by a Takeout Investor in favor of the Seller pursuant to which such
Takeout Investor agrees to purchase such Loan or a Security at a specific price
on a forward delivery basis, (ii) an assignable commitment (where available)
issued by an Agency in favor of the Seller pursuant to which such Agency, as
applicable, agrees to (a) purchase such Loan at a specific or formula price on a
forward delivery basis or (b) swap, exchange or sell one or more identified
Loans with an Agency for a Security, and (iii) an assignable commitment (where
available) issued by a Takeout Investor in favor of the Seller pursuant to which
the Takeout Investor, as applicable, agrees to purchase a Security from Seller.
“Takeout Investor” shall mean a third party which has agreed to purchase Loans
or Securities pursuant to a Takeout Commitment.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” shall mean the earliest of (i) the Maturity Date, (ii) a
Seller Termination, (iii) at the option of Buyer, the date determined by
application of Section 18, or (iv) such date on which this Agreement shall
terminate in accordance with the provisions hereof or by operation of law.
“Transaction” shall have the meaning assigned thereto in Section 1.
“Transaction Notice” shall mean a written or electronic request by the
Seller delivered to Buyer to enter into a Transaction hereunder, which may be
delivered electronically in the form of a Loan Schedule.
“Transfer” shall have the meaning provided in Section 13(m) hereof.
“Transfer of Control” shall mean with respect to an eNote, a MERS eRegistry
transfer transaction used to request a change to the current Controller of such
eNote.
21




--------------------------------------------------------------------------------



“Transfer of Control and Location” shall mean with respect to an eNote, a MERS
eRegistry transfer transaction used to request a change to the current
Controller and Location of such eNote.
“Transfer of Location” shall mean with respect to an eNote, a MERS eRegistry
transfer transaction used to request a change to the current Location of such
eNote.
“Transferable Record” shall mean an Electronic Record under E-SIGN and UETA that
(i) would be a note under the Uniform Commercial Code if the Electronic Record
were in writing, (ii) the issuer of the Electronic Record has expressly agreed
is a “transferable record”, and (iii) for purposes of E-SIGN, relates to a loan
secured by real property.
“Trust Receipt” shall have the meaning provided in the Custodial and
Disbursement Agreement.
“UETA” shall mean the Official Text of the Uniform Electronic Transactions Act
as approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.
“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.
“Underwriting Guidelines” shall mean any underwriting guidelines (in addition to
the Agency Guidelines) of the Seller applicable to the Loans, in effect as of
the date of this Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
“USC” shall mean the United States Code, as amended.
“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Loan” a Loan that is eligible to be the subject of a VA Loan Guaranty
Agreement as evidenced by a VA Loan Guaranty Agreement.
“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Loan (subject to a maximum amount) upon default
of the Mortgagor pursuant to the Serviceman’s Readjustment Act, as amended.
“Wet Aged Report” shall have the meaning assigned thereto in Section 3(a)(ii)
hereof.
“Wet-Ink Loan” shall mean a Loan that is closed in part, either directly or
indirectly, with the Purchase Price paid by Buyer for such Loan and for which
Custodian has not yet received a complete Mortgage File. A Loan shall cease to
be a Wet-Ink Loan on the date on which Buyer has received a Loan Schedule and
Exception Report from Custodian with respect to such Loan confirming that
Custodian has physical possession of the related Mortgage File (as defined in
the Custodial and Disbursement
22




--------------------------------------------------------------------------------



Agreement) and that there are no Exceptions (as defined in the Custodial and
Disbursement Agreement) with respect to such Loan.
“Wet-Ink Transaction” shall mean a Transaction in which a Wet-Ink Loan is the
Purchased Asset. A Wet-Ink Transaction shall cease to be a Wet-Ink Transaction
on the date that the underlying Wet-Ink Loan ceases to be a Wet-Ink Loan (in
accordance with the definition thereof).
(b)Accounting Terms and Determinations. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements, certificates, and reports as to financial matters required to be
delivered to Buyer hereunder shall be prepared, in accordance with GAAP.
(c)Interpretation. The following rules of this subsection (c) apply unless the
context requires otherwise. A gender includes all genders. Where a word or
phrase is defined, its other grammatical forms have a corresponding meaning. A
reference to a subsection, Section, Annex or Exhibit is, unless otherwise
specified, a reference to a Section of, or annex or exhibit to, this Agreement.
A reference to a party to this Agreement or another agreement or document
includes the party’s successors and permitted substitutes or assigns. A
reference to an agreement or document (including any Program Document) is to the
agreement or document as amended, modified, novated, supplemented or replaced,
except to the extent prohibited thereby or by any Program Document and in effect
from time to time in accordance with the terms thereof. A reference to
legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it. A reference to writing includes a
facsimile transmission, electronic mail and any means of reproducing words in a
tangible and visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. The words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.
A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form.
This Agreement is the result of negotiations between, and has been reviewed by
counsel to, Buyer and the Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion. Any requirement of discretion or
judgment by Buyer shall not be construed to require Buyer to request or await
receipt of information or documentation not immediately available from or with
respect to the Seller, a servicer of the Purchased Assets, any other Person or
the Purchased Assets themselves.

3.THE TRANSACTIONS
(a)Subject to the terms and conditions of the Program Documents, Buyer shall,
with respect to the Committed Amount, and may in its sole discretion, with
respect to the Uncommitted Amount, from time to time, enter into Transactions
with an aggregate Purchase Price for all Purchased Assets acquired
23




--------------------------------------------------------------------------------



by Buyer and subject to outstanding Transactions at any one time not to exceed
the Maximum Aggregate Purchase Price. Notwithstanding anything contained herein
to the contrary, Buyer shall have the obligation to enter into Transactions with
an aggregate outstanding Purchase Price of up to the Committed Amount and shall
have no obligation to enter into Transactions with respect to the Uncommitted
Amount; provided that Buyer shall provide Seller with at least ten (10) Business
Days’ prior written notice before exercising its discretion to cease entering
into Transactions with Seller for all or any portion of the Uncommitted Amount.
Unless otherwise agreed to between Buyer and the Seller in writing, all
purchases of Eligible Loans subject to outstanding Transactions at any one time
shall be first deemed committed up to the Committed Amount and then the
remainder, if any, shall be deemed uncommitted up the Uncommitted Amount. Buyer
shall not have the right, however, to terminate any Transactions with respect to
the Uncommitted Amount after the Purchase Date until the related Repurchase
Date. Unless otherwise agreed, with respect to any Loan other than a Wet-Ink
Loan, the Seller shall request that Buyer enter into a Transaction with respect
to any Purchased Asset by delivering to the indicated required parties (each, a
“Required Recipient”) the required delivery items (each, a “Required Delivery
Item”) set forth in the table below by the corresponding required delivery time
(the “Required Delivery Time”):

Purchased
Asset TypeRequired Delivery ItemsRequired Delivery TimeRequired
RecipientRequired
Purchase TimeEligible Loans(i) a Transaction Notice, appropriately completed,
and (ii) a Loan Schedule
No later than 11:00 a.m. (Eastern Time) on the Business Day of the requested
Purchase Date
Buyer
No later than 4:30 p.m. (Eastern Time) on the requested Purchase Date
(i) a Loan Schedule and (ii) the Mortgage File for each Loan proposed to be
included in such Transaction
No later than 2:00 p.m. (Eastern Time) on the Business Day of the requested
Purchase Date
Custodian

Each Transaction Notice shall include a Loan Schedule. Buyer will confirm the
terms of such Transaction, including the proposed Purchase Date, Purchase Price
and Pricing Rate, by sending to the Seller, in electronic or other format, a
“Confirmation”, no later than 12:30 p.m. on the requested Purchase Date, which
will be confirmed electronically (by email or otherwise) by Seller prior to
Buyer entering into such Transaction. Any such Transaction Notice and the
related Confirmation, together with this Agreement, shall constitute conclusive
evidence, absent manifest error, of the terms agreed to between Buyer and the
Seller with respect to the Transaction to which the Transaction Notice and
Confirmation, if any, relates. By entering in to a Transaction with Buyer, the
Seller consents to the terms set forth in any related Confirmation.
(b)Pursuant to the Custodial and Disbursement Agreement, the Custodian shall
review the applicable documents in the applicable Mortgage Files delivered prior
to 2:00 p.m. (Eastern Time) by the Seller on any Business Day on the same day.
Not later than 3:00 p.m. (Eastern Time) on each Business Day, the Custodian
shall deliver to Buyer, via Electronic Transmission acceptable to Buyer, the
Custodial Loan Transmission showing the status of all Loans then held by the
Custodian, including but not limited to an Exception Report showing all Loans
which are subject to Exceptions, and the time the related Loan Documents have
been released pursuant to Sections 5(a) or 7(a) of the Custodial and
Disbursement Agreement. In addition, in accordance with the Custodial and
Disbursement Agreement the Custodian shall deliver to Buyer upon the initial
Transaction, a Trust Receipt with a Custodial Loan Transmission
24




--------------------------------------------------------------------------------



attached thereto. Each Custodial Loan Transmission subsequently delivered by the
Custodian to Buyer shall supersede and cancel the Custodial Loan Transmission
previously delivered by the Custodian to Buyer under the Custodial and
Disbursement Agreement, and shall replace the Custodial Loan Transmission that
is then appended to the Trust Receipt and shall control and be binding upon
Buyer, Seller, and the Custodian. The Trust Receipt shall be delivered in
accordance with the terms of the Custodial and Disbursement Agreement.
(c)Upon the Seller’s request to enter into a Transaction pursuant to
Section 3(a), Buyer shall with respect to the Committed Amount and may, with
respect to the Uncommitted Amount, assuming all conditions precedent set forth
in this Section 3 and in Sections 9(a) and 9(b) have been met, and provided no
Default shall have occurred and be continuing, not later than the required time
on the requested Purchase Date set forth in the table above (the “Required
Purchase Time”) purchase the Eligible Loans included in the related Transaction
Notice by transferring, via wire transfer (pursuant to wire transfer
instructions provided by the Seller on or prior to such Purchase Date) in
immediately available funds, the Purchase Price. The Seller acknowledges and
agrees that the Purchase Price paid in connection with any Purchased Asset that
is purchased in any Transaction includes a premium allocable to the portion of
such Purchased Asset that constitutes the related Servicing Rights. The
Servicing Rights and other servicing provisions under this Agreement are not
severable from or to be separated from the Purchased Assets under this
Agreement, and such Servicing Rights and other servicing provisions of this
Agreement constitute (a) “related terms” under this Agreement within the meaning
of section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security agreement
or other arrangement or other credit enhancement related to this Agreement
within the meaning of section 101(47)(A)(v) of the Bankruptcy Code. For the
avoidance of doubt, the Buyer may or may not enter into any Transaction with
respect to the Uncommitted Amount in its sole discretion.
(d)With respect to any request for a Wet-Ink Transaction, the provisions of this
Section 3(d) shall be applicable.
(i)Unless otherwise agreed, Seller shall request that Buyer enter into a Wet-Ink
Transaction with respect to any Purchased Asset that is a Wet-Ink Loan by
delivering to Buyer a Transaction Notice, appropriately completed, and to Buyer
and Custodian a Loan Schedule by 4:00 p.m. Eastern Time on the Business Day of
the requested Purchase Date.
(ii)On the requested Purchase Date for a Wet-Ink Transaction, Seller may deliver
to Buyer with a copy to Custodian, no more than five (5) transmissions. The
latest transmission must be received by Buyer no later than 4:00 p.m. Eastern
time, on such Purchase Date. Such Transaction Notice shall specify the requested
Purchase Date.
(iii)Seller shall deliver (or cause to be delivered) and release to Custodian
the Mortgage File pertaining to each such Wet-Ink Loan subject to the requested
Transaction on or before the date that is ten (10) Business Days following the
applicable Purchase Date in accordance with the terms and conditions of the
Custodial and Disbursement Agreement. Subject to the terms of the Custodial and
Disbursement Agreement, on the applicable Purchase Date and on each Business Day
following the applicable Purchase Date, no later than 5:00 p.m., Eastern time,
pursuant to the Custodial and Disbursement Agreement, Custodian shall deliver to
Buyer and Seller by email a schedule listing each Wet-Ink Loan
25




--------------------------------------------------------------------------------



subject to a Transaction with respect to which the complete Mortgage File has
not been received by Custodian (the “Wet-Aged Report”). Buyer may confirm that
the information in the Wet-Aged Report is consistent with the information
provided to Buyer pursuant to Section 3(d)(i).
(iv)Upon Seller’s request for a Transaction pursuant to Section 3(d)(i), Buyer
shall (with respect to the Committed Amount) and may (with respect to the
Uncommitted Amount), upon satisfaction of all conditions precedent set forth in
this Section 3 and in Sections 9(a) and 9(b), and provided that no Default or
Event of Default shall have occurred and be continuing, enter into a Transaction
with Seller on the requested Purchase Date, in the amount so requested.
(v)Subject to this Section 3 and Sections 9(a) and 9(b), such Purchase Price
will then be made available by Custodian transferring at the direction of Buyer,
via wire transfer, the amount of such Purchase Price from the account of Buyer
maintained with Custodian to the account of the designated Closing Agent
pursuant to disbursement instructions provided by Seller on the electronic
system maintained by Custodian; provided, however, that (i) Buyer has been
provided such disbursement instructions and shall not have rejected, in its
reasonable discretion, any wiring location, (ii) Custodian shall not, in any
event, (A) transfer funds to Seller or any Affiliate of Seller (other than Title
Source, Inc. or one of its Subsidiaries in its capacity as Closing Agent) or (B)
transfer funds in excess of the original principal balance of the related
Wet-Ink Loan. Upon notice from the Closing Agent to Seller that the related
Wet-Ink Loan was not originated, the Wet-Ink Loan shall be removed from the list
of Eligible Loans and the Closing Agent shall immediately return the funds via
wire transfer to the account of Buyer maintained with Custodian. Seller shall
notify Buyer if a Wet-Ink Loan was not originated and has been removed from the
list of Eligible Loans.
(e)Anything herein to the contrary notwithstanding, if Buyer determines in its
commercially reasonable discretion that, by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
any LIBOR Rate, LIBOR Rates are no longer in existence, or a Governmental
Authority having jurisdiction over Buyer has made a public statement identifying
a specific date after which any LIBOR Rate shall no longer be made available or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), Buyer shall give prompt notice thereof to
Seller, whereupon the Applicable Pricing Rate from the date specified in such
notice (which shall be no sooner than thirty (30) days following the date of
such notice, and may be the Scheduled Unavailability Date), until such time as
the notice has been withdrawn by Buyer, shall be an alternative benchmark rate
(including any mathematical or other adjustments to the benchmark rate (if any)
incorporated therein) (any such rate, a “Successor Rate”), together with any
proposed Successor Rate Conforming Changes, as determined by Buyer in its
commercially reasonable discretion and consented to by the Seller (such consent
not to be unreasonably withheld) prior to such Scheduled Unavailability Date.
The Successor Rate will be determined by Buyer (subject to the consent of the
Seller) with due consideration to the then prevailing market practice for
determining a rate of interest for newly originated commercial loans in the
United States and in a manner and format consistent with Buyer’s established
business practices relating to entities similar to Buyer and to purchased assets
similar to the Loans, and may reflect appropriate mathematical or other
adjustments to account for the transition from the One-Month LIBOR Rate to the
Successor Rate (including any Successor Rate Conforming Changes).
26




--------------------------------------------------------------------------------



(f)The Seller shall repurchase, and Buyer shall sell, Purchased Assets from
Buyer on each related Repurchase Date. Each obligation to repurchase exists
without regard to any prior or intervening liquidation or foreclosure with
respect to any Purchased Asset (but liquidation or foreclosure proceeds received
by Buyer shall be applied to reduce the Repurchase Price for such Purchased
Asset). Upon receipt of the Repurchase Price in full therefor and provided that
no Default or Event of Default shall have occurred and be continuing, Buyer is
obligated to deliver (or cause its designee to deliver) physical possession of
the Purchased Assets to Seller or its designee on the related Repurchase Date.
Upon such transfer of the Loans back to Seller, ownership of each Loan,
including each document in the related Mortgage File and Records, is vested in
Seller. Notwithstanding the foregoing, if such release and termination gives
rise to or perpetuates a Margin Deficit, Buyer shall notify the Seller of the
amount thereof and the Seller shall thereupon satisfy the Margin Call in the
manner specified in Section 6(b), following which Buyer shall promptly perform
its obligations as set forth above in this Section 3(f). Notwithstanding
anything herein to the contrary, Seller shall have the right to repurchase any
or all of the Purchased Assets at any time upon one (1) Business Days’ prior
notice to Buyer, without incurring breakage fees.
(g)Provided that no Event Default shall have occurred, unless Buyer is notified
to the contrary not later than 11:00 a.m. New York City time at least two (2)
Business Days prior to any such Repurchase Date, on each Repurchase Date of a
Purchased Asset, such Purchased Asset shall automatically become subject to a
new Transaction (each a “Rollover Transaction”). In such event of a Rollover
Transaction, the related Repurchase Date on which such Transaction becomes
subject to a Rollover Transaction shall become the “Purchase Date” for such
Rollover Transaction (except with respect to representations and warranties in
Schedule 1 that are specifically made as of the Purchase Date, in which case the
original Purchase Date shall remain the applicable date for purposes of such
representations and warranties).
(h)On any Repurchase Date, the Seller may, without cause and for any reason
whatsoever, terminate this Agreement and effectuate a repurchase of all
Purchased Assets then subject to Transactions at the related aggregate
Repurchase Price (a “Seller Termination”); provided that Seller shall (i)
exercise such termination rights in good faith, and (ii) remit the Repurchase
Price for such Purchased Assets and satisfy all other outstanding Obligations
within one (1) Business Day of such Repurchase Date. The Seller hereby
acknowledges and agrees that upon the occurrence of a Seller Termination, the
Seller shall not be entitled to repayment or reimbursement of any fees, costs or
expenses paid by the Seller to Buyer under this Agreement or any other Program
Document, unless otherwise expressly provided for under this Agreement.

4.PAYMENTS; COMPUTATION
(a)Payments. Except to the extent otherwise provided herein, all payments to be
made by the Seller under this Agreement shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer in
accordance with the wire instructions set forth on Exhibit C hereto, not later
than 2:00 p.m., Eastern Time, on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).
(b)Prepayment. Seller may remit to Buyer funds up to the then outstanding
Purchase Price to be applied as of the date such funds are received by Buyer
towards the aggregate outstanding Purchase Price of Purchased Assets subject to
outstanding Transactions on a pro rata basis or as otherwise designated by the
Seller. The Price Differential shall be applied, and shall accrue on the
Purchase Price
27




--------------------------------------------------------------------------------



then outstanding, after such application of such funds as provided in the
preceding sentence, subject to paragraph (ii) below. Buyer shall credit the
entire amount of such prepayment to the outstanding Purchase Price and not to
any accrued Price Differential if such prepayment of Repurchase Price is made by
Seller on a day other than the Termination Date.
(c)Computations. The Price Differential shall be computed on the basis of a
360-day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.
(d)Price Differential Payment Amount. Seller hereby promises to pay to Buyer,
Price Differential on the unpaid Repurchase Price of each Transaction for the
period from and including the Purchase Date of such Transaction to but excluding
the Final Repurchase Date of such Transaction; provided, that in no event shall
the Pricing Rate used to calculate the Price Differential exceed the maximum
rate permitted by law. Accrued and unpaid Price Differential on each Transaction
shall be payable monthly on the sixth (6th) Business Day of each month and for
the last month of this Agreement on the Termination Date. On a calendar monthly
basis and on the Termination Date, Buyer shall determine the total accrued and
unpaid Price Differential (the “Price Differential Payment Amount”) during the
preceding calendar month for all Purchased Assets subject to all outstanding
Transactions during such period (or with respect to the initial period, from the
Effective Date through the end of the calendar month in which the Effective Date
occurs, and with respect to the Termination Date, during the period from the
date through which the last Price Differential Payment Amount calculation was
made to the Termination Date). Buyer shall provide written notice to Seller
after the end of the applicable calendar month or the Termination Date, as
applicable, of the Price Differential Payment Amount and of its calculation of
such Price Differential Payment Amount. Following such written notice from
Buyer, Seller shall have five (5) Business Days to review Buyer’s calculation of
the Price Differential Payment Amount. On the sixth (6th) Business Day following
Buyer’s written notice of its calculation of the Price Differential Payment
Amount, Seller shall pay the Price Differential Payment Amount to Buyer. All
payments shall be made to Buyer in Dollars, in immediately available funds.

5.TAXES; TAX TREATMENT
(a)Except as otherwise required by law, all payments made by the Seller to Buyer
or a Buyer assignee (or participant) under this Agreement or under any Program
Document shall be made free and clear of, and without deduction or withholding
for or on account of any Taxes, all of which shall be paid by the Seller for its
own account not later than the date when due. If the Seller is required by law
or regulation to deduct or withhold any Taxes or Other Taxes from or in respect
of any amount payable to Buyer or Buyer assignee, the Seller shall: (i) make
such deduction or withholding; (ii) pay the full amount so deducted or withheld
to the appropriate Governmental Authority in accordance with the requirements of
the applicable law or regulation not later than the date when due; (iii) deliver
to Buyer or Buyer assignee, promptly, original tax receipts and other evidence
satisfactory to Buyer of the payment when due of the full amount of such Taxes
or Other Taxes; and (iv) pay to Buyer or Buyer assignee such additional amounts,
other than such amounts for income taxes, branch profit taxes, franchise taxes
or any other tax imposed on net income by the United States, a state or a
foreign jurisdiction under the laws of which Buyer or any Buyer assignee or
participant is organized or of its applicable lending office, or any political
subdivision thereof, as may be necessary so that after making all required
deductions and withholdings (including deductions and withholding applicable to
additional sums payable under this Section 5), such Buyer or Buyer assignee or
participant receives, free and clear of all Taxes and Other Taxes, an amount
equal to the amount it would have received under this Agreement, as if no such
deduction or withholding had been made.
28




--------------------------------------------------------------------------------



(b)The Seller agrees to indemnify Buyer or any Buyer assignee (or participant),
promptly on reasonable demand, for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
Taxes and Other Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, in each case, other than such amounts for income taxes,
branch profit taxes, franchise taxes or any other tax imposed on net income by
the United States, a state or a foreign jurisdiction under the laws of which
Buyer or any Buyer assignee or participant is organized or of its applicable
lending office, or any political subdivision thereof, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.
(c)To the extent Buyer or Buyer assignee or participant is not organized under
the laws of the United States, any State thereof, or the District of Columbia (a
“Foreign Buyer”), such Foreign Buyer (or assignee or participant), if legally
permitted to do so, shall provide the Seller whichever of the following is
applicable: (I) in the case of such Foreign Buyer or Foreign Buyer assignee or
participant claiming the benefits of an income tax treaty to which the United
States is a party, a properly completed United States Internal Revenue Service
(“IRS”) Form W-8BEN or W-8BEN-E or any successor form prescribed by the IRS,
certifying that such Foreign Buyer, assignee or participant is entitled to a
zero percent or reduced rate of U.S. federal income withholding tax on payments
made hereunder or (II) a properly completed IRS Form W-8ECI or any successor
form prescribed by the IRS, certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States. Each Foreign Buyer or Foreign Buyer assignee or
participant will deliver the appropriate IRS form on or prior to the date on
which such person becomes a Foreign Buyer or Foreign Buyer assignee or
participant under this Agreement. Each Foreign Buyer or Foreign Buyer assignee
or participant further agrees that upon learning that the information on any tax
form or certification it previously delivered is inaccurate or incorrect in any
respect, it shall update such form or certification or promptly notify the
Seller in writing of its legal inability to do so. For any period with respect
to which a Foreign Buyer or Foreign Buyer assignee or participant has failed to
provide the Seller with the appropriate form or other relevant document as
required by this Section 5(c) (unless such failure is due to a change in treaty,
law, or regulation occurring subsequent to the date on which a form originally
was required to be provided), such Foreign Buyer or Foreign Buyer assignee or
participant shall not be entitled to any “gross-up” of Taxes or indemnification
under Section 5(b) with respect to Taxes imposed by the United States; provided,
however, that should a Foreign Buyer or Foreign Buyer assignee or participant,
which is otherwise exempt from a withholding tax, become subject to Taxes
because of its failure to deliver a form required hereunder, the Seller shall
take such steps as such Foreign Buyer or Foreign Buyer assignee or participant
shall reasonably request to assist such Foreign Buyer or Foreign Buyer assignee
or participant to recover such Taxes.
(d)Without prejudice to the survival or any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 5 shall survive the termination of this Agreement and any assignment of
rights by, or the replacement of, Buyer or a Buyer assignee or participant, and
the repayment, satisfaction or discharge of all obligations under any Program
Document. Nothing contained in this Section 5 shall require Buyer to make
available any of its tax returns or other information that it deems to be
confidential or proprietary.
(e)Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, and relevant state and local income and franchise taxes to
treat each Transaction as indebtedness of the Seller that is secured by the
Purchased Assets and that the Purchased Assets are owned by Seller in the
absence of an Event of Default by the Seller. All parties to this Agreement
agree to such treatment and agree to take no action inconsistent with this
treatment, unless required by law.
29





--------------------------------------------------------------------------------



6.MARGIN MAINTENANCE
(a)Buyer determines the Market Value of the Purchased Assets at such intervals
as determined by Buyer which might be daily in its good faith sole discretion
consistent with its valuation practices for similar loans being sold by sellers
similar to Seller; provided, however, that the Seller may request that the Buyer
provide reasonable detail regarding its determination of Market Value, as well
as to demonstrate that such Market Value has been determined in accordance with
the definition thereof.
(b)If at any time the aggregate Purchase Price for all Purchased Assets subject
to outstanding Transactions is greater than the sum of (i) any prior Margin Call
cash then held by the Buyer, and (ii) the product of (a) the Applicable
Percentage and (b) the Market Value of all Purchased Assets (such excess, a
“Margin Deficit”), then subject to the last sentence of this paragraph, Buyer
may, by notice to Seller (a “Margin Call”), require Seller to transfer to Buyer
cash or Substitute Assets approved by Buyer in its sole discretion in an amount
sufficient to cure such Margin Deficit. If Buyer delivers a Margin Call to
Seller on or prior to 10:00 a.m. (New York City time) on any Business Day, then
Seller shall transfer the required amount of cash or Substitute Assets to Buyer
no later than 5:00 p.m. (New York City time) on the date that is the same
Business Days after Seller’s receipt of such Margin Call. In the event Buyer
delivers a Margin Call to a Seller after 10:00 a.m. (New York City time) on any
Business Day, Seller will be required to transfer the required amount of cash or
Substitute Assets no later than 5:00 p.m. (New York City time) on the date that
is the next Business Days after Seller’s receipt of such Margin Call.
Notwithstanding the foregoing, provided that no Default or Event of Default
shall have occurred and be continuing, Buyer shall not require the Seller to
satisfy a Margin Call and no Margin Call shall be required to be made unless the
Margin Deficit shall equal or exceed [***], as determined by Buyer in its
reasonable, good faith discretion.
(c)Buyer’s election, in its sole and absolute discretion, not to make a Margin
Call at any time there is a Margin Deficit will not in any way limit or impair
its right to make a Margin Call at any time a Margin Deficit exists.
(d)Any cash transferred to Buyer pursuant to Section 6(b) above will be applied
to the repayment of the Repurchase Price of outstanding Transactions pursuant to
Section 4(a)(i) and any Substitute Assets will be deemed to be Purchased Assets.

7.INCOME PAYMENTS
(a)Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
such Income shall be the property of Buyer. The Seller shall (i) segregate all
Income collected by or on behalf of the Seller on account of the Purchased
Assets and shall hold such Income in trust for the benefit of Buyer that is
clearly marked as such in the Seller’s records and (ii) deposit all Income with
respect to each Purchased Asset after the related Purchase Date and before the
related Repurchase Date into the Collection Account within three (3) Business
Days of receipt. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, neither Seller nor any Person acting on its
behalf (as a servicer or otherwise) shall have an obligation to deposit any
amounts into the Collection Account; provided that any Income received by the
Seller while the related Transaction is outstanding shall be deemed to be held
by the Seller solely in trust for Buyer pending the repurchase on the related
Repurchase Date.
(b)Notwithstanding anything to the contrary set forth herein, upon receipt by
Seller of any prepayment of principal in full with respect to a Purchased Asset,
Seller shall (i) provide prompt written
30




--------------------------------------------------------------------------------



notice to Buyer of such prepayment, and (ii) remit such amount to Buyer and
Buyer shall apply such amount received by Buyer plus accrued interest on such
amount against the Repurchase Price of such Purchased Asset pursuant to Sections
4(a)(i) and 6(d) but not on a pro rata basis.

8.SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT
(a)On each Purchase Date, Seller hereby sells, assigns and conveys to Buyer all
rights and interests in the Purchased Items (as defined below) identified on the
related Loan Schedule. The Seller and Buyer intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets (other than for accounting
and tax purposes) and not loans from Buyer to the Seller secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum characterizes the
Transactions hereunder as other than sales, and as security for the Seller’s
performance of all of its Obligations, and in any event, the Seller hereby
grants Buyer a fully perfected first priority security interest in all of the
Seller’s rights, title and interest in and to the following property, whether
now existing or hereafter acquired, until the related Purchased Assets are
repurchased by the Seller:
(i)all Purchased Assets, including all related cash and Substitute Assets
provided pursuant to Section 6 and held by or under the control of Buyer,
identified on a Transaction Notice or related Loan Schedule delivered by the
Seller to Buyer and the Custodian from time to time;
(ii)any Agency Security or right to receive such Agency Security when issued in
each case only to the extent specifically backed by any of the Purchased Assets;
(iii)the Program Documents (to the extent such Program Documents and Seller’s
rights thereunder relate to the Purchased Assets);
(iv)any other collateral pledged to secure, or otherwise specifically relating
to, such Purchased Assets, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, Loan accounting records and other
books and records relating thereto;
(v)the related Records, the related Servicing Records, and the related Servicing
Rights relating to such Purchased Assets;
(vi)all rights of the Seller to receive from any third party or to take delivery
of any Servicing Records or other documents which constitute a part of the
related Mortgage File or Servicing File;
(vii)all rights of the Seller to receive from any third party or to take
delivery of any Records or other documents which constitute a part of the
related Mortgage File or Servicing File;
(viii)the Collection Account and all Income relating to such Purchased Assets;
(ix)all mortgage guaranties and insurance (including FHA Mortgage Insurance
Contracts, VA Loan Guaranty Agreements and any related Rural Housing Service
Guarantees (if any)) and any mortgage insurance certificate or other
31




--------------------------------------------------------------------------------



document evidencing such mortgage guaranties or insurance relating to any
Purchased Assets and all claims and payments thereunder and all rights of the
Seller to receive from any third party or to take delivery of any of the
foregoing;
(x)all interests in real property collateralizing any Purchased Assets;
(xi)all other insurance policies and insurance proceeds relating to any
Purchased Assets or the related Mortgaged Property and all rights of the Seller
to receive from any third party or to take delivery of any of the foregoing;
(xii)any purchase agreements or other agreements, contracts or Takeout
Commitments to the extent specifically related to Purchased Assets subject to a
Transaction (including the rights to receive the related takeout price and the
portion of the Security related to Purchased Assets subject to a Transaction as
evidenced by such Takeout Commitments) to the extent relating to or constituting
any or all of the foregoing and all rights to receive copies of documentation
relating thereto;
(xiii)all “accounts”, “chattel paper”, “commercial tort claims”, “deposit
accounts”, “documents”, “equipment”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter of credit rights”,
and “securities’ accounts” as each of those terms is defined in the Uniform
Commercial Code and all cash and Cash Equivalents and all products and proceeds,
all to the extent specifically relating to or constituting any or all of the
foregoing; and
(xiv)any and all replacements, substitutions, distributions on or proceeds of
any or all of the foregoing (collectively the “Purchased Items”).
The Seller acknowledges that it has no rights to the Servicing Rights related to
the Purchased Assets, until the related Purchased Assets are repurchased by the
Seller. Without limiting the generality of the foregoing and for the avoidance
of doubt, in the event that the Seller is deemed to retain any residual
Servicing Rights, the Seller grants, assigns and pledges to Buyer a first
priority security interest in all of its rights, title and interest in and to
the Servicing Rights as indicated hereinabove. In addition, the Seller, in its
capacity as Servicer, further grants, assigns and pledges to Buyer a first
priority security interest in and to all documentation and rights to receive
documentation related to the Servicing Rights and the servicing of each of the
Purchased Assets, and all Income related to the Purchased Assets received by the
Seller, in its capacity as Servicer, and all rights to receive such Income, and
all products, proceeds and distributions relating to or constituting any or all
of the foregoing (collectively, and together with the pledge of Servicing Rights
in the immediately preceding sentence, the “Related Security”). The Related
Security is hereby pledged as further security for the Seller’s Obligations to
Buyer hereunder. The foregoing provisions are intended to constitute a security
agreement, securities contract or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
The Seller acknowledges and agrees that its rights with respect to the Purchased
Items (including without limitation, any security interest the Seller may have
in the Purchased Assets and any other collateral granted by the Seller to Buyer
pursuant to any other agreement) are and shall continue to be at all times
junior and subordinate to the rights of Buyer hereunder.
32




--------------------------------------------------------------------------------



(b)At any time and from time to time, upon the written request of Buyer, and at
the sole expense of the Seller, the Seller will promptly and duly execute and
deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further action as Buyer may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
Purchased Items and the liens created hereby. The Seller also hereby authorizes
Buyer to file any such financing or continuation statement to the extent
permitted by applicable law. A carbon, photographic or other reproduction of
this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction. This Agreement shall constitute a security agreement under
applicable law.
(c)Seller shall not (i) change its name or corporate structure (or the
equivalent), or (ii) reincorporate or reorganize under the laws of another
jurisdiction unless it shall have given Buyer at least thirty (30) days prior
written notice thereof and shall have delivered to Buyer all Uniform Commercial
Code financing statements and amendments thereto as Buyer shall request and
taken all other actions deemed reasonably necessary by Buyer to continue its
perfected status in the Purchased Items with the same or better priority.
(d)The Seller hereby irrevocably constitutes and appoints Buyer and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Seller and in the name of the Seller or in its own name, from time
to time in Buyer’s discretion, for the purpose of protecting, preserving and
realizing upon the Purchased Items, carrying out the terms of this Agreement,
taking any and all appropriate action and executing any and all documents and
instruments which may be necessary or desirable to protect, preserve and realize
upon the Purchased Items, accomplishing the purposes of this Agreement, and
filing such financing statement or statements relating to the Purchased Items as
Buyer at its option may deem appropriate, and, without limiting the generality
of the foregoing, the Seller hereby gives Buyer the power and right, on behalf
of the Seller, without assent by, but with notice to, the Seller, if an Event of
Default shall have occurred and be continuing, to do the following:
(i)in the name of the Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Items and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any Purchased Items
whenever payable;
(ii)to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;
(iii)(A) to direct any party liable for any payment under any Purchased Items to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct, including, without limitation, to send “goodbye”
letters on behalf of the Seller and any applicable Servicer and Section 404
Notices; (B) to ask or demand for, collect, receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Purchased Items; (C) to sign and endorse any
invoices, assignments, verifications, notices and other documents in connection
33




--------------------------------------------------------------------------------



with any Purchased Items; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Purchased Items or any proceeds thereof and to enforce any other
right in respect of any Purchased Items; (E) to defend any suit, action or
proceeding brought against the Seller with respect to any Purchased Items; (F)
to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any
Purchased Items as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and the Seller’s expense,
at any time, and from time to time, all acts and things which Buyer deems
necessary to protect, preserve or realize upon the Purchased Items and Buyer’s
Liens thereon and to effect the intent of this Agreement, all as fully and
effectively as the Seller might do.
The Seller hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable. In addition to the foregoing, Seller agrees
to execute a Power of Attorney to be delivered on the date hereof.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Event of Default
hereunder.
The Seller also authorizes Buyer, if an Event of Default shall have occurred and
be continuing, from time to time, to execute, in connection with any sale
provided for in Section 18 hereof, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Purchased Items.
(e)The powers conferred on Buyer hereunder are solely to protect Buyer’s
interests in the Purchased Items and shall not impose any duty upon it to
exercise any such powers. Buyer shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Seller for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.
(f)If the Seller fails to perform or comply with any of its agreements contained
in the Program Documents and Buyer may itself perform or comply, or otherwise
cause performance or compliance, with such agreement, the reasonable
out-of-pocket expenses of Buyer incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by the Seller to Buyer on demand and shall
constitute Obligations.
(g)All authorizations and agencies herein contained with respect to the
Purchased Items are irrevocable and powers coupled with an interest.

9.CONDITIONS PRECEDENT
(a)As conditions precedent to the initial Transaction, Buyer shall have received
on or before the date on which such initial Transaction is consummated the
following, in form and substance satisfactory to Buyer and duly executed by each
party thereto (as applicable):
(i)Program Documents. The Program Documents duly executed and delivered by the
Seller thereto and being in full force and effect, free of any modification,
breach or waiver.
34




--------------------------------------------------------------------------------



(ii)Organizational Documents. A good standing certificate and certified copies
of the limited liability company agreement (or equivalent documents) of the
Seller, in each case, dated as of a recent date, but in no event more than ten
(10) days prior to the date of such initial Transaction and resolutions or other
corporate authority for the Seller with respect to the execution, delivery and
performance of the Program Documents and each other document to be delivered by
the Seller from time to time in connection herewith (and Buyer may conclusively
rely on such certificate until it receives notice in writing from the Seller, as
the context may require to the contrary).
(iii)Incumbency Certificate. An incumbency certificate of the secretary of the
Seller certifying the names, true signatures and titles of the Seller’s
respective representatives duly authorized to request Transactions hereunder and
to execute the Program Documents and the other documents to be delivered
thereunder;
(iv)Filings, Registrations, Recordings. (i) Any documents (including, without
limitation, financing statements) required to be filed, registered or recorded
in order to create, in favor of Buyer, a perfected, first-priority security
interest in the Purchased Items and Related Security, subject to no Liens other
than those created hereunder and under the Intercreditor Agreement, shall have
been properly prepared and executed for filing (including the applicable
county(ies) if Buyer determines such filings are necessary in its reasonable
discretion), registration or recording in each office in each jurisdiction in
which such filings, registrations and recordations are required to perfect such
first-priority security interest; and (ii) Uniform Commercial Code lien
searches, dated as of a recent date, in no event more than thirty (30) days
prior to the date of such initial Transaction, in such jurisdictions as shall be
applicable to the Seller and the Purchased Items, the results of which shall be
satisfactory to Buyer.
(v)Fees and Expenses. Buyer shall have received all fees and expenses required
to be paid by the Seller on or prior to the initial Purchase Date, which fees
and expenses may be netted out of any purchase proceeds paid by Buyer hereunder.
(vi)Financial Statements. Buyer shall have received the financial statements
referenced in Section 13(a).
(vii)Consents, Licenses, Approvals, etc. Buyer shall have received copies
certified by the Seller of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Seller of, and the validity and enforceability of, the Loan Documents, which
consents, licenses and approvals shall be in full force and effect.
(viii)Insurance. Buyer shall have received evidence in form and substance
satisfactory to Buyer showing compliance by the Seller as of such initial
Purchase Date with Section 13(s) hereof.
(ix)Other Documents. Buyer shall have received such other documents as Buyer or
its counsel may reasonably request, including the Trust Receipt.
(x)Collection Account. Evidence of the establishment of the Collection Account.
35




--------------------------------------------------------------------------------



(xi)Opinions. An opinion of Seller’s counsel as to such matters as Buyer may
reasonably request (including, without limitation, with respect to Buyer’s
perfected security interest in the Purchased Assets, enforceability and
corporate opinion with respect to Seller, an opinion with respect to the
inapplicability of the Investment Company Act to Seller, an opinion that this
Agreement constitutes a “repurchase agreement”, a “securities contract” and a
“master netting agreement” within the meaning of the Bankruptcy Code and an
opinion that no Transaction constitutes an avoidable transfer under Sections
546(e), 546(f), and 546(j) of the Bankruptcy Code, each in form and substance
acceptable to Buyer).
(b)The obligation of Buyer to enter into each Transaction with respect to the
Committed Amount pursuant to this Agreement (including the initial Transaction)
is subject to the further conditions precedent set forth below, both immediately
prior to any Transaction and also after giving effect thereto and to the
intended use thereof. The Buyer has no obligation to enter into any Transaction
on account of the Uncommitted Amount, however, to the extent Buyer elects to do
so, such Transaction is subject to the conditions precedent set forth below,
both immediately prior to any Transaction and also after giving effect thereto
and to the intended use thereof:
(i)No Default or Event of Default shall have occurred and be continuing.
(ii)Both immediately prior to entering into such Transaction and also after
giving effect thereto and to the intended use of the proceeds thereof, the
representations and warranties made by the Seller in Section 12 and Schedule 1
hereof, and in each of the other Program Documents, shall be true and complete
on and as of the Purchase Date in all material respects (in the case of the
representations and warranties in Section 12(t), Section 12(u), and Schedule 1
hereof, solely with respect to Loans which have not been repurchased by the
Seller) with the same force and effect as if made on and as of such date (or, if
any such representation or warranty is expressly stated to have been made as of
a specific date, as of such specific date).
(iii)If the Transaction is with respect to the Committed Amount, the aggregate
outstanding Purchase Price for all Purchased Assets then subject to Transactions
with respect to the Committed Amount, when added to the Purchase Price for the
requested Transaction with respect to the Committed Amount, shall not exceed the
Committed Amount as of such date. If the Transaction is with respect to the
Uncommitted Amount, the aggregate outstanding Purchase Price for all Purchased
Assets then subject to Transactions with respect to the Uncommitted Amount, when
added to the Purchase Price for the requested Transaction with respect to the
Uncommitted Amount, shall not exceed the Uncommitted Amount as of such date.
(iv)Subject to Buyer’s right to perform one or more Due Diligence Reviews
pursuant to Section 42 hereof, in the event of outstanding due diligence issues
or breaches of any Loan-level representations or warranties with respect to the
Loans subject to such Transaction, Buyer shall have completed its Due Diligence
Review of the Mortgage File for each Loan subject to such Transaction and such
other documents, records, agreements, instruments, Mortgaged Properties or
information relating to such Loans as Buyer in its reasonable discretion deems
36




--------------------------------------------------------------------------------



appropriate to review and such review shall be satisfactory to Buyer in its
reasonable discretion.
(v)Buyer or its designee shall have received on or before the day of a
Transaction with respect to any Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:
(A)The Transaction Notice and Loan Schedule with respect to such Purchased
Assets, delivered pursuant to Section 3(a);
(B)a Custodial Loan Transmission with respect to such Purchased Assets, that is
then appended to the Trust Receipt; and
(C)None of the Loans that are proposed to be sold shall be serviced by a
Servicer (which is not the Seller hereunder) without Buyer’s prior consent and
Buyer’s receipt of an Instruction Letter in the form attached hereto as
Exhibit B executed by the Seller and such Servicer, together with a completed
Schedule 1 thereto and the related Servicing Agreement, or, if an Instruction
Letter executed by such Servicer shall have been delivered to Buyer in
connection with a prior Transaction, the Seller shall instead deliver to such
Servicer and Buyer an updated Schedule 1 thereto.
(vi)reserved.
(vii)None of the following shall have occurred and be continuing:
(A)an event or events resulting in the inability of Buyer to finance its
purchases of residential mortgage assets with traditional counterparties at
rates which would have been reasonable prior to the occurrence of such event or
events or a material adverse change in the financial condition of Buyer which
affects (or can reasonably be expected to affect) materially and adversely the
ability of Buyer to fund its obligations under or otherwise comply with the
terms of this Agreement; or
(B)any other event beyond the control of Buyer which Buyer reasonably determines
would likely result in Buyer’s inability to perform its obligations under this
Agreement including, without limitation, acts of God, strikes, lockouts, riots,
acts of war or terrorism, epidemics, nationalization, expropriation, currency
restrictions, fire, communication line failures, computer viruses, power
failures, earthquakes, or other disasters of a similar nature to the foregoing.
provided that (x) Buyer shall not invoke subclause (A) or subclause (B) with
respect to the Seller unless the Buyer generally invokes similar clauses
contained in other similar agreements between Buyer and other persons that are
similar to the Seller in terms of Seller’s Adjusted Tangible Net Worth, and
involving substantially similar assets and (y) Buyer shall base its decision to
invoke subclause (A) and/or subclause (B) on factors it deems relevant in its
good faith
37




--------------------------------------------------------------------------------



discretion, which may include its assessment of objective factors ascertainable
by it in the market; moreover, Buyer shall use commercially reasonable efforts
to notify Seller, which notification may be in writing or oral in the sole
discretion of Buyer, of its exercise of the rights under this provision,
together with its rationale for taking such action.
(viii)Buyer shall have determined that all actions necessary or, in the good
faith, reasonable opinion of Buyer, desirable to maintain Buyer’s perfected
interest in the Purchased Assets and other Purchased Items have been taken,
including, without limitation, duly filed Uniform Commercial Code financing
statements on Form UCC-1.
(ix)the Seller shall have paid to Buyer all fees and expenses then due and
payable to Buyer in accordance with this Agreement and any other Program
Document.
(x)There is no unpaid Margin Call (that is then due and payable) at the time
immediately prior to entering into a new Transaction.
(xi)For each Eligible Loan that is subject to a security interest in favor of a
warehouse lender immediately prior to purchase by Buyer, a warehouse lender’s
release letter shall be duly executed.
(xii)With respect to any Purchased Asset that is a Wet-Ink Loan, Buyer shall
have received a true and complete copy of the Insured Closing Letter, if
requested by Buyer; provided, however, that no Insured Closing Letter shall be
required (a) where title insurance for the applicable Wet-Ink Loan is provided
by Amrock and (b) unless the unpaid principal balance of Purchased Loans that
constitute Wet-Ink Loans, and regarding which an Insured Closing Letter has not
been provided, would exceed [***] of Seller’s Tangible Net Worth measured as of
the end of Seller’s most recent fiscal quarter.
(xiii)Seller shall name Buyer as a loss payee under any applicable fidelity
insurance policy and as a direct loss payee with right of action under any
applicable errors and omissions insurance policy or professional liability
insurance policy. Upon request of Buyer, Seller shall cause to be delivered to
Buyer a certificate of insurance for each such policy referenced in the
immediately preceding sentence.
Buyer shall notify the Seller as soon as practicable on the date of a purchase
if any of the conditions in this Section 9 has not been satisfied and Buyer is
not making the purchase.

10.RELEASE OF PURCHASED ASSETS
Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset, unless a Default or Event
of Default shall have occurred and be continuing, then (a) Buyer shall be deemed
to have terminated and released any security interest that Buyer may have in
such Purchased Asset and any Purchased Items solely related to such Purchased
Asset and (b) with respect to such Purchased Asset, Buyer shall direct Custodian
to release such Purchased Asset and any Purchased Items solely related to such
Purchased Asset to the Seller unless such release and termination would give
rise to or perpetuate a Margin Deficit. Except as set forth in Section 16, the
38




--------------------------------------------------------------------------------



Seller shall give at least one (1) Business Day’s prior written notice to Buyer
if such repurchase shall occur on any date other than the Repurchase Date as set
forth in Section 3(f).
If such release and termination gives rise to or perpetuates a Margin Call that
is not paid when due, Buyer shall notify the Seller of the amount thereof and
the Seller shall thereupon satisfy the Margin Call in the manner specified in
Section 6(b), following which Buyer shall promptly perform its obligations as
set forth above in this Section 10.

11.RELIANCE
With respect to any Transaction, Buyer may conclusively rely, absent manifest
error, upon, and shall incur no liability to the Seller in acting upon, any
request or other communication that Buyer reasonably believes to have been given
or made by a person authorized to enter into a Transaction on the Seller’s
behalf.

12.REPRESENTATIONS AND WARRANTIES
The Seller represents and warrants to Buyer on each day throughout the term of
this Agreement:
(a)Existence. Seller (a) is a limited liability company validly existing and in
good standing under the laws of the State of Michigan, (b) has all requisite
limited liability company power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.
(b)Financial Condition. Seller has heretofore furnished to Buyer a copy of its
audited consolidated balance sheets as at December 31, 2019 with the opinion
thereon of Ernst & Young LLP, a copy of which has been provided to Buyer. Seller
has also heretofore furnished to Buyer the related consolidated statements of
income, of changes in Shareholders’ Equity and of cash flows for the year ended
December 31, 2019. All such financial statements are complete and correct in all
material respects and fairly present the consolidated financial condition of
Seller and its Subsidiaries and the consolidated results of their operations for
the year ended on said date, all in accordance with GAAP.
(c)Litigation. Except as set forth in Schedule 12(c) as of the Closing Date and
approved by the Buyer in writing thereafter, there are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against Seller or any of its Subsidiaries or affecting any of the
property thereof or the Purchased Items before any Governmental Authority, (i)
as to which individually or in the aggregate there is a reasonable likelihood of
an adverse decision which would be reasonably likely to result in a decrease in
excess of [***] of Seller’s Adjusted Tangible Net Worth, or (ii) which
challenges the validity or enforceability of any of the Program Documents.
(d)No Breach. Neither (a) the execution and delivery of the Program Documents,
nor (b) the consummation of the transactions therein contemplated in compliance
with the terms and provisions thereof will result in a breach of the charter or
by-laws (or equivalent documents) of Seller, or violate any applicable law, rule
or regulation, or violate any order, writ, injunction or decree of any
Governmental Authority applicable to Seller, or result in a breach of other
material agreement or instrument to which
39




--------------------------------------------------------------------------------



Seller, or any of its Subsidiaries, is a party or by which any of them or any of
their property is bound or to which any of them or their property is subject, or
constitute a default under any such material agreement or instrument, or (except
for the Liens created pursuant to this Agreement) result in the creation or
imposition of any Lien upon any property of Seller or any of its Subsidiaries,
pursuant to the terms of any such agreement or instrument.
(e)Action. Seller has all necessary limited liability company power, authority
and legal right to execute, deliver and perform its obligations under each of
the Program Documents to which it is a party; the execution, delivery and
performance by Seller of each of the Program Documents to which it is a party
has been duly authorized by all necessary corporate action on its part; and each
Program Document has been duly and validly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.
(f)Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by Seller of the Program
Documents to which it is a party or for the legality, validity or enforceability
thereof, except for filings and recordings in respect of the Liens created
pursuant to this Agreement.
(g)Taxes. Seller and its Subsidiaries have filed all Federal income tax returns
and all other material tax returns (which shall include, but not be limited to,
all state and local or foreign income tax returns) that are required to be filed
by them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of Seller, adequate. Any taxes, fees and other governmental charges
payable by Seller in connection with a Transaction and the execution and
delivery of the Program Documents have been or will be paid when due. There are
no Liens for Taxes, except for statutory liens for Taxes not yet delinquent.
(h)Investment Company Act. Neither the Seller nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Seller is
not subject to any Federal or state statute or regulation which limits its
ability to incur any indebtedness provided in the Program Documents.
(i)No Legal Bar. The execution, delivery and performance of this Agreement, the
other Program Documents, the sales hereunder and the use of the proceeds thereof
will not violate any Requirement of Law applicable to Seller or Contractual
Obligation of Seller or of any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien (other than the Liens created
hereunder) on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.
(j)Compliance with Law. Except as set forth in Schedule 12(c) as of the Closing
Date and approved by the Buyer in writing thereafter, no practice, procedure or
policy employed or proposed to be employed by Seller in the conduct of its
business violates any law, regulation, judgment, agreement, regulatory consent,
order or decree applicable to it which, if enforced, would result in a Material
Adverse Effect with respect to Seller.
40




--------------------------------------------------------------------------------



(k)No Default. Neither the Seller nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
should reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.
(l)Chief Executive Office; Chief Operating Office; Jurisdiction of
Incorporation. The Seller’s chief executive and chief operating office on the
Effective Date are located at 1050 Woodward Avenue, Detroit, Michigan 48226.
Seller’s jurisdiction of incorporation on the Effective Date is Michigan.
(m)Location of Books and Records. The location where Seller keeps its books and
records including all computer tapes and records relating to the Purchased Items
is its chief executive office or chief operating office or the offices of the
Custodian.
(n)True and Complete Disclosure. The information, reports, financial statements,
exhibits, schedules and certificates furnished in writing by or on behalf of
Seller to Buyer in connection with the negotiation, preparation or delivery of
this Agreement and the other Program Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of Seller to Buyer in connection with this
Agreement and the other Program Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified.
(o)Financial Covenants. The Seller’s consolidated Adjusted Tangible Net Worth is
not less than the Minimum Adjusted Tangible Net Worth. The ratio of the Seller’s
consolidated Indebtedness to Adjusted Tangible Net Worth is not greater than the
Maximum Leverage Ratio. The Seller has, on a consolidated basis, cash, Cash
Equivalents and unused borrowing capacity that could be drawn against (taking
into account required haircuts) under warehouse and repurchase facilities and
under other financing arrangements in an amount equal to not less than the
Minimum Liquidity Amount. If as of the last day of any calendar month within the
mostly recently ended fiscal quarter of the Seller, the Seller’s consolidated
Adjusted Tangible Net Worth was less than [***], and the Seller, on a
consolidated basis, had cash and Cash Equivalents in an amount that was less
than [***], then Seller’s consolidated Net Income for such fiscal quarter before
income taxes for such fiscal quarter shall not be less than [***].
(p)ERISA. Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Seller nor any of its ERISA Affiliates, sponsors, maintains,
contributes or has any potential liability or obligation to any Plan.
(q)True Sales. Any and all interest of a Qualified Originator in, to and under
any Mortgage funded in the name of or acquired by such Qualified Originator
which is a Subsidiary of Seller has been sold, transferred, conveyed and
assigned to Seller pursuant to a legal sale and such Qualified Originator
retains no interest in such Loan.
(r)No Burdensome Restrictions. No change in any Requirement of Law or
Contractual Obligation of Seller or any of its Subsidiaries after the date of
this Agreement has a Material Adverse Effect.
(s)Subsidiaries. All of the Subsidiaries of Seller are listed on Schedule 2 to
this Agreement.
41




--------------------------------------------------------------------------------



(t)Origination and Acquisition of Loans. The Loans were originated or acquired
by Seller, and the origination and collection practices used by Seller or
Qualified Originator, as applicable, with respect to the Loans have been, in all
material respects, legal, proper, prudent and customary in the residential
mortgage loan origination and servicing business, and in accordance with the
applicable Underwriting Guidelines or the Agency Guidelines. With respect to
Loans acquired by Seller, all such Loans are in conformity with the applicable
Agency Guidelines. Each of the Loans complies in all material respects with the
representations and warranties listed in Schedule 1 to this Agreement.
(u)No Adverse Selection. Seller used no selection procedures that identified the
Loans as being less desirable or valuable than other comparable Loans owned by
Seller.
(v)Seller Solvent; Fraudulent Conveyance. As of the date hereof and immediately
after giving effect to each Transaction, the fair value of the assets of Seller
is greater than the fair value of the liabilities (including, without
limitation, contingent liabilities if and to the extent required to be recorded
as a liability on the financial statements of Seller in accordance with GAAP) of
Seller and Seller is and will be solvent, is and will be able to pay its debts
as they mature and, after giving effect to the transactions contemplated by this
Agreement and the other Program Documents, will not be rendered insolvent or
left with an unreasonably small amount of capital with which to conduct its
business and perform its obligations. Seller does not intend to incur, or
believe that it has incurred, debts beyond its ability to pay such debts as they
mature. Seller is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of Seller or any
of its assets. Seller is not transferring any Loans with any intent to hinder,
delay or defraud any of its creditors.
(w)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement, or if Seller has dealt with any broker, investment banker, agent, or
other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Assets pursuant to this
Agreement, such commission or compensation shall have been paid in full by
Seller.
(x)MERS. Seller is a member of MERS in good standing.
(y)Agency Approvals. Seller has all requisite Approvals and is in good standing
with each Agency, HUD, FHA and VA, to the extent necessary to conduct its
business as then being conducted, with no event having occurred which would make
Seller unable to comply with the eligibility requirements for maintaining all
such applicable Approvals.
(z)No Adverse Actions. Seller has not received from any Agency, HUD, FHA or VA a
notice of extinguishment or a notice terminating any of Seller’s material
Approvals.
(aa)Servicing. Seller has adequate financial standing, servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Loans and
in accordance with Accepted Servicing Practices.
(bb)No Reliance. Seller has made its own independent decisions to enter into the
Program Documents and each Transaction and as to whether such Transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. Seller is not relying upon any advice from Buyer as
42




--------------------------------------------------------------------------------



to any aspect of the Transactions, including without limitation, the legal,
accounting or tax treatment of such Transactions.
(cc)Plan Assets. Seller is not (i) an “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) subject to Title I of ERISA; (ii) any “plan”
defined in and subject to Section 4975 of the Code; or (iii) any entity or
account whose assets include or are deemed to include “plan assets” (within the
meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA) of one or
more such employee benefit plans or plans. The Transactions either (x) are not
subject to any state or local statute regulating investments of, or fiduciary
obligations with respect to, governmental plans within the meaning of Section
3(32) of ERISA that is substantially similar to Section 406(a) of ERISA or
Section 4975(c)(1)(A) – (D) of the Code (“Similar Law”), or (y) do not violate
any such Similar Law.
(dd)No Prohibited Persons. Neither Seller nor any of its Affiliates, officers,
directors, partners or members, is an entity or person (or to Seller’s
knowledge, owned or controlled by an entity or person): (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).
(ee)Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”); Seller has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Loan for purposes of the Anti-Money
Laundering Laws, including with respect to the legitimacy of the applicable
Mortgagor and the origin of the assets used by the said Mortgagor to purchase
the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.
(ff)Assessment and Understanding. Seller is capable of assessing the merits of
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks associated with this Agreement and
the Transactions associated therewith. In addition, Seller is capable of
assuming and does assume the risks of this Agreement, the other Program
Documents and the Transactions associated herewith and therewith.
(gg)Status of Parties. Seller agrees that Buyer is not acting as a fiduciary for
Seller or as an advisor to Seller in respect of this Agreement, the other
Program Documents or the Transactions associated therewith.
(hh)Electronic Signatures.    If any party executes this Agreement or any other
related document via electronic signature, (i) such party's creation and
maintenance of such party's electronic signature to this Agreement or related
document and such party’s storage of its copy of the fully executed Agreement or
related document will be in compliance with applicable eCommerce Laws to ensure
admissibility of such electronic signature and related electronic records in a
legal proceeding, (ii) such party has controls in place to ensure compliance
with applicable eCommerce Laws, including, without limitation, §201 of E-SIGN
and §16 of UETA, regarding such party’s electronic signature to the
43




--------------------------------------------------------------------------------



Agreement or related document and the records, including electronic records,
retained by such party will be stored to prevent unauthorized access to or
unauthorized alteration of the electronic signature and associated records, and
(iii) such party has controls and systems in place to provide necessary
information, including, but not limited to, such party’s business practices and
methods, for record keeping and audit trails, including audit trails regarding
such party’s electronic signature to this Agreement or related documents and
associated records.
(ii)Insured Closing Letters. With respect to each Wet-Ink Loan, Seller has
obtained a copy of the related Insured Closing Letter or such Wet-Ink Loan is
covered by a title insurance policy issued by Amrock.

13.COVENANTS OF SELLER
The Seller covenants and agrees with Buyer that during the term of this
Agreement:
(a)Financial Statements and Other Information; Financial Covenants.
Subject to the provisions of Section 40 hereof, Seller shall deliver to Buyer:
(i)As soon as available and in any event within forty-five (45) days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
the Seller, a certification in the form of Exhibit A attached hereto via
electronic mail to CreditSecuritizedP1@barclays.com,
USResiFinancing@barclays.com and RMBSBanking@barclayscapital.com together with
the unaudited consolidated balance sheet of the Seller and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income, and of cash flows for the Seller and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, setting forth in each case in comparative form the figures for
the previous year, accompanied by a certificate of a Responsible Officer of
Seller, which certificate shall state that said consolidated financial
statements fairly present in all material respects the consolidated financial
condition and results of operations of the Seller and its Subsidiaries in
accordance with GAAP, as at the end of, and for, such period (subject to normal
year-end adjustments and the absence of footnotes);
(ii)As soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Seller, the consolidated balance sheet of the Seller
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and of cash flows for the Seller and
its consolidated Subsidiaries for such year and including all footnotes thereto,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of the Seller and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP;
(iii)From time to time, copies of all documentation in connection with the
underwriting and origination of any Purchased Asset (other than a Purchased
44




--------------------------------------------------------------------------------



Asset that is an Agency Eligible Loan) that evidences compliance with the QM
Rule or the Ability to Repay Rule, as applicable, including without limitation
all necessary third-party records that demonstrate such compliance, in each case
as Buyer may reasonably request; provided that (A) any such request shall be
made in writing and shall provide the Seller at least ten (10) Business Days to
provide such requested information, and (B) if the Seller objects to the
provision to Buyer of any such requested information, Buyer and the Seller shall
work in good faith to resolve any such objection;
(iv)Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of Seller as Buyer may reasonably
request;
The Seller will furnish to Buyer, at the time it furnishes each set of financial
statements pursuant to paragraphs (i) or (ii) above, (A) a certificate of a
Responsible Officer of Seller on behalf of Seller on its internal quality
control program that evaluates and monitors, on a regular basis, the overall
quality of its loan origination and servicing activities and that: ensures that
the loans are serviced in accordance with accepted servicing practices; guards
against dishonest, fraudulent, or negligent acts; and guards against errors and
omissions by officers, employees, or other authorized persons and (B) a
certificate of a Responsible Officer of Seller on behalf of Seller in the form
of Exhibit A hereto (each a “Compliance Certificate”) stating that, to the best
of such Responsible Officer’s knowledge, as of the last day of the fiscal
quarter or fiscal year for which financial statements are being provided with
such certification, Seller is in compliance in all material respects with all
provisions and terms of this Agreement and the other Program Documents and no
Default or Event of Default has occurred under this Agreement which has not
previously been waived, except as specified in such certificate (and, if any
Default or Event of Default has occurred and is continuing, describing the same
in reasonable detail and describing the action Seller has taken or proposes to
take with respect thereto).
(b)[reserved.]
(c)Existence, Etc. The Seller will:
(i)preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;
(ii)comply with the requirements of all applicable laws, rules, regulations and
orders of Governmental Authorities (including, without limitation, truth in
lending, real estate settlement procedures and all environmental laws), whether
now in effect or hereinafter enacted or promulgated in all material respects;
(iii)keep or cause to be kept in reasonable detail records and books of account
necessary to produce financial statements that fairly present, in all material
respects, the consolidated financial condition and results of operations of the
Seller in accordance with GAAP consistently applied;
(iv)not move its chief executive office or its jurisdiction of incorporation
from the locations referred to in Section 12(l) unless it shall have provided
Buyer five (5) Business Days written notice following such change;
45




--------------------------------------------------------------------------------



(v)pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained; and
(vi)permit representatives of Buyer, during normal business hours upon three (3)
Business Days’ prior written notice at a mutually desirable time, provided that
no notice shall be required at any time during the continuance of an Event of
Default, to examine, copy and make extracts from its books and records, to
inspect any of its Properties, and to discuss its business and affairs with its
officers, all to the extent relating to Loans subject to Transactions.
(d)Prohibition of Fundamental Changes. Seller shall not at any time, directly or
indirectly, (i) enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets without Buyer’s prior consent, unless such merger, consolidation or
amalgamation would not result in a Change of Control; or (ii) form or enter into
any partnership, joint venture, syndicate or other combination which would have
a Material Adverse Effect with respect to Seller. For the avoidance of doubt, no
public offering of beneficial interests in the Seller or its Affiliates shall be
deemed a violation of this provision unless such public offering (i) results in
a Change of Control and (ii) has not been consented to by the Buyer.
(e)Margin Deficit. If at any time there exists a Margin Deficit, Seller shall
cure the same in accordance with Section 6(b) hereof.
(f)Notices. Seller shall give notice to Buyer in writing within ten (10)
calendar days of knowledge by any Responsible Officer of any of the following:
(i)upon the Seller’s knowledge of any occurrence of any Default or Event of
Default;
(ii)upon Seller’s knowledge of any litigation or proceeding that is pending
against Seller in any federal or state court or before any Governmental
Authority except for those set forth in Schedule 12(c) and those otherwise
disclosed to Buyer, which, (i) if adversely determined, would reasonably be
expected to result in a levy on Seller’s assets in excess of [***] of Seller’s
Adjusted Tangible Net Worth, or (ii) that questions or challenges the validity
or enforceability of any of the Program Documents;
(iii)any non-ordinary course investigation or audit (in each case other than
those that, pursuant to a legal requirement, may not be disclosed), in each
case, by any Agency or Governmental Authority, relating to the origination, sale
or servicing or Loans by Seller or the business operations of Seller, which, if
adversely determined, would reasonably be expected to result in a Material
Adverse Effect with respect to Seller; and
(iv)upon Seller’s knowledge of any material penalties, sanctions or charges
levied against Seller or any adverse change in any material Approval status.
46




--------------------------------------------------------------------------------



(g)Servicing. Except as provided in Section 41, Seller shall not permit any
Person other than the Seller to service Loans without the prior written consent
of Buyer, which consent shall not be unreasonably withheld or delayed.
(h)Lines of Business. Seller shall not materially change the nature of its
business from that generally carried on by it as of the Effective Date.
(i)Transactions with Affiliates. The Seller shall not enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, officer, director, senior manager, owner or guarantor unless (i)
such transaction is with QL Ginnie EBO, LLC, QL Ginnie REO, LLC, Quicken Loans
Co-Issuer, Inc.,  One Reverse Mortgage, LLC and/or One Mortgage Holdings, LLC,
so long as QL Ginnie EBO, LLC, QL Ginnie REO, LLC, Quicken Loans Co-Issuer,
Inc., One Reverse Mortgage, LLC and/or One Mortgage Holdings, LLC is directly or
indirectly 100% owned by the Seller and included in consolidated financial
statements of Seller, (ii) such transaction is upon fair and reasonable terms no
less favorable to the Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate, officer, director, senior
manager, owner or guarantor, (iii) in the ordinary course of the Seller’s
business, (iv) such transaction is listed on Schedule 13(i) hereto, or (v) such
transaction is a loan, guaranty or other transaction that would have been
permitted under Section 13(n) if it had been made as a distribution.
(j)Defense of Title. Subject to the terms of the Intercreditor Agreement, Seller
warrants and will defend the right, title and interest of Buyer in and to all
Purchased Items against all adverse claims and demands of all Persons whomsoever
(other than any claim or demand related to any act or omission of Buyer, which
claim or demand does not arise out of or relate to any breach or potential
breach of a representation or warranty by Seller under this Agreement).
(k)Preservation of Purchased Items. Except as otherwise set forth under the
Intercreditor Agreement, Seller shall do all things necessary to preserve the
Purchased Items so that such Purchased Items remain subject to a first priority
perfected security interest hereunder.
(l)No Assignment. Except as permitted by this Agreement, Seller shall not sell,
assign, transfer or otherwise dispose of, or grant any option with respect to,
or pledge, hypothecate or grant a security interest in or lien on or otherwise
encumber (except pursuant to the Program Documents), any of the Purchased Items
or any interest therein, provided that this Section 13(l) shall not prevent any
contribution, assignment, transfer or conveyance of Purchased Items in
accordance with the Program Documents.
(m)Limitation on Sale of Assets. Seller shall not convey, sell, lease, assign,
transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired outside of the ordinary course of its business unless, following such
Transfer, Seller shall be in compliance with all of the other representations,
warranties and covenants set forth in this Agreement.
(n)Limitation on Distributions. Without Buyer’s consent, if an Event of Default
has occurred and is continuing (i) due to the Seller’s failure to comply with
[***], (ii) due to the Seller’s failure to comply with [***], [***] or [***], or
(iii) due to an Event of Default under [***], [***] or [***] but only to the
extent that such Event of Default under [***] or [***] is with respect to a
material amount due under such section, then the Seller shall not make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition
47




--------------------------------------------------------------------------------



of, any stock of Seller, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Seller, provided however [***].
(o)Maintenance of Liquidity. Seller shall insure that, as of the end of each
calendar month, Seller has, on a consolidated basis, cash and Cash Equivalents
in an amount equal to not less than the Minimum Liquidity Amount.
(p)Maintenance of Adjusted Tangible Net Worth. Seller shall maintain, as of the
end of each calendar month, a consolidated Adjusted Tangible Net Worth not less
than the Minimum Adjusted Tangible Net Worth.
(q)Other Financial Covenants.
(i)Maintenance of Leverage. Seller shall not, as of the end of each calendar
month, permit the ratio of the Seller’s consolidated Indebtedness to
consolidated Adjusted Tangible Net Worth to be greater than the Maximum Leverage
Ratio.
(ii)Minimum Net Income. If as of the last day of any calendar month within a
fiscal quarter of the Seller, the Seller’s consolidated Adjusted Tangible Net
Worth is less than [***] or the Seller, on a consolidated basis, has cash and
Cash Equivalents in an amount that is less than [***], in either case, the
Seller’s consolidated Net Income for that fiscal quarter before income taxes for
such fiscal quarter shall equal or exceed [***].
(r)Servicing Transmission. Seller shall provide to Buyer on a monthly basis no
later than 11:00 a.m. Eastern Time two (2) Business Days prior to the 10th of
each calendar month (i) the Servicing Transmission, on a loan-by-loan basis and
in the aggregate, with respect to the Loans serviced hereunder by Seller which
were funded prior to the first day of the current month, summarizing Seller’s
delinquency and loss experience with respect to such Loans serviced by Seller
(including, in the case of such Loans, the following categories: current, 30-59,
60-89, 90-119, 120-180 and 180+) and (ii) any other information reasonably
requested by Buyer with respect to the Loans.
(s)Insurance.
(i)The Seller or its Affiliates, will continue to maintain, for the Seller,
insurance coverage with respect to employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, property (other
than money and securities) and computer fraud in an aggregate amount acceptable
to Fannie Mae and Freddie Mac. Seller shall notify Buyer as soon as reasonably
possible after knowledge of any material change in the terms of any such
insurance coverage.
(ii)The Seller shall notify the Buyer as soon as practicable if a loss is
incurred under any Insured Closing Letter or any title insurance policy provided
by Amrock, indicating details of the loss and providing a copy of the Insured
Closing Letter or title insurance policy, as applicable.
(t)Certificate of a Responsible Officer of Seller. At the time that Seller
delivers financial statements to Buyer in accordance with Section 13(a) hereof,
Seller shall forward to Buyer a certificate of
48




--------------------------------------------------------------------------------



a Responsible Officer of Seller which demonstrates that the Seller is in
compliance with the covenants set forth in Sections 13(o), (p), and (q) of this
Agreement.
(u)Maintenance of Licenses. Seller shall (i) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, (ii) remain in good standing with
respect to such licenses, permits or other approvals, under the laws of each
state in which it conducts material business, and (iii) conduct its business in
accordance with applicable law in all material respects.
(v)Taxes, Etc. Seller shall timely pay and discharge, or cause to be paid and
discharged, on or before the date they become delinquent, all taxes, assessments
and governmental charges or levies imposed upon it or upon its income and
profits or upon any of its property, real, personal or mixed (including without
limitation, the Purchased Assets) or upon any part thereof, as well as any other
lawful claims which, if unpaid, become a Lien upon Purchased Assets that have
not been repurchased, except for any such taxes, assessments and governmental
charges, levies or claims as are appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are provided. Seller shall file on a timely basis all material (which
shall include, but not be limited to, all federal, all state and local income
and all foreign income) information returns, reports and any other information
statements or schedules required to be filed by or in respect of it.
(w)Takeout Payments. With respect to each Purchased Asset and the portion of
each Security related to Purchased Assets subject to a Transaction, in each case
that is subject to a Takeout Commitment, the Seller shall ensure that the
related portion of the purchase price and all other payments under such Takeout
Commitment to the extent related to Purchased Assets subject to a Transaction or
such portion of each Security related to Purchased Assets subject to a
Transaction shall be paid to Buyer (or its designee) in accordance with the
Joint Account Control Agreement or the Joint Securities Account Control
Agreement, as applicable. Unless subject to the Joint Account Control Agreement
or Joint Securities Account Control Agreement, with respect to any Takeout
Commitment with an Agency, if applicable, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Buyer’s wire instructions or Buyer has approved such wire transfer instructions
in writing in its sole discretion, or (2) the Payee Number set forth on Fannie
Mae Form 1068 (FixedRate, Graduated-Payment, or Growing-Equity Mortgage Loan
Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as
applicable, will be identical to the Payee Number that has been identified by
Buyer in writing as Buyer’s Payee Number or Buyer will have previously approved
the related Payee Number in writing in its sole discretion; with respect to any
Takeout Commitment with an Agency, the applicable agency documents will list
Buyer as sole subscriber, unless otherwise agreed to in writing by Buyer, in
Buyer’s sole discretion.
(x)Delivery of Servicing Rights and Servicing Records. With respect to the
Servicing Rights of each Purchased Asset, Seller shall deliver (or shall cause
the related Servicer or Subservicer to deliver) such Servicing Rights to Buyer
on the related Purchase Date. Seller shall deliver (or cause the related
Servicer or Subservicer to deliver) the Servicing Records and the physical and
contractual servicing of each Purchased Asset, to Buyer or its designee upon the
termination of Seller or Servicer as the servicer pursuant to Section 41.
(y)Agency Audit. Seller shall at all times maintain copies of relevant portions
of all Agency Audits in which there are material adverse findings, including
without limitation notices of defaults,
49




--------------------------------------------------------------------------------



notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal.
(z)Illegal Activities. Seller shall not engage in any conduct or activity that
is reasonably likely to subject a material amount of its assets to forfeiture or
seizure.
(aa)Agency Approvals; Servicing. To the extent previously approved and necessary
for Seller to conduct its business in all material respects as it is then being
conducted, Seller shall maintain its status with Fannie Mae and Freddie Mac as
an approved seller/servicer, with Ginnie Mae as an approved issuer and an
approved servicers, and as an RHS lender and an RHS Servicer in each case in
good standing (each such approval, an “Agency Approval”); provided, that should
Seller decide to no longer maintain an Agency Approval (as opposed to an Agency
withdrawing an Agency Approval, but including an Agency ceasing to exist), (i)
Seller shall notify Buyer in writing, and (ii) Seller shall provide Buyer with
written or electronic evidence that the Eligible Loans are eligible for sale to
another Agency. Should Seller, for any reason, cease to possess all such
applicable Agency Approvals to the extent necessary, Seller shall so notify
Buyer promptly in writing. Notwithstanding the preceding sentence and to the
extent previously approved, Seller shall take all necessary action to maintain
all of its applicable Agency Approvals at all times during the term of this
Agreement and each outstanding Transaction.

14.REPURCHASE DATE PAYMENTS
On each Repurchase Date, the Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.

15.REPURCHASE OF PURCHASED ASSETS
Upon discovery by the Seller of a breach in any material respect of any of the
representations and warranties set forth on Schedule 1 to this Agreement, the
Seller shall give prompt written notice thereof to Buyer. Upon any such
discovery by Buyer, Buyer will notify the Seller. It is understood and agreed
that the representations and warranties set forth in Schedule 1 to this
Agreement with respect to the Purchased Assets shall survive delivery of the
respective Mortgage Files to the Custodian and shall inure to the benefit of
Buyer. The fact that Buyer has conducted or has failed to conduct any partial or
complete due diligence investigation in connection with its purchase of any
Purchased Asset shall not affect Buyer’s right to demand repurchase as provided
under this Agreement. The Seller shall, within two (2) Business Days of the
earlier of the Seller’s actual knowledge or the Seller receiving notice with
respect to any Purchased Asset of (i) any breach of a representation or warranty
contained in Schedule 1 to this Agreement in any material respect, or (ii) any
failure to deliver any of the items required to be delivered as part of the
Mortgage File within the time period required for delivery pursuant to the
Custodial and Disbursement Agreement, promptly cure such breach or delivery
failure in all material respects. If within ten (10) Business Days (or five (5)
Business Days if Buyer, in its sole good faith discretion, determines and
notifies the Seller that Buyer may suffer potential assignee liability or
material damage to its reputation related to such Purchased Asset) after the
earlier of the Seller’s actual knowledge of such breach or delivery failure or
the Seller receiving notice thereof, such breach or delivery failure has not
been remedied by the Seller in all material respects, the Seller shall promptly
upon receipt of written instructions from Buyer, at Buyer’s option, either (i)
repurchase such Purchased Asset at a purchase price equal to the Repurchase
Price with respect to such Purchased Asset by wire transfer to the account
designated by Buyer, or (ii) transfer comparable Substitute Assets to Buyer, as
provided in Section 16 hereof.
50





--------------------------------------------------------------------------------



16.SUBSTITUTION
The Seller may, subject to agreement with and acceptance by Buyer upon one (1)
Business Days’ notice, substitute other assets, including U.S. Treasury
Securities, which are substantially the same as the Purchased Assets (the
“Substitute Assets”) for any Purchased Assets. Such substitution shall be made
by transfer to Buyer of such Substitute Assets and transfer to the Seller of
such Purchased Assets (the “Reacquired Assets”) along with the other information
to be provided with respect to the applicable Substitute Asset as described in
the form of Transaction Notice. Upon substitution, the Substitute Assets shall
be deemed to be Purchased Assets, the Reacquired Assets shall no longer be
deemed Purchased Assets, Buyer shall be deemed to have terminated any security
interest that Buyer may have had in the Reacquired Assets and any Purchased
Items solely related to such Reacquired Assets to the Seller unless such
termination and release would give rise to or perpetuate an unpaid, due and
payable Margin Call. Concurrently with any termination and release described in
this Section 16, Buyer shall execute and deliver to the Seller upon request and
Buyer hereby authorizes the Seller to file and record such documents as the
Seller may reasonably deem necessary or advisable in order to evidence such
termination and release.

17.EVENTS OF DEFAULT
Each of the following events shall constitute an Event of Default (an “Event of
Default”) hereunder, subject to any applicable cure periods to the extent such
event is susceptible to being cured:
(a)Payment Default. Seller defaults in the payment of (i) any payment of Margin
Deficit, Price Differential or Repurchase Price hereunder or under any other
Program Document; provided, that, with respect to this clause (i), if the Seller
provides Buyer with written evidence reasonably satisfactory to Buyer that such
failure is solely the result of an administrative error, such failure shall only
be deemed an Event of Default if such failure to comply shall continue
unremedied for a period of [***], (ii) expenses or fees and amounts due and
owing to the Custodian and such failure to pay Expenses or fees and amounts due
and owing to the Custodian continues for more than [***] days after receipt by a
Responsible Offer of notice of such default, or (iii) any other Obligations,
with respect to this clause (iii), within [***] following receipt by a
Responsible Officer of notice of such default;
(b)Representation and Covenant Defaults.
(i)The failure of the Seller to perform, comply with or observe any term,
representation, covenant or agreement applicable to the Seller in any material
respect, in each case, after the expiration of the applicable cure period, if
any, as specified in such covenant, contained in:
(A)Section 13(c) (Existence) only to the extent relating to maintenance of
existence; provided, that if the Seller provides Buyer with written evidence
reasonably satisfactory to Buyer that such failure is solely the result of an
administrative error, such failure shall only be deemed an Event of Default if
such failure to comply shall continue unremedied for [***] or such failure shall
be determined by Buyer in its good faith discretion to result in a Material
Adverse Effect,
(B)Section 13(d) (Prohibition of Fundamental Change),
51




--------------------------------------------------------------------------------



(C)Section 13(o) (Maintenance of Liquidity), provided Seller shall be entitled
to [***] to cure any such default from the earlier of notice or knowledge of
such failure,
(D)Section 13(p) (Maintenance of Adjusted Tangible Net Worth), provided Seller
shall be entitled to [***] to cure any such default from the earlier of notice
or knowledge of such failure,
(E)Section 13(q) (Other Financial Covenants), provided Seller shall be entitled
to [***] to cure any such default from the earlier of notice or knowledge of
such failure,
(F)Section 13(w) (Takeout Payments); provided, that if the Seller provides Buyer
with written evidence reasonably satisfactory to Buyer that such failure is
solely the result of an administrative error, such failure shall only be deemed
an Event of Default if such failure to comply shall continue unremedied for a
period of [***] or if such failure results in a Material Adverse Effect, or
(G)Section 13(z) (Illegal Activities);
(ii)(A) Any representation, warranty or certification made herein or in any
other Program Document by Seller or any certificate furnished to Buyer pursuant
to the provisions hereof or thereof shall prove to have been untrue or
misleading in any material respect as of the time made or furnished and such
breach is not cured within five (5) Business Days after knowledge thereof by, or
notice thereof to, a Responsible Officer, or (B) any representation or warranty
made by Seller in Schedule 1 to this Agreement shall prove to have been untrue
or misleading in any material respect as of the time made or furnished and such
breach is not cured within [***] after knowledge thereof by, or notice thereof
to, a Responsible Officer, provided that each such breach of a representation or
warranty made in Schedule 1 shall be considered solely for the purpose of
determining the Market Value of the Loans affected by such breach, and shall not
be the basis for declaring an Event of Default under this Agreement unless the
Seller shall have made any such representations and warranties with actual
knowledge by a Responsible Officer that they were materially false or misleading
at the time made; and
(iii)Seller fails to observe or perform, in any material respect, any other
covenant or agreement contained in this Agreement (and not identified in clause
(b)(i) of this Section) or any other Program Document and such failure to
observe or perform is not cured within [***] after knowledge thereof by, or
notice thereof to, a Responsible Officer;
(c)Judgments. Any final, judgment or judgments or order or orders for the
payment of money is rendered against the Seller in excess of [***] of Seller’s
Adjusted Tangible Net Worth in the aggregate shall be rendered against the
Seller by one or more courts, administrative tribunals or other bodies having
jurisdiction over the Seller and the same shall not be discharged (or provisions
shall not be made for such discharge), satisfied, or bonded, or a stay of
execution thereof shall not be procured, within
52




--------------------------------------------------------------------------------



[***] from the date of entry thereof and the Seller shall not, within said
period of [***], or such longer period during which execution of the same has
been stayed or bonded, appeal therefrom and cause the execution thereof to be
stayed during such appeal;
(d)Insolvency Event. The Seller (i) discontinues or abandons operation of its
business; (ii) fails generally to, or admits in writing its inability to, pay
its debts as they become due; (iii) files a voluntary petition in bankruptcy,
seeks relief under any provision of any bankruptcy, reorganization, moratorium,
delinquency, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction whether now or subsequently in effect; (iv)
consents to the filing of any petition against it under any such law; (v)
consents to the appointment of or taking possession by a custodian, receiver,
conservator, trustee, liquidator, sequestrator or similar official for the
Seller, or of all or any substantial part of its respective Property; (vi) makes
an assignment for the benefit of its creditors; or (vii) has a proceeding
instituted against it in a court having jurisdiction in the premises seeking (A)
a decree or order for relief in respect of Seller in an involuntary case under
any applicable bankruptcy, insolvency, liquidation, reorganization or other
similar law now or hereafter in effect, or (B) the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator or other similar
official of Seller, or for any substantial part of its property, or for the
winding-up or liquidation of its affairs (provided, however, if such proceeding
or appointment is the result of the commencement of involuntary proceedings or
the filing of an involuntary petition against such Person no Event of Default
shall be deemed to have occurred under this clause (d) unless such proceeding or
appointment is not stayed or dismissed within [***] after the initial date
thereof;
(e)Change of Control. A Change of Control of the Seller shall have occurred
without the prior consent of Buyer, unless (i) waived by Buyer in writing, or
(ii) the Seller shall have repurchased all Purchased Assets subject to
Transactions within [***] thereof;
(f)Liens. Except for the Liens contemplated under the Intercreditor Agreement,
the Seller shall grant, or suffer to exist, any Lien on any Purchased Item that
has not been repurchased except the Liens permitted under this Agreement and
under the Intercreditor Agreement; or the Liens contemplated hereby shall cease
to be first priority perfected Liens on the Purchased Items that have not been
repurchased in favor of Buyer or shall be Liens in favor of any Person other
than Buyer or this Agreement shall for any reason cease to create a valid, first
priority security interest or ownership interest upon transfer in any of the
Purchased Assets or Purchased Items purported to be covered hereby and that have
not been repurchased, in each case (i) to the extent such Lien or failure is not
cured within [***] following written notice from Buyer to a Responsible Officer
of such Lien or failure and (ii) subject to the terms of the Intercreditor
Agreement;
(g)Going Concern. The Seller’s audited financial statements delivered to Buyer
shall contain an audit opinion that is qualified or limited by reference to the
status of Seller as a “going concern” or reference of similar import;
(h)Third Party Cross Default. Any “event of default” or any other default by
Seller under any Indebtedness to which Seller is a party (after the expiration
of any applicable grace or cure period under any such agreement) individually in
excess of [***] outstanding, which has resulted in the acceleration of the
maturity of such other Indebtedness, provided that such default or “event of
default” shall be deemed automatically cured and without any action by Buyer or
Seller, if, within [***] after Seller’s receipt of notice of such acceleration,
(A) the Indebtedness that was the basis for such default is discharged in full,
(B) the holder of such Indebtedness has rescinded, annulled or waived the
acceleration,
53




--------------------------------------------------------------------------------



notice or action giving rise to such default, or (C) such default has been cured
and no “event of default” or any other default continues under such other
Indebtedness;
(i)Enforceability. For any reason, this Agreement at any time shall not be in
full force and effect in all material respects or shall not be enforceable in
all material respects in accordance with its terms, or any Person (other than
Buyer) shall contest the validity, enforceability or perfection of any Lien
granted pursuant thereto, or any party thereto (other than Buyer) shall seek to
disaffirm, terminate, limit or reduce its obligations hereunder.

18.REMEDIES
(a)Upon the occurrence of an Event of Default, Buyer, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default pursuant to Section 17(d), shall have the right to exercise
any or all of the following rights and remedies:
(i)Buyer has the right to cause the Repurchase Date for each Transaction
hereunder, if it has not already occurred, to be deemed immediately to occur
(provided that, in the event that the Purchase Date for any Transaction has not
yet occurred as of the date of such exercise or deemed exercise, such
Transaction may be deemed immediately canceled). Buyer shall (except for deemed
exercises) give written notice to Seller of the exercise of such option as
promptly as practicable.
(A)The Seller’s obligations hereunder to repurchase all Purchased Assets at the
Repurchase Price therefor on the Repurchase Date (determined in accordance with
the preceding sentence) in such Transactions shall thereupon become immediately
due and payable; all Income then on deposit in the Collection Account and all
Income paid after such exercise or deemed exercise shall be remitted to and
retained by Buyer and applied to the aggregate Repurchase Price and any other
amounts owing by the Seller hereunder; the Seller shall immediately deliver to
Buyer or its designee any and all Purchased Assets, original papers, Servicing
Records and files relating to the Purchased Assets subject to such Transaction
then in the Seller’s possession and/or control; and all right, title and
interest in and entitlement to such Purchased Assets and Servicing Rights
thereon shall be deemed transferred to Buyer or its designee; provided, however,
in the event that the Seller repurchases any Purchased Asset pursuant to this
Section 18(a)(i), Buyer shall deliver to Seller any and all original papers,
records and files relating to such Purchased Asset then in its possession and/or
control.
(B)To the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price as
so increased, (x) the PostDefault Rate in effect following an Event of Default
to (y) the Repurchase Price for such Transaction as of the Repurchase Date as
determined pursuant to subsection (a)(i)(A) of this Section (decreased as of any
day by (i) any amounts actually in the possession of Buyer pursuant to clause
(C) of this subsection, (ii) any proceeds from the sale of
54




--------------------------------------------------------------------------------



Purchased Assets applied to the Repurchase Price pursuant to subsection (a)(ii)
of this Section, and (iii) any other Purchased Items, Related Security or other
assets of Seller held by Buyer and applied to the Obligation.
(C)All Income actually received by Buyer pursuant to Section 7 or otherwise
shall be applied to the aggregate unpaid Repurchase Price owed by Seller.
(ii)Buyer shall have the right to, at any time on or following the Business Day
following the date on which the Repurchase Price became due and payable pursuant
to Section 18(a)(i), (A) immediately sell, without notice or demand of any kind,
at a public or private sale and at such price or prices as Buyer may deem to be
commercially reasonable for cash or for future delivery without assumption of
any credit risk, any or all or portions of the Purchased Assets and Purchased
Items on a servicing released basis and apply the proceeds thereof to the
aggregate unpaid Repurchase Prices and any other amounts owing by Seller
hereunder or (B) in its reasonable good faith discretion elect, in lieu of
selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets, Purchased Items, Related Security or other assets of
Seller held by Buyer in an amount equal to the Market Value against the
aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. The proceeds of any disposition of Purchased Assets and the Purchased
Items will be applied to the Obligations and Buyer’s related expenses as
determined by Buyer in its reasonable good faith discretion. Buyer may purchase
any or all of the Purchased Assets at any public or private sale.
(iii)The Seller shall remain liable to Buyer for any amounts that remain owing
to Buyer following a sale and/or credit under the preceding section. Seller will
be liable to Buyer for (A) the amount of all reasonable legal or other expenses
(including, without limitation, all costs and expenses of Buyer in connection
with the enforcement of this Repurchase Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including but not limited to, the reasonable fees and expenses of
counsel (including the allocated costs of internal counsel of Buyer) incurred in
connection with or as a result of an Event of Default, (B) damages in an amount
equal to the reasonable, documented, out-of-pocket cost of Buyer (including all
fees, expenses, and commissions) of entering into replacement transactions and
entering into or terminating hedge transactions in connection with or as a
result of an Event of Default, and (C) any other out-of-pocket loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.
(iv)Buyer shall have the right to terminate this Agreement and declare all
obligations of the Seller to be immediately due and payable, by a notice in
accordance with Section 20 hereof.
(v)The parties recognize that it may not be possible to purchase or sell all of
the Purchased Assets on a particular Business Day, or in a transaction with the
same
55




--------------------------------------------------------------------------------



purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect the time and manner of liquidating any Purchased
Asset and nothing contained herein shall obligate Buyer to liquidate any
Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or shall
constitute a waiver of any right or remedy of Buyer. Notwithstanding the
foregoing, the parties to this Agreement agree that the Transactions have been
entered into in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual obligation
and that each Transaction has been entered into in consideration of the other
Transactions.
(vi)To the extent permitted by applicable law, the Seller waives all claims,
damages and demands it may acquire against Buyer arising out of the exercise by
Buyer of any of its rights hereunder after an Event of Default, other than those
claims, damages and demands arising from the gross negligence or willful
misconduct of Buyer. If any notice of a proposed sale or other disposition of
Purchased Items shall be required by law, such notice shall be deemed reasonable
and proper if given at least two (2) Business Days before such sale or other
disposition.
(b)The Seller hereby acknowledges, admits and agrees that the Seller’s
obligations under this Agreement are recourse obligations of the Seller.
(c)Buyer shall have the right to obtain physical possession of the Servicing
Records and all other files of the Seller relating to the Purchased Assets and
all documents relating to the Purchased Assets which are then or may thereafter
come into the possession of the Seller or any third party acting for the Seller
and the Seller shall deliver to Buyer such assignments as Buyer shall request;
provided that if such records and documents also relate to mortgage loans other
than the Purchased Assets, Buyer shall have a right to obtain copies of such
records and documents, rather than originals.
(d)Buyer shall have the right to direct all Persons servicing the Purchased
Assets to take such action with respect to the Purchased Assets as Buyer
determines appropriate and as is consistent with the Servicer’s obligations and
applicable law.
(e)In addition to all the rights and remedies specifically provided herein,
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser or a secured party, as applicable, under the Uniform Commercial Code.
(f)Except as otherwise expressly provided in this Agreement or by applicable
law, Buyer shall have the right to exercise any of its rights and/or remedies
immediately upon the occurrence and during the continuance of an Event of
Default, and at any time thereafter, with notice to Seller, without presentment,
demand, protest or further notice of any kind other than as expressly set forth
herein, all of which are hereby expressly waived by the Seller. All rights and
remedies arising under this Agreement as amended from time to time hereunder are
cumulative and not exclusive of any other rights or remedies which Buyer may
have.
56




--------------------------------------------------------------------------------



(g)Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the Seller hereby expressly waives, to the extent
permitted by law, any right the Seller might otherwise have to require Buyer to
enforce its rights by judicial process. The Seller also waives, to the extent
permitted by law (and absent any willful misconduct or gross negligence of
Buyer), any defense (other than a defense of payment or performance) the Seller
might otherwise have arising from use of nonjudicial process, enforcement and
sale of all or any portion of the Purchased Assets and any other Purchased Items
or from any other election of remedies. The Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length.
(h)The Seller shall cause all sums received by the Seller after and during the
continuance of an Event of Default with respect to the Purchased Assets to be
deposited with such Person as Buyer may direct after receipt thereof. To the
extent permitted by applicable law, Seller shall be liable to Buyer for interest
on any amounts owing by Seller hereunder, from the date Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by Seller or
(ii) satisfied in full by the exercise of Buyer’s rights hereunder. Interest on
any sum payable by Seller to Buyer under this paragraph 19(h) is at a rate equal
to the Post-Default Rate and all reasonable costs and expenses incurred in
connection with hedging or covering transactions related to the Purchased
Assets, conduit advances and payments for mortgage insurance.
(i)Upon the occurrence of an Event of Default, there shall be no further
Rollover Transactions.

19.DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
No failure on the part of Buyer to exercise, and no delay in exercising, and no
course of dealing with respect to, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by Buyer
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All rights and
remedies of Buyer provided for herein are cumulative and in addition to any and
all other rights and remedies provided by law, the Program Documents and the
other instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Buyer to exercise any of its rights
under any other related document. Buyer may exercise at any time after the
occurrence of an Event of Default one or more remedies, as it so desires, and
may thereafter at any time and from time to time exercise any other remedy or
remedies. An Event of Default will be deemed to be continuing unless expressly
waived by Buyer in writing.

20.NOTICES AND OTHER COMMUNICATIONS
Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial and
Disbursement Agreement (including, without limitation, any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including, without limitation, by Electronic Transmission telex or
telecopy or email) delivered to the intended recipient at the address of such
Person set forth in this Section 20 below; or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. Except as otherwise provided in this Agreement and except for notices
given by the Seller under Section 3(a) (which shall be effective only on
receipt), all such communications shall be deemed to have been duly given when
transmitted by Electronic Transmission, telex or telecopier or email or
delivered or, in the case of a mailed notice, upon receipt, in each case given
or addressed as aforesaid. In
57




--------------------------------------------------------------------------------



all cases, to the extent that the related individual set forth in the respective
“Attention” line is no longer employed by the respective Person, such notice may
be given to the attention of a Responsible Officer of the respective Person or
to the attention of such individual or individuals as subsequently notified in
writing by a Responsible Officer of the respective Person.
If to Buyer:


Barclays Bank PLC – Mortgage Finance
745 Seventh Avenue, 4th Floor
New York, New York 10019
Attention: Joseph O’Doherty
Telephone: (212) 412-5517
Facsimile: (212) 412-7333
E-mail: Joseph.o’doherty@barclays.com


With copies to:


Barclays Bank PLC – Legal Department
745 Seventh Avenue, 20th Floor
New York, New York 10019
Telephone: (212) 412-1494
Facsimile: (212) 412-1288


Barclays Capital – Operations
US-400 Jefferson Park
Whippany, New Jersey 07981
Attention: Matt Lederman
Telephone: (201) 499-4456
E-mail: matt.lederman@barclays.com


If to the Seller:


Quicken Loans, LLC
1050 Woodward Ave.
Detroit, Michigan 48226
Attention: Rob Wilson
Telephone: (313) 373-7968
Facsimile: (877) 380-4048
Email: RobWilson@quickenloans.com


With a copy to:


Quicken Loans, LLC
1050 Woodward Ave,
Detroit, Michigan 48226
Attention: Amy Bishop
Telephone: (313) 373-4547
Facsimile: (877) 380-4962
58




--------------------------------------------------------------------------------



Email: amybishop@rockcentral.com

21.USE OF EMPLOYEE PLAN ASSETS
No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.

22.INDEMNIFICATION AND EXPENSES.
(a)The Seller agrees to hold Buyer, and its Affiliates and their officers,
directors, employees, agents and advisors (each an “Indemnified Party”) harmless
from and indemnify any Indemnified Party against all claims, liabilities,
losses, damages, judgments, and documented and out-of-pocket costs and expenses
of any kind (including reasonable fees of counsel) which may be imposed on,
incurred by or asserted against such Indemnified Party (collectively, the
“Costs”) relating to or arising out of this Agreement, any other Program
Document or any transaction contemplated hereby or thereby, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, any other Program Document or any transaction contemplated
hereby or thereby, that, in each case, results from anything other than any
Indemnified Party’s gross negligence or willful misconduct or a claim by one
Indemnified Party against another Indemnified Party. Without limiting the
generality of the foregoing, the Seller agrees to hold any Indemnified Party
harmless from and indemnify such Indemnified Party against all Costs with
respect to all Loans relating to or arising out of any violation or alleged
violation of any (i) any investigation, litigation or other proceeding (whether
or not such Indemnified Party is a party thereto) relating to, resulting from or
arising out of any of the Program Documents and all other documents related
thereto, any breach by Seller of any representation or warranty or covenant in
this Agreement or any other Program Document, and all actions taken pursuant
thereto, (ii) the Transactions, or any indemnity payable under the servicing
agreement or other servicing arrangement, and (iii) environmental law, rule or
regulation or any consumer credit laws, including without limitation laws with
respect to unfair or deceptive lending practices and predatory lending
practices, the Truth in Lending Act and/or the Real Estate Settlement Procedures
Act, that, in each case, except to the extent such claim, damage, loss,
liability or expense is found in a judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct or is the result of a claim made by Seller against the Indemnified
Party, and Seller is ultimately the successful party in any resulting litigation
or arbitration; provided, however, if a court of competent jurisdiction on
appeal subsequently determines that an Indemnified Party did not act with gross
negligence or engage in willful misconduct, Seller’s indemnification obligations
with respect to such Costs shall be automatically reinstated. In any suit,
proceeding or action brought by an Indemnified Party in connection with any
Purchased Asset for any sum owing thereunder, or to enforce any provisions of
any Purchased Asset, the Seller will save, indemnify and hold such Indemnified
Party harmless from and against all expense, loss or damage suffered by reason
of any defense, set-off, counterclaim, recoupment or reduction of liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by the Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Seller. The Seller also
agrees to reimburse an Indemnified Party promptly after billed by such
Indemnified Party for all such Indemnified Party’s reasonable documented,
actual, out-of-pocket costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, any other Program Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable fees and disbursements of
its counsel. The Seller hereby acknowledges that, the obligations of the Seller
under this Agreement are recourse obligations of the Seller.
59




--------------------------------------------------------------------------------



(b)The Seller agrees to pay (within [***] after the Seller receives written
demand for such payment from Buyer) all of the documented out-of-pocket costs
and expenses reasonably incurred by Buyer in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement, any other Program Document or any other documents prepared in
connection herewith or therewith. The Seller agrees to pay all of the documented
out-of-pocket costs and expenses reasonably incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) filing fees and all the reasonable
fees, disbursements and expenses of counsel to Buyer and (ii) all the due
diligence, inspection, testing and review costs and expenses incurred by Buyer
with respect to Purchased Items under this Agreement, including, but not limited
to, those costs and expenses incurred by Buyer pursuant to this Section 22 and
Section 42 hereof but excluding pre-closing upfront diligence (including legal
and credit diligence); provided, however, that (x) the aggregate amount of such
costs and expenses referred to in clause (i) of this sentence shall not exceed
[***] (exclusive of amendments hereto), and (y) the aggregate amount of such
costs and expenses referred to in clause (ii) of this sentence and incurred
after the Effective Date shall not exceed [***] per annum; provided that after
the occurrence of an Event of Default, such amounts shall not be applicable.
Buyer shall deliver to the Seller copies of documentation supporting any of the
foregoing demands on the Seller’s request. The Seller, Buyer, and each
Indemnified Party also agree not to assert any claim against the others or any
of their Affiliates, or any of their respective officers, directors, members,
managers, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Program Documents, the actual or proposed use of the proceeds of
the Transactions, this Agreement or any of the transactions contemplated hereby
or thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.
(c)If the Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of the Seller by Buyer (including without limitation by Buyer netting such
amount from the proceeds of any Purchase Price paid by Buyer to the Seller
hereunder), in its sole discretion and the Seller shall remain liable for any
such payments by Buyer (except those that are paid by Seller, including by
netting against any Purchase Price). No such payment by Buyer shall be deemed a
waiver of any of Buyer’s rights under the Program Documents (except those that
are paid by Seller, including by netting against any Purchase Price).
(d)Without prejudice to the survival of any other agreement of Seller hereunder,
the covenants and obligations of Seller contained in this Section 22 shall
survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Buyer against full
payment therefor.
(e)The obligations of Seller from time to time to pay the Repurchase Price and
all other amounts due under this Agreement are full recourse obligations of
Seller.

23.WAIVER OF DEFICIENCY RIGHTS
Seller hereby expressly waives, to the fullest extent permitted by law, any
right that it may have to direct the order in which any of the Purchased Items
shall be disposed of in the event of any disposition pursuant hereto.
60





--------------------------------------------------------------------------------



24.REIMBURSEMENT
All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation
(unless and to the extent that Seller is the prevailing party in any dispute,
claim or action relating thereto or Buyer or an Indemnified Party is grossly
negligent or engages in willful misconduct relating thereto). The Seller agrees
to pay, with interest at the Post-Default Rate to the extent that an Event of
Default has occurred, the reasonable, documented out-of-pocket expenses and
reasonable attorneys’ fees reasonably incurred by Buyer and/or Custodian in
connection with the preparation, negotiation, enforcement (including any
waivers), administration and amendment of the Program Documents (regardless of
whether a Transaction is entered into hereunder), the reasonable taking of any
action, including legal action, required or permitted to be taken by Buyer
(without duplication to Buyer) and/or Custodian pursuant thereto, subject to
Section 22(b), any due diligence, inspection, testing and review costs and
expenses in connection with any “due diligence” or loan agent reviews conducted
by Buyer or on its behalf or by refinancing or restructuring in the nature of a
“workout” all pursuant to the terms of this Agreement.

25.FURTHER ASSURANCES
The Seller agrees to do such further acts and things and to execute and deliver
to Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to grant,
preserve, protect and perfect the interests of Buyer in the Purchased Items or
to better assure and confirm unto Buyer its rights, powers and remedies
hereunder and thereunder.

26.TERMINATION
This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect the Seller’s outstanding obligations to Buyer at
the time of such termination. The Seller’s obligations under Section 5,
Section 12, Section 22, and Section 24 and any other reimbursement or indemnity
obligation of the Seller to Buyer pursuant to this Agreement or any other
Program Documents shall survive the termination hereof.

27.SEVERABILITY
If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

28.BINDING EFFECT; GOVERNING LAW
This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Seller may not
assign or transfer any of its rights or obligations under this Agreement or any
other Program Document without the prior written consent of Buyer. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 AS WELL AS 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
61





--------------------------------------------------------------------------------



29.AMENDMENTS
Except as otherwise expressly provided in this Agreement, any provision of this
Agreement may be modified or supplemented only by an instrument in writing
signed by the Seller and Buyer and any provision of this Agreement imposing
obligations on the Seller or granting rights to Buyer may be waived by Buyer.

30.SUCCESSORS AND ASSIGNS
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

31.CAPTIONS
The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

32.COUNTERPARTS
This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument. The
parties agree that this Agreement, any documents to be delivered pursuant to
this Agreement and any notices hereunder may be transmitted between them by
email and/or facsimile. The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties. Documents executed, scanned and
transmitted electronically, and electronic signatures, shall be deemed original
signatures for purposes of this Agreement and any related documents and all
matters related thereto, with such scanned and electronic signatures having the
same legal effect as original signatures. The parties agree that this Agreement
and any related document may be accepted, executed or agreed to through use of
an electronic signature in accordance with applicable eCommerce Laws. Any
document accepted, executed or agreed to in conformity with such eCommerce Laws,
by one or both parties, will be binding on both parties the same as if it were
physically executed. Each party consents to the commercially reasonable use of
third party electronic signature capture service providers and record storage
providers.

33.SUBMISSION TO JURISDICTION; WAIVERS
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(A)SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM DOCUMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
62




--------------------------------------------------------------------------------



OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 20 OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE BEEN NOTIFIED;
AND
(D)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

34.WAIVER OF JURY TRIAL
EACH SELLER AND BUYER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

35.ACKNOWLEDGEMENTS
The Seller hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Program Documents;
(b)Buyer has no fiduciary relationship to the Seller; and
(c)no joint venture exists between Buyer and the Seller.

36.HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS.
Subject to the terms set forth below, Buyer shall have free and unrestricted use
of all Purchased Assets and nothing in this Agreement shall preclude Buyer from
engaging in repurchase transactions with the Purchased Assets or otherwise
pledging, repledging, transferring, hypothecating, or rehypothecating the
Purchased Assets (each of the foregoing, a “Repledge Transaction”) to a third
party (each, a “Repledgee”). Notwithstanding the foregoing, no such Repledge
Transaction under this Section 36 shall relieve Buyer of its obligations under
the Program Documents, including, without limitation, Buyer's obligation to
transfer Purchased Assets to Seller pursuant to the terms of the Program
Documents, and its obligation to return to Seller the exact Purchased Assets and
the related Purchased Items and not substitutes therefor. The Buyer hereby
represents that each Repledge Transaction expressly requires the applicable
Repledgee to return such Purchased Assets to the Buyer upon tender of repayment
therefor. Additionally, (i) with respect to any Repledge Transaction that
constitutes a securitization of the Purchased Assets or Buyer’s interests
therein, each Repledgee shall enter into a side letter whereby the Indenture
Trustee (as defined in the related securitization documents) agrees that (x)
upon an Event of
63




--------------------------------------------------------------------------------



Default pursuant to the related securitization documents, the Indenture Trustee
shall provide notice thereof to Seller, and Seller shall have the right to
purchase Purchased Loans from the Buyer at the Repurchase Price for such
Purchased Loans within 30 days of the receipt of such notice and (y) upon
remittance of the applicable Repurchase Price, the Seller shall automatically
become the owner of the Purchased Loans and the servicing rights related thereto
and all Obligations of Seller under this Agreement shall cease to exist other
than those that by their express terms survive and (z) Buyer and the Indenture
Trustee shall automatically cease to have any right, title or interest in such
Purchased Loans and the servicing rights related thereto, (ii) the Purchased
Assets shall not be transferred from the Custodian except pursuant to the terms
of the Custodial Agreement, (iii) regardless of the form of Repledge
Transaction, the applicable certificates or other form of collateral
representing the Buyer’s interest in the Purchased Assets (the “Repledged
Collateral”) shall initially be held by Deutsche Bank National Trust Company as
custodian, or such other custodian as the Buyer notifies the Seller shall serve
as the initial custodian with respect to such Repledged Collateral in the
applicable Repledge Transaction (which notice shall be no less than five (5)
Business Days prior to the applicable Repledged Collateral being transferred to
such other initial custodian, along with key contact information for such
custodian) (the “Repledge Custodian”), and (iv) the Buyer shall provide the
Seller with no less than five (5) Business Days prior written notice before any
Repledged Collateral is transferred from the Repledge Custodian to an
alternative custodian, along with key contact information at the applicable
alternative custodian.

37.ASSIGNMENTS.
(a)The Seller may assign any of its rights or obligations hereunder only with
the prior written consent of Buyer, and the Buyer may assign any of its rights
or obligations hereunder only with the prior written consent of Seller, provided
that the Buyer may assign all or a portion of its rights and obligations under
this Agreement and the Program Documents without the prior written consent of
Seller solely if (A) an Event of Default has occurred and is continuing, or (B)
if any such assignment is to Sheffield Receivables Company LLC, Salisbury
Receivables Company, LLC, Barclays CCP Funding LLC or Barclays Bank Delaware
(each, an “Authorized Assignee”) and (i) Barclays remains solely liable or
becomes jointly and severally liable with any such Authorized Assignee for the
obligations under this Agreement and the Program Documents assigned to such
Authorized Assignee, and (ii) either (x) Barclays provides back-up liquidity to
any such Authorized Assignee, or (y) any such Authorized Assignee is
consolidated into Barclays’ financial statements. Any assignment by the Buyer
(other than an assignment of rights arising in connection with a Repledge
Transaction) shall be pursuant to an executed assignment in form and substance
acceptable to the Seller, specifying the percentage or portion of such rights
and obligations assigned.
(b)Buyer may furnish any information concerning the Seller or any of its
Subsidiaries in the possession of Buyer from time to time to assignees
(including prospective assignees) only after notifying the Seller in writing and
securing signed confidentiality agreements (in a form mutually acceptable to
Buyer and the Seller) and only for the sole purpose of evaluating assignments
and for no other purpose; provided, that no notice shall be required if such
assignee or prospective assignee is an Authorized Assignee.
(c)Upon the Seller’s consent to an assignment, the Seller agrees to reasonably
cooperate with Buyer in connection with any such assignment, to execute and
deliver replacement notes, and to enter into such restatements of, and
amendments, supplements and other modifications to, this Agreement and the other
Program Documents in order to give effect to such assignment.
64




--------------------------------------------------------------------------------



(d)Buyer, solely for this purpose as Seller’s non-fiduciary agent, shall
maintain a register (the “Register”) on which it will record each assignment or
participation hereunder and each Assignment and Acceptance. The Register will
include the name and address of Buyer (including all assignees, Participants and
successors) and the percentage or portion of such rights and obligations
assigned or participated. The entries in the Register will be conclusive absent
manifest error. Seller shall treat each Person whose name is recorded in the
Register as a Buyer for all purposes of this Agreement; provided however, that
any failure to make any such recordation, or any error in such recordation shall
not affect Seller’s obligations in respect of such rights. This Section 37(d) is
intended to comprise a book entry system within the meaning of Treasury
regulation section 5f.103-1(c) that is the exclusive way for Buyer (or any of
its assignees or successors) to transfer an interest under this Agreement and
these provisions shall be interpreted in a manner consistent with and so as to
effect such intent.
(e)Buyer may, in accordance with applicable law, at any time sell to one or more
entities (“Participants”) participating interests in this Agreement, its
agreement to purchase Eligible Loans, or any other interest of Buyer hereunder
and under the other Program Documents. In the event of any such sale by Buyer of
participating interests to a Participant, Buyer’s obligations under this
Agreement to Seller shall remain unchanged, Buyer shall remain solely
responsible for the performance thereof and Seller shall continue to deal solely
and directly with Buyer in connection with Buyer’s rights and obligations under
this Agreement and the other Program Documents. Seller agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Buyer under this Agreement; provided, that such Participant shall only be
entitled to such right of set-off if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with Buyer the proceeds thereof.
(f)Buyer may furnish any information concerning Seller or any of its
Subsidiaries in the possession of Buyer from time to time to assignees and
Participants (including prospective assignees and Participants) only after
notifying Seller in writing and securing signed confidentiality statements
substantially in accordance with the confidentiality provisions hereof and only
for the sole purpose of evaluating assignments or participations and for no
other purpose; provided that no notice shall be required if such assignee or
Participant is an Authorized Assignee.
(g)Seller agrees to reasonably cooperate with Buyer in connection with any such
assignment and/or participation and to enter into such restatements of, and
amendments, supplements and other modifications to, this Agreement and the other
Program Documents as are reasonably requested in order to give effect to such
assignment and/or participation; provided, however, that any such amendments,
supplements, or other modifications shall not alter the basic right, obligations
and remedies of Seller in this Agreement; and provided, further, that any such
assignment and/or participation shall be at no cost to the Seller, and that the
Buyer shall cover any reasonable out-of-pocket legal fees and any other expenses
incurred by the Seller in connection thereto.

38.SINGLE AGREEMENT
The Seller and Buyer acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, the Seller and Buyer each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a
65




--------------------------------------------------------------------------------



default by it in respect of all Transactions hereunder; (ii) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted; and (iii) to promptly provide notice to
the other after any such set off or application.

39.INTENT
(a)The Seller and Buyer recognize that this Agreement and each Transaction
hereunder is a “repurchase agreement as that term is defined in Section
101(47)(A)(i) of the Bankruptcy Code, a “securities contract” as that term is
defined in Section 741(7)(A)(i) of the Bankruptcy Code, and a “master netting
agreement” as that term is defined in Section 101(38A)(A) of the Bankruptcy
Code, that all payments hereunder are deemed “margin payments” or “settlement
payments” as defined in the Bankruptcy Code, and that the pledge of the Related
Security in Section 8(a) hereof is intended to constitute a “security
agreement,” “securities contract” or “other arrangement or other credit
enhancement” that is “related to” the Agreement and Transactions hereunder
within the meaning of Sections 101(38A)(A), 101(47)(a)(v) and 741(7)(A)(xi) of
the Bankruptcy Code. The Seller and the Buyer recognize that the Buyer shall be
entitled to, without limitation, the liquidation, termination, acceleration and
non-avoidability rights afforded to parties to “repurchase agreements” pursuant
to, without limitation, Sections 559, 362(b)(7) and 546(f) of the Bankruptcy
Code, “securities contracts” pursuant to, without limitation, Sections 555,
362(b)(6) and 546(e) of the Bankruptcy Code and “master netting agreements”
pursuant to, without limitation, Sections 561, 362(b)(27) and 546(j) of the
Bankruptcy Code. Seller and Buyer further recognize and intend that this
Agreement is an agreement to provide financial accommodations and is not subject
to assumption or assignment pursuant to Bankruptcy Code Section 365(a).
(b)It is understood that Buyer’s right to liquidate the Purchased Items
delivered to it in connection with the Transactions hereunder or to accelerate
or terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 18 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in, without limitation, Sections 555, 559 and 561
of the Bankruptcy Code; any payments or transfers of property made with respect
to this Agreement or any Transaction to satisfy a Margin Deficit is considered a
“margin payment” as such term is defined in Bankruptcy Code Section 741(5).
(c)The parties hereby agree that all Servicing Agreements and any provisions
hereof or in any other document, agreement or instrument that is related in any
way to the servicing of the Purchased Assets shall be deemed “related to” this
Agreement within the meaning of Sections 101(38A)(A), 101(47)(a)(v) and
741(7)(A)(xi) of the Bankruptcy Code and part of the “contract” as such term is
used in Section 741 of the Bankruptcy Code.
(d)The parties further agree that if a party hereto is an “insured depository
institution” as such term is defined in the Federal Deposit Insurance Act, as
amended (“FDIA”), then each Transaction hereunder is a “qualified financial
contract” as that term is defined in the FDIA, and any rules, orders or policy
statement thereunder.
(e)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any transaction hereunder shall constitute a
66




--------------------------------------------------------------------------------



“covered contractual payment entitlement” or “covered contractual payment
obligation,” respectively, as defined in and subject to FDICIA.

40.CONFIDENTIALITY
(a)Buyer and Seller hereby acknowledge and agree that all written or
computerreadable information provided by one party to the other regarding the
terms set forth in any of the Program Documents or the Transactions contemplated
hereby or thereby or regarding any other confidential or proprietary information
of a party, including, without limitation, any financial information of Seller
provided to Buyer, including, without limitation, pursuant to Section 13(a) (the
“Confidential Terms”), will be kept confidential by such party, and will not be
divulged to any party without the prior written consent of such other party
except to the extent that (i) such information is disclosed to direct or
indirect parent companies, Subsidiaries, Affiliates, directors, officers,
members, managers, shareholders, legal counsel, auditors, accountants, employees
or agents (the “Representatives”); provided that such Representatives are
informed of the confidential nature of such information and the disclosing party
is responsible for their breach of these confidentiality provisions; provided,
further, that with respect to any financial information of Seller provided to
Buyer, including, without limitation, financial information provided pursuant to
Section 13(a), such financial information is only disclosed to Representatives
in connection with the ongoing administration or performance of the Program
Documents, (ii) disclosure of such information is required or requested by law,
rule, regulation or order of any court, taxing authority, governmental agency or
regulatory body, (iii) any of the Confidential Terms are in the public domain
other than due to a breach of the provisions of this Section 40, (iv) other than
with respect to any financial information of Seller provided to Buyer,
including, without limitation, pursuant to Section 13(a), which shall require
Seller’s separate and prior written consent to disclose, disclosure is made to
any approved hedge counterparty to the extent necessary to obtain any hedging
arrangement, (v) other than with respect to any financial information of Seller
provided to Buyer, including, without limitation, pursuant to Section 13(a),
which shall require Seller’s separate and prior written consent to disclose, any
such disclosure is made in connection with an offering of securities, (vi) other
than with respect to any financial information of Seller provided to Buyer,
including, without limitation, pursuant to Section 13(a), which shall require
Seller’s separate and prior written consent to disclose, disclosures are made in
any party’s financial statements or footnotes, (vii) such disclosures are made
to lenders or prospective lenders to Seller, buyers or prospective buyers of
Seller’s business, sellers or prospective sellers of businesses to Seller and
its counsel, accountants, representatives and agents, (viii) such disclosure is
pursuant to Section 37(c), (ix) such information is already in the possession of
the receiving party or any of its Representatives prior to its being furnished
to the receiving party or any of its Representatives pursuant hereto; provided,
that the source of such information was not known by the receiving party or any
of its Representatives to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation to the disclosing party or any other
party with respect to such information, (x) such information is or becomes
available to the receiving party or any of its Representatives on a
non-confidential basis from a source other than disclosing party; provided, that
such source is not known by the receiving party or any of its Representatives to
be in breach of a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to disclosing party or any other party
with respect to such disclosure, or (xi) such disclosure is independently
developed or conceived of by or on behalf of the receiving party or any of its
Representatives without the use of any Confidential Terms.
(b)Notwithstanding the foregoing or anything to the contrary contained herein or
in any other Program Document, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment of the Transactions, any fact relevant to understanding the federal,
state and local tax treatment of the Transactions, and all materials of any kind
(including opinions
67




--------------------------------------------------------------------------------



or other tax analyses) relating to such federal, state and local tax treatment
and that may be relevant to understanding such tax treatment; provided that,
except as provided above, no party may disclose the name of or identifying
information with respect to Seller, Buyer, their Affiliates or any other
Indemnified Party, or any pricing terms (including, without limitation, the
Applicable Margin, Applicable Percentage and Purchase Price) or other nonpublic
business or financial information (including any sublimits and financial
covenants) that is unrelated to the federal, state and local tax treatment of
the Transactions and is not relevant to understanding the federal, state and
local tax treatment of Transactions, without prior written consent of the other
parties.
(c)In the case of disclosure by Seller or Buyer, other than pursuant to Section
40(a)(i), (iii), (vi), (vii), (ix), (x), or (xi), the disclosing party shall, to
the extent practicable and permitted by law, rule, and regulation, provide the
other parties with prompt written notice to permit the other party to seek a
protective order or to take other appropriate action (at its sole expense). The
disclosing party shall use commercially reasonable efforts to cooperate in the
other party’s efforts to obtain a protective order or other reasonable assurance
that confidential treatment will be accorded the Program Documents. If, in the
absence of a protective order, the disclosing party or any of its
Representatives is, upon the advice of internal or external counsel, compelled
to disclose any such information, the disclosing party may disclose, without
liability hereunder, to the party compelling disclosure only the part of the
Program Documents it is in the advice of internal or external counsel compelled
to disclose.
(d)Notwithstanding anything in this Agreement to the contrary, Buyer and Seller
shall comply, in all material respects, with all applicable local, state and
federal laws, including, without limitation, all privacy and data protection
law, rules and regulations that are applicable to the Purchased Assets and/or
any applicable terms of this Agreement (the “Confidential Information”). Seller
and Buyer shall notify the other parties promptly following discovery of any
breach or compromise in any material respect of any applicable requirements of
law with respect to the security, confidentiality, or integrity of nonpublic
personal information of the customers and consumers of the other parties. Seller
and Buyer shall provide such notice to the other parties by personal delivery,
by facsimile with confirmation of receipt, by electronic delivery, or by
overnight courier with confirmation of receipt to the applicable requesting
individual.

41.SERVICING
(a)Seller covenants to maintain or cause the servicing of the Purchased Assets
to be maintained in conformity with Accepted Servicing Practices and pursuant to
the related underlying Servicing Agreement, if any. In the event that the
preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) the expiration of the Servicing Term (including any extension
period), (ii) the termination thereof by Buyer in connection with the occurrence
of a Servicer Termination Event, (iii) the date on which all the Obligations
have been paid in full, or (iv) the transfer of servicing to any entity approved
by Buyer and the assumption thereof by such entity.
(b)Servicer shall subservice such Purchased Assets on behalf of Buyer for a term
commencing as of the related Purchase Date and which shall automatically
terminate without notice on the Repurchase Date for the relevant Transaction
(such term, the “Servicing Term”). For the avoidance of doubt, upon expiration
of the Servicing Term (including the expiration of any extension thereof) with
respect to any Purchased Asset, Seller shall have no right to service the
related Purchased Asset nor shall Buyer have any obligation to extend the
Servicing Term (or continue to extend the Servicing Term). Buyer shall have the
right to immediately terminate the Servicer at any time following the occurrence
of
68




--------------------------------------------------------------------------------



any event described in Section 18 hereof (a “Servicer Termination Event”). If
such Servicing Term is not extended by Buyer or if Buyer has terminated Servicer
as a result of a Servicer Termination Event, Servicer shall transfer such
servicing to Buyer or its designee at no cost or expense to Buyer. Servicer
shall hold or cause to be held all Escrow Payments collected with respect to the
Purchased Assets it is subservicing on behalf of Buyer in segregated accounts
for the sole benefit of the Mortgagors and shall apply the same for the purposes
for which such funds were collected. If Servicer should discover that, for any
reason whatsoever, it has failed to perform fully its servicing obligations with
respect to the Purchased Assets it is subservicing on behalf of Buyer, Seller
shall promptly notify Buyer.
(c)During the period the Seller is servicing the Purchased Assets for Buyer, (i)
the Seller agrees that Buyer is the owner of all Servicing Records relating to
Purchased Assets that have not been repurchased, including but not limited to
any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of such Loans (the
“Servicing Records”), and (ii) the Seller grants Buyer a security interest in
all servicing fees and rights relating to the Purchased Assets that have not
been repurchased and all Servicing Records to secure the obligation of the
Seller or its designee to service in conformity with this Section 41 and any
other obligation of the Seller to Buyer. At all times during the term of this
Agreement, the Seller covenants to hold such Servicing Records in trust for
Buyer and to safeguard, or cause each Subservicer to safeguard, such Servicing
Records and to deliver them, or cause any such Subservicer to deliver them to
the extent permitted under the related Servicing Agreement promptly to Buyer or
its designee (including the Custodian) at Buyer’s reasonable request. It is
understood and agreed by the parties that prior to an Event of Default, Seller,
as servicer shall retain the servicing fees with respect to the Purchased
Assets.
(d)The Buyer, in its sole discretion, may appoint a backup servicer upon the
occurrence of an Event of Default. In such event, Seller shall commence monthly
delivery to such backup servicer of the servicing information required to be
delivered to Buyer pursuant to Section 42 hereof and any other information
reasonably requested by backup servicer, all in a format that is reasonably
acceptable to such backup servicer. Buyer shall pay all costs and expenses of
such backup servicer, including, but not limited to all fees of such backup
servicer in connection with the processing of such information and the
maintenance of a servicing file with respect to the Purchased Assets. Seller
shall cooperate fully with such backup servicer in the event of a transfer of
servicing hereunder and will provide such backup servicer with all documents and
information necessary for such backup servicer to assume the servicing of the
Purchased Assets.
(e)If any Loan that is proposed to be sold on a Purchase Date is serviced by a
servicer other than the Seller (a “Subservicer”), or if the servicing of any
Purchased Asset is to be transferred to a Subservicer, the Seller shall provide
a copy of the related servicing agreement and an Instruction Letter executed by
such Subservicer (collectively, the “Servicing Agreement”) to Buyer at least one
(1) Business Day prior to such Purchase Date or transfer date, as applicable,
which Servicing Agreement shall be in form and substance reasonably acceptable
to Buyer. In addition, the Seller shall have obtained the prior written consent
of Buyer for such Subservicer to subservice the Loans, which consent may not
unreasonably be withheld or delayed.
Upon termination of the Servicer in accordance with subsection (a) above, Buyer
shall have the right, exercisable at any time in its sole discretion, upon
written notice, to terminate any Subservicers as subservicer and any related
Servicing Agreement (to the extent permitted therein) with respect to Purchased
Assets that have not been repurchased without payment of any penalty or
termination fee.
69




--------------------------------------------------------------------------------



Upon any such termination, the Seller shall cause Subservicer to transfer such
servicing with respect to such Purchased Assets to Buyer or its designee,
appointed by Buyer in its sole discretion, at no cost or expense to Buyer in
accordance with applicable laws and applicable Agency Guidelines. The Seller
agrees to cooperate with Buyer in connection with the transfer of servicing.
(f)After the Purchase Date, until the Repurchase Date, the Seller will have no
right to modify or alter the terms of the Loan or consent to the modification or
alteration of the terms of any Loan, except as required by law, Agency
Guidelines, FHA Regulations, requirements for VA Loans, Rural Housing Service
Regulations, Accepted Servicing Practices, any Program Documents or other
requirements, and the Seller will have no obligation or right to repossess any
Loan or substitute another Loan, except as provided in any Custodial and
Disbursement Agreement or any Program Document, including, without limitation,
Section 16 of this Agreement.
(g)The Seller shall permit Buyer to inspect upon reasonable prior written notice
at a mutually convenient time the Seller’s servicing facilities, as the case may
be, for the purpose of satisfying Buyer that the Seller has the ability to
service the Loans as provided in this Agreement. In addition, with respect to
any Subservicer which is not an Affiliate of the Seller, the Seller shall use
its best efforts to enable Buyer to inspect the servicing facilities of such
Subservicer.
(h)Seller retains no economic rights to the servicing of the Purchased Assets;
provided that Seller shall continue to service the Purchased Assets hereunder as
part of its Obligations hereunder. As such, Seller expressly acknowledges that
the Purchased Assets are sold to Buyer on a “servicing released” basis.

42.PERIODIC DUE DILIGENCE REVIEW
The Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to the Purchased Assets and Seller, for purposes
of verifying compliance with the representations, warranties, covenants and
specifications made hereunder or under any other Program Document, or otherwise,
and the Seller agrees that upon reasonable (but no less than three (3) Business
Days’) prior notice to the Seller (provided that upon the occurrence of a
Default or an Event of Default, no such prior notice shall be required), Buyer
or its authorized representatives will be permitted during normal business hours
to examine, inspect, make copies of, and make extracts of, the Mortgage Files,
the Servicing Records and any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of the Seller and/or the Custodian. Provided that no Event
of Default has occurred and is continuing, Buyer agrees that it shall exercise
commercially reasonable efforts, in the conduct of any such due diligence, to
minimize any disruption to Seller’s normal course of business. The Seller also
shall make available to Buyer a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Mortgage Files and the
Purchased Assets. Without limiting the generality of the foregoing, the Seller
acknowledges that Buyer shall purchase Loans from the Seller based solely upon
the information provided by the Seller to Buyer in the Loan Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets, including, without
limitation, ordering new broker’s price opinions, new credit reports, new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Loan. Buyer may underwrite such Loans itself
or engage a mutually agreed upon third party underwriter to perform such
underwriting. The Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with reasonable access to any
and all documents,
70




--------------------------------------------------------------------------------



records, agreements, instruments or information relating to such Purchased
Assets in the possession, or under the control, of the Seller. In addition,
Buyer has the right to perform continuing Due Diligence Reviews of Purchased
Assets for purposes of verifying compliance with the representations,
warranties, covenants and specifications made hereunder or under any other
Program Document, or otherwise. The Seller and Buyer further agree that all
out-of-pocket costs and expenses incurred by Buyer in connection with Buyer’s
activities pursuant to this Section 42 shall be paid by the Seller subject to
the limitations of Section 22(b) of this Agreement and that, unless an Event of
Default has occurred and is continuing, Buyer shall be limited to one (1)
on-site visits in any calendar year.

43.SET-OFF
In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to the Seller (except
for such notice and right to cure as may be specifically provided hereunder in
connection with certain Events of Default), any such notice being expressly
waived by the Seller to the extent permitted by applicable law, upon any amount
becoming due and payable by the Seller hereunder (whether at the stated
maturity, by acceleration or otherwise), to set-off and appropriate and apply
against such amount any and all Property and deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer to or for the credit or the account of the Seller only to the
extent specifically relating to this Agreement, the other Program Documents or
the Transactions described hereunder. Buyer may set-off cash, the proceeds of
the liquidation of any Purchased Items and all other sums or obligations owed by
Buyer to the Seller, against all of the Seller’s obligations to Buyer, under
this Agreement or under any other Program Documents, if such obligations of the
Seller are then due, without prejudice to Buyer’s right to recover any
deficiency. Buyer agrees promptly to notify the Seller after any such set-off
and application made by Buyer; provided that the failure to give such notice
shall not affect the validity of such set-off and application.

44.ENTIRE AGREEMENT
This Agreement and the other Program Documents embody the entire agreement and
understanding of the parties hereto and thereto and supersede any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein and therein. No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing
signed by a duly authorized representative of each party hereto.

45.USA PATRIOT ACT; OFAC AND ANTI-TERRORISM
Buyer hereby notifies the Seller that pursuant to the requirements of the USA
PATRIOT Improvement and Reauthorization Act, Title III of Pub. L. 109-177
(signed into law March 9, 2009) (the “Act”), it is required to obtain, verify,
and record information that identifies the Seller, which information includes
the name and address of the Seller and other information that will allow Buyer
to identify the Seller in accordance with the Act. Seller hereby represents and
warrants to Buyer and shall on and as of the Purchase Date for any Transaction
and on and as of each date thereafter through and including the related
Repurchase Date be deemed to represent and warrant to Buyer that:
(a)(i) Neither the Seller, nor the Parent Company nor, to the Seller’s actual
knowledge, any director, officer, or employee of the Seller or any of its
subsidiaries , or any originator of a Purchased Asset is named on the list of
Specifically Designated Nationals
71




--------------------------------------------------------------------------------



maintained by OFAC or any similar list issued by OFAC (collectively, the “OFAC
Lists”) or is located, organized, or resident in a country or territory that is,
or whose government is, the target of sanctions imposed by OFAC; (ii) no Person
on the OFAC Lists owns an equity interest in, directly or indirectly, or
otherwise controls, the Seller, the Parent Company or any Originator; and (iii)
to the knowledge of the Seller, Buyer is not precluded, under the laws and
regulations administered by OFAC, from entering into this Agreement or any
transactions pursuant to this Agreement with the Seller due to the ownership or
control by any person or entity of stocks, shares, bonds, debentures, notes,
drafts or other securities or obligations of the Seller.
(b)(i) Seller will not knowingly conduct business with or engage in any
transaction with any obligor that the Seller or any originator of a Purchased
Asset knows, after reasonable due diligence, (x) is named on any of the OFAC
Lists or is located, organized, or resident in a country or territory that is,
or whose government currently is, the target of countrywide sanctions imposed by
OFAC; (y) is owned, directly or indirectly, or otherwise controlled, by a Person
named on any OFAC List; (ii) if the Seller obtains actual knowledge, after
reasonable due diligence, that any Obligor is named on any of the OFAC Lists or
that any Person named on an OFAC List owns an equity interest in, directly or
indirectly, or otherwise controls, the Obligor, or the Seller, as applicable,
Seller will give prompt written notice to the Buyer of such fact or facts; and
(iii) the Seller will (x) comply at all times with the requirements of the
Economic and Trade Sanctions and Anti-Terrorism Laws applicable to any
transactions, dealings or other actions relating to this Agreement, except to
the extent such non-compliance does not result in a violation of applicable law
by Buyer and (y) will, upon the Buyer’s reasonable request from time to time
during the term of this Agreement, deliver a certification confirming its
compliance with the covenants set forth in this Section 45.

46.CONTRACTUAL RECOGNITION OF BAIL-IN
    Seller acknowledges and agrees that notwithstanding any other term of this
Agreement or any other agreement, arrangement or understanding with Buyer, any
of Buyer’s liabilities, as the Bank of England (or any successor resolution
authority) may determine, arising under or in connection with this Agreement may
be subject to Bail-In Action and Seller accepts to be bound by the effect of:
(a)any Bail-In Action in relation to such liability, including (without
limitation):
(i)a reduction, in full or in part, of any amount due in respect of any such
liability;
(ii)a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and
(iii)a cancellation of any such liability; and
(b)a variation of any term of this Agreement to the extent necessary to give
effect to Bail-In Action in relation to any such liability.

47.CONTRACTUAL RECOGNITION OF UK STAY IN RESOLUTION
(a)Where a resolution measure is taken in relation to any BRRD undertaking or
any member of the same group as that BRRD undertaking and that BRRD undertaking
or any member of the same group as that BRRD undertaking is a party to this
Agreement (any such party to this Agreement being an “Affected Party”), each
other party to this Agreement agrees that it shall only be entitled to exercise
any
72




--------------------------------------------------------------------------------



termination right under this Agreement‎ against the Affected Party to the extent
that it would be entitled to do so under the Special Resolution Regime if this
Agreement were governed by the laws of any part of the United Kingdom.
(b)For the purpose of this Section 47, “resolution measure” means a ‘crisis
prevention measure’, ‘crisis management measure’ or ‘recognised third-country
resolution action’, each with the meaning given in the “PRA Rulebook: CRR Firms
and Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be
amended from time to time (the “PRA Contractual Stay Rules”), provided, however,
that ‘crisis prevention measure’ shall be interpreted in the manner outlined in
Rule 2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”,
“Special Resolution Regime” and “termination right” have the respective meanings
given in the PRA Contractual Stay Rules.

48.NOTICE REGARDING CLIENT MONEY RULEs.
Buyer, as a CRD credit institution (as such term is defined in the rules of the
FCA), holds all money received and held by it hereunder as banker and not as
trustee. Accordingly, money that is received and held by Buyer from you will not
be held in accordance with the provisions of the FCA’s Client Asset Sourcebook
relating to client money and will not be subject to the statutory trust provided
for under the Client Money Rules.
In particular, Buyer shall not segregate money received by it from you from
Buyer money and Buyer shall not be liable to account to you for any profits made
by Buyer use as banker of such cash and upon failure of Buyer, the client money
distribution rules within the Client Asset Sourcebook (the “Client Money
Distribution Rules”) will not apply to these sums and so you will not be
entitled to share in any distribution under the Client Money Distribution Rules.


[SIGNATURE PAGE FOLLOWS]
73





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
QUICKEN LOANS, LLC, as Seller
By: /s/ Jay Farner                
       Name: Jay Farner                
       Title: Chief Executive Officer        
BARCLAYS BANK PLC, as Buyer
By: /s/ Siddharth Kaundinya            
       Name: Siddharth Kaundinya        
       Title: Director                



[Signature Page to Master Repurchase Agreement]







--------------------------------------------------------------------------------



Schedule 1
REPRESENTATIONS AND WARRANTIES RE: LOANS
Eligible Loans
For purposes of this Schedule 1 and the representations and warranties set forth
herein, a breach of a representation or warranty will be deemed to have been
cured with respect to a Loan if and when Seller has taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
breach no longer adversely affects such Loan. Seller represents and warrants to
Buyer that as to each Loan that is subject to a Transaction hereunder, the
Seller hereby makes the following representations and warranties to Buyer as of
the Purchase Date and as of each date such Loan is subject to a Transaction:


(a)Loans as Described. The information set forth in the Loan Schedule with
respect to the Loan is complete, true and correct in all material respects as of
the Purchase Date.
(b)Payments Current. No payment required under the Loan is [***] or more
delinquent nor has any payment under the Loan been [***] or more delinquent at
any time since the origination of the Loan.
(c)No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage, and all taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents which
previously became due and owing have been paid or are not delinquent, or an
escrow of funds (for Loans other than Cooperative Loans) has been established in
an amount sufficient to pay for every such item which remains unpaid and which
has been assessed but is not yet due and payable and delinquent. Seller has not
advanced funds, or induced, solicited or knowingly received any advance of funds
by a party other than the Mortgagor, directly or indirectly, for the payment of
any amount required under the Loan, except for interest accruing from the date
of the Note or date of disbursement of the Loan proceeds, whichever is earlier,
to the day which precedes by one month the Due Date of the first installment of
principal and interest.
(d)Original Terms Unmodified. The terms of the Note and Mortgage have not been
impaired, waived, altered or modified in any respect, from the date of
origination except by a written instrument which has been recorded, if necessary
to protect the interests of Buyer, and which has been delivered to the Custodian
or to such other Person as Buyer shall designate in writing, and the terms of
which are reflected in the Loan Schedule. The substance of any such waiver,
alteration or modification has been approved by the issuer of any related PMI
Policy and the title insurer, if any, to the extent required by the policy, and,
with respect to RHS Loans, has been approved by the RHS to the extent required
by the Rural Housing Service Guaranty, and its terms are reflected on the Loan
Schedule, if applicable. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement, approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and with respect to any RHS Loan, the RHS to the extent required by the Rural
Housing Service Guaranty, and which assumption agreement is part of the Mortgage
File delivered to the Custodian or to such other Person as Buyer shall designate
in writing and the terms of which are reflected in the Loan Schedule.
(e)No Defenses. The Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, nor will the
Schedule 1-1





--------------------------------------------------------------------------------



operation of any of the terms of the Note or the Mortgage, or the exercise of
any right thereunder, render either the Note or the Mortgage unenforceable, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense, including without limitation the defense of usury and no such right
of rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at, or subsequent to, the time the Loan was originated.
(f)Hazard Insurance. Pursuant to the terms of the Mortgage, all buildings or
other improvements upon the Mortgaged Property are insured by a generally
acceptable insurer against loss by fire, hazards covered by extended coverage
insurance and such other hazards as are provided for in the applicable Agency,
FHA, VA, RHS or HUD guidelines, as well as all additional requirements set forth
in the Agency Guidelines or the Seller’s Underwriting Guidelines. If required by
the Flood Disaster Protection Act of 1973, as amended, each Loan is covered by a
flood insurance policy meeting the applicable requirements of the current
guidelines of the Federal Insurance Administration as in effect which policy
conforms to the applicable Agency, FHA, VA, RHS or HUD guidelines or Seller’s
Underwriting Guidelines. All individual insurance policies contain a standard
mortgagee clause naming the Seller and its successors and assigns as mortgagee,
and all premiums due and owing thereon have been paid. The Mortgage obligates
the Mortgagor thereunder to maintain all such insurance policies at the
Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
such Mortgagor’s cost and expense, and to seek reimbursement therefor from the
Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering a condominium, or any hazard insurance policy covering the common
facilities of a planned unit development. The hazard insurance policy is the
valid and binding obligation of the insurer and is in full force and effect.
Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of such policy, including, without limitation, to Seller’s
knowledge, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other person or entity, and no such unlawful items have been
received, retained or realized by Seller, in any case, to the extent it would
impair coverage under any such policy.
(g)Compliance with Applicable Law. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, anti-predatory lending
laws, laws covering fair housing, fair credit reporting, community reinvestment,
homeowners equity protection, equal credit opportunity, mortgage reform and
disclosure laws or unfair and deceptive practices laws applicable to the
origination and servicing of such Loan have been complied with in all material
respects, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations. Seller shall maintain in
its possession, available for Buyer’s inspection, evidence of compliance with
all requirements set forth herein.
(h)No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such satisfaction,
cancellation, subordination or rescission other than in the case of a release of
a portion of the land comprising a Mortgaged Property or a release of a blanket
Mortgage which release will not cause the Loan to fail to satisfy the applicable
Agency Guidelines. Seller has not waived the performance by the
Schedule 1-2





--------------------------------------------------------------------------------



Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Loan to be in default, nor has the Seller waived any default resulting
from any action or inaction by the Mortgagor.
(i)Valid First Lien. Each Mortgage is a valid and subsisting first lien on a
single parcel or multiple contiguous parcels of real estate included in the
Mortgaged Property, including all buildings and improvements on the Mortgaged
Property and all installations and mechanical, electrical, plumbing, heating and
air conditioning systems annexed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing,
subject in all cases to the exceptions to title set forth in the title insurance
policy with respect to the related Loan, which exceptions are generally
acceptable to prudent mortgage lending companies, the exceptions set forth below
and such other exceptions to which similar properties are commonly subject and
which do not individually, or in the aggregate, materially and adversely affect
the benefits of the security intended to be provided by such Mortgage. The lien
of the Mortgage is subject to:
(i)the lien of current real property taxes and assessments not yet delinquent.
(ii)covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
lender’s title insurance policy delivered to the originator of the Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Loan or (b) which do not adversely affect the Appraised Value of the
Mortgaged Property set forth in such appraisal; and
(iii)other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property, and which will not prevent realization of the full benefits
of any Rural Housing Service Guaranty.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting, enforceable and first lien and first priority security interest on
the property described therein and Seller has full right to pledge and assign
the same to Buyer.
(j)Validity of Mortgage Documents. The Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor in connection with a Loan are
genuine (or in the case of an eNote, the copy of the eNote transmitted to
Custodian’s eVault is the Authoritative Copy), and each is the legal, valid and
binding obligation of the maker thereof enforceable in accordance with its
terms, subject to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application affecting the rights of creditors and by general
equitable principles. All parties to the Note, the Mortgage and any other such
related agreement had legal capacity to enter into the Loan and to execute and
deliver the Note, the Mortgage and any such agreement, and the Note, the
Mortgage and any other such related agreement have been duly and properly
executed by other the applicable related parties. No fraud or error, omission,
misrepresentation, negligence or similar occurrence with respect to a Loan has
taken place on the part of any Person, including without limitation, the
Mortgagor, any appraiser, any builder or developer, or any other party involved
in the origination or servicing of the Loan or in any mortgage or flood
insurance, if applicable, in relation to such Loan. The Seller has reviewed all
of the documents constituting the Mortgage File and has made such inquiries as
they deem necessary to make and confirm the accuracy of the representations set
forth herein.
Schedule 1-3





--------------------------------------------------------------------------------



(k)Full Disbursement of Proceeds. The Loan has been closed and the proceeds of
the Loan have been fully disbursed to or for the account of the Mortgagor and
there is no further requirement for future advances thereunder and any and all
requirements as to completion of any onsite or offsite improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Loan and the recording of
the Mortgage were paid or are in the process of being paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Note or Mortgage
(excluding refunds that may result from escrow analysis adjustments).
(l)Ownership. Seller is the sole owner and holder of the Loan and the
indebtedness evidenced by each Note and upon the sale of the Loans to Buyer,
Seller will retain the Mortgage Files or any part thereof with respect thereto
not delivered to the Custodian, Buyer or Buyer’s designee, in trust for the
purpose of servicing and supervising the servicing of each Loan. The Loan is not
assigned or pledged to a third party, subject to Takeout Commitments, and Seller
has good, indefeasible and marketable title thereto, and has full right to
transfer and sell the Loan to Buyer free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest, and
has full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign each Loan pursuant to this
Agreement and following the sale of each Loan, Buyer will hold such Loan free
and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, except any security interest created
pursuant to this Agreement, subject to Takeout Commitments.
(m)Doing Business. All parties which have had any interest in the Loan, whether
as mortgagee, assignee, pledgee or otherwise, are (or, during the period in
which they held and disposed of such interest, were) (i) in compliance with any
and all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (ii) either (A) organized under the laws of
such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state, (D) not doing business in such state, or (E) not otherwise
required to be qualified to do business in such state.
(n)Title Insurance. Other than with respect to a Cooperative Loan, the Loan is
covered by either (i) an attorney’s opinion of title and abstract of title, the
form and substance of which is acceptable to prudent mortgage lending
institutions making mortgage loans or reverse mortgage loans, as applicable, in
the area wherein the Mortgaged Property is located or (ii) an ALTA lender’s
title insurance policy, or with respect to any Loan for which the related
Mortgaged Property is located in California a CLTA lender’s title insurance
policy, or other generally acceptable form of policy or insurance acceptable to
the applicable Agency, FHA, VA, RHS or HUD and each such title insurance policy
is issued by a title insurer acceptable to the applicable Agency, FHA, VA, RHS
or HUD and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring the Seller, its successors and assigns, as to the
first priority lien of the Mortgage in the original principal amount of the
Loan, subject only to the exceptions contained in clauses (1), (2) and (3) of
paragraph (l) of this Schedule 1, and in the case of adjustable rate Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading. The Seller, its successors and
Schedule 1-4





--------------------------------------------------------------------------------



assigns, are the sole insureds of such lender’s title insurance policy, and such
lender’s title insurance policy is valid and remains in full force and effect
and will be in force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender’s
title insurance policy, and no prior holder of the related Mortgage, including
Seller, has done, by act or omission, anything which would impair the coverage
of such lender’s title insurance policy, including without limitation, no
unlawful fee, commission, kickback or other unlawful compensation or value of
any kind has been or will be received, retained or realized by any attorney,
firm or other Person, and no such unlawful items have been received, retained or
realized by Seller.
(o)No Defaults. There is no default, breach, violation or event which would
permit acceleration existing under the Mortgage or the Note and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event which would
permit acceleration, and neither Seller nor any of its predecessors, have waived
any default, breach, violation or event which would permit acceleration.
(p)No Mechanics’ Liens. At origination, there were no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under law could give rise to such liens) affecting the
related Mortgaged Property which are or may be liens prior to, or equal to, the
lien of the related Mortgage.
(q)Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the related Mortgaged Property
lay wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property, except those which are insured against by the related title
insurance policy. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation.
(r)Origination. The Loan was originated by or in conjunction with a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
banking institution which is supervised and examined by a federal or state
authority. Principal payments on the Loan commenced no more than 60 days after
funds were disbursed in connection with the Loan. The Mortgage Interest Rate as
well as the lifetime rate cap and the periodic cap are as set forth on the Loan
Schedule, as applicable. The Note is payable in equal monthly installments of
principal and interest, which installments of interest, with respect to
adjustable rate Loans, are subject to change due to the adjustments to the
Mortgage Interest Rate on each date on which an adjustment to the Mortgage
Interest Rate with respect to each Loan becomes effective, with interest
calculated and payable in arrears, sufficient to amortize the Loan fully by the
stated maturity date, over an original term of not more than 30 years from
commencement of amortization. The Due Date of the first payment under the Note
is no more than 60 days from the date of the Note.
(s)Payment Provisions. Principal payments on the Loan commenced no more than
sixty days after the proceeds of the Loan were disbursed. With respect to each
Loan, the Note is payable on the first day of each month in Monthly Payments.
The Note does not permit negative amortization. There are no convertible Loans
which contain a provision allowing the Mortgagor to convert the Note from an
adjustable interest rate Note to a fixed interest rate Note.
(t)Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization
Schedule 1-5





--------------------------------------------------------------------------------



against the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure, subject to
applicable federal and state laws and judicial precedent with respect to
bankruptcy and right of redemption. Upon default by a Mortgagor on a Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Loan will be able to deliver good and
merchantable title to the Mortgaged Property, subject to applicable federal and
state laws and judicial precedent with respect to bankruptcy and right of
redemption. There is no homestead or other exemption available to the Mortgagor
that would interfere with the right to sell the related Mortgaged Property at a
trustee's sale or the right to foreclose on the related Mortgage, subject to
applicable federal and state laws and judicial precedent with respect to
bankruptcy and right of redemption.
(u)Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices and servicing used by Seller with respect
to each Note and Mortgage are in compliance in all material respects with
Accepted Servicing Practices and applicable law. The Loan has been serviced by
Seller and any predecessor servicer in accordance with the terms of the Note.
With respect to escrow deposits and Escrow Payments, if any, all such payments
are in the possession of, or under the control of, Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law. Each escrow of funds that has been
established is not prohibited by applicable law. No escrow deposits or Escrow
Payments or other charges or payments due Seller have been capitalized under the
Mortgage or the Note. All Mortgage Interest Rate adjustments have been made in
strict compliance with state and federal law and the terms of the related Note.
Any interest required to be paid on escrowed funds pursuant to state, federal
and local law has been properly paid and credited.
(v)Conformance with Underwriting Guidelines and Agency Guidelines. The Loan was
underwritten in accordance with the applicable Agency Guidelines or Underwriting
Guidelines. The Note and Mortgage (exclusive of any riders) are on forms similar
to those used by or acceptable to the applicable Agency, FHA, VA or HUD, as
applicable, and Seller has not made any representations to a Mortgagor that are
inconsistent with the mortgage instruments used.
(w)No Additional Collateral. The Note is not and has not been secured by any
collateral except the lien of the corresponding Mortgage on the Mortgaged
Property and the security interest of any applicable security agreement or
chattel mortgage referred to in (i) above.
(x)Appraisal. Unless the applicable Agency, FHA, VA, RHS or HUD requires
otherwise, the Mortgage File contains an appraisal of the related Mortgaged
Property or Cooperative Unit which satisfied the applicable standards of Fannie
Mae and Freddie Mac and was made and signed prior to the approval of the Loan
application by a qualified appraiser, duly appointed by Seller or the originator
of the Loan, who had no interest, direct or indirect in the Mortgaged Property
or Cooperative Unit or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Loan, and the
appraisal and appraiser both satisfy the requirements of the applicable Agency,
FHA, VA, RHS or HUD and Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989 and the regulations promulgated thereunder, all as
in effect on the date the Loan was originated. Seller makes no representation or
warranty regarding the value of the Mortgaged Property or Cooperative Unit.
(y)Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and
Schedule 1-6





--------------------------------------------------------------------------------



currently so serves and is named in the Mortgage, and no fees or expenses,
except as may be required by local law, are or will become payable by Buyer to
the trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor.
(z)Delivery of Mortgage Documents. The Note, the Mortgage, the Assignment of
Mortgage (other than for a MERS Loan) and any other documents required to be
delivered under the Custodial and Disbursement Agreement for each Loan (other
than Wet-Ink Loans) have been delivered to the Custodian, except as otherwise
provided in the Custodial and Disbursement Agreement. Seller is, or an agent of
Seller is, in possession of a complete, true and materially accurate Mortgage
File in compliance with the Custodial and Disbursement Agreement, except for
such documents the originals of which have been delivered to the Custodian and
except as otherwise provided in the Custodial and Disbursement Agreement.
(aa)No Buydown Provisions; No Graduated Payments or Contingent Interests. Except
for Loans made in connection with employee relocations, no Loan contains
provisions pursuant to which Monthly Payments are (a) paid or partially paid
with funds deposited in any separate account established by Seller, the
Mortgagor, or anyone on behalf of the Mortgagor, (b) paid by any source other
than the Mortgagor or (c) contains any other similar provisions which may
constitute a “buydown” provision. Except for Loans made in connection with
employee relocations, the Loan is not a graduated payment Loan and the Loan does
not have a shared appreciation or other contingent interest feature. Such
employee relocation Loans are identified on the related Loan Schedule.
(bb)Mortgagor Acknowledgment. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials to the extent
required by applicable law with respect to the making of fixed rate Loans and
adjustable rate Loans and rescission materials with respect to refinanced Loans.
Seller shall maintain such statement in the Mortgage File.
(cc)No Construction Loans. No Loan was made in connection with the construction
or rehabilitation of a Mortgaged Property or facilitating the trade in or
exchange of a Mortgaged Property.
(dd)Acceptable Investment. To Seller’s actual knowledge, there are no specific
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor, the Mortgage File or the Mortgagor’s credit standing
that are reasonably expected to (i) cause private institutional investors which
invest in loans similar to the Loan, to regard the Loan as an unacceptable
investment, or (ii) adversely affect the value of the Loan in comparison to
similar loans.
(ee)LTV, PMI Policy. Except as approved by one of the Agencies, FHA, VA, RHS or
HUD, no Loan has an LTV greater than 100%. If required by the applicable Agency,
FHA, VA, RHS or HUD, the Loan is insured by a PMI Policy. All provisions of any
PMI Policy have been and are being complied with, such policy is in full force
and effect, and all premiums due thereunder have been paid. No action, inaction,
or event has occurred and no state of facts exists that has, or will result in
the exclusion from, denial of, or defense to coverage. Any Loan subject to a PMI
Policy obligates the Mortgagor thereunder to maintain the PMI Policy and to pay
all premiums and charges in connection therewith. The Mortgage Interest Rate for
the Loan as set forth on the Loan Schedule is net of any such insurance premium.
(ff)Capitalization of Interest. The Note does not by its terms provide for the
capitalization or forbearance of interest.
Schedule 1-7





--------------------------------------------------------------------------------



(gg)No Equity Participation. No document relating to the Loan provides for any
contingent or additional interest in the form of participation in the cash flow
of the Mortgaged Property or a sharing in the appreciation of the value of the
Mortgaged Property. The indebtedness evidenced by the Note is not convertible to
an ownership interest in the Mortgaged Property or the Mortgagor and Seller has
not financed nor does it own directly or indirectly, any equity of any form in
the Mortgaged Property or the Mortgagor.
(hh)Proceeds of Loan. The proceeds of the Loan have not been and shall not be
used to satisfy, in whole or in part, any debt owed or owing by the Mortgagor to
Seller, except in connection with a refinanced Loan.
(ii)Origination Date. The origination date is no earlier than ninety (90) days
prior to the related Purchase Date.
(jj)No Exception. Custodian has not noted any material Exceptions on a Custodial
Loan Transmission with respect to the Loan which would materially adversely
affect the Loan or Buyer’s interest in the Loan.
(kk)Occupancy of Mortgaged Property or Cooperative Unit. The occupancy status of
the Mortgaged Property or Cooperative Unit is in accordance with Agency
Guidelines. All inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of the Mortgaged Property or
Cooperative Unit and, with respect to the use and occupancy of the same,
including but not limited to certificates of occupancy and fire underwriting
certificates, have been made or obtained from the appropriate authorities.
(ll)Transfer of Loans. Except with respect to Loans registered with MERS and
Cooperative Loans, the Assignment of Mortgage is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located. With respect to each Cooperative Mortgage Loan,
the UCC-3 assignment is in a form suitable for filing in the jurisdiction in
which the Mortgaged Property is located.
(mm)Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the origination of the Loan have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. With
respect to each Loan other than a Cooperative Loan, the lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
the applicable Agency, FHA, VA, RHS or HUD, as applicable. The consolidated
principal amount does not exceed the original principal amount of the Loan.
(nn)No Balloon Payment. No Loan has a balloon payment feature.
(oo)Condominiums/ Planned Unit Developments. If the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) such condominium or planned unit development
project is (i) acceptable to the applicable Agency, FHA, VA, RHS or HUD or
(ii) located in a condominium or planned unit development project which has
received project approval from the applicable Agency, FHA, VA, RHS or HUD. The
representations and warranties required by the applicable Agency, FHA, VA, RHS
or HUD with respect to such condominium or planned unit development have been
satisfied and remain true and correct.
Schedule 1-8





--------------------------------------------------------------------------------



(pp)Downpayment. The source of the down payment with respect to each Loan has
been verified in accordance with applicable Agency Guidelines.
(qq)Mortgaged Property Undamaged; No Condemnation Proceedings. There is no
proceeding pending or threatened in writing for the total or partial
condemnation of the Mortgaged Property or Cooperative Unit. The Mortgaged
Property or Cooperative Unit is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property or Cooperative Unit as security for the Loan
or the use for which the premises were intended and each Mortgaged Property or
Cooperative Unit is in good repair.
(rr)No Violation of Environmental Laws. To the knowledge of Seller, there exists
no violation of any local, state or federal environmental law, rule or
regulation with respect to the Mortgaged Property. To the knowledge of Seller,
there is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue.
(ss)Location and Type of Mortgaged Property. Other than with respect to a
leasehold estate, the Mortgaged Property is a fee simple property located in the
state identified in the Loan Schedule. Any Mortgaged Property that is a
leasehold estate meets the guidelines of the applicable Agency, FHA, VA, RHS or
HUD, as applicable. The Mortgaged Property consists of a single parcel or
multiple contiguous parcels of real property with a detached single family
residence erected thereon, a townhouse, or a Cooperative Unit in a Cooperative
Project or a two to four-family dwelling, or an individual condominium in a low
rise or high-rise condominium, or an individual unit in a planned unit
development or a de minimis planned unit development and that no residence or
dwelling is (i) a mobile home or (ii) a manufactured home, provided, however,
that any condominium or planned unit development shall not fall within any of
the “Ineligible Projects” of part VIII, Section 102 of the Fannie Mae Selling
Guide and shall conform with the Agency Guidelines. The Mortgaged Property is
not raw land. As of the date of origination, no portion of the Mortgaged
Property was used for commercial purposes, and since the date of origination, no
portion of the Mortgaged Property has been used for commercial purposes;
provided, that Mortgaged Properties which contain a home office shall not be
considered as being used for commercial purposes as long as the entire Mortgaged
Property has not been altered for commercial purposes and no portion of the
Mortgaged Property is storing any chemicals or raw materials other than those
commonly used for homeowner repair, maintenance and/or household purposes.
(tt)Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Loan in the
event that the Mortgaged Property or Cooperative Unit, as applicable, is sold or
transferred without the prior written consent of the mortgagee thereunder.
(uu)Servicemembers Civil Relief Act of 2003. The Mortgagor has not notified
Seller, and Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2003.
(vv)No Denial of Insurance. No action, inaction, or event has occurred and no
state of fact exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable special
hazard insurance policy, primary mortgage guaranty insurance policy or
bankruptcy bond, irrespective of the cause of such failure of coverage. In
connection with the placement of any such insurance, no commission, fee, or
other compensation has been or will be received
Schedule 1-9





--------------------------------------------------------------------------------



by Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.
(ww)Leaseholds. With respect to any ground lease to which a Mortgaged Property
is subject, (1) a true, correct and complete copy of the ground lease and all
amendments, modifications and supplements thereto is included in the servicing
file, and the Mortgagor is the owner of a valid and subsisting leasehold
interest under such ground lease; (2) such ground lease is in full force and
effect, unmodified and not supplemented by any writing or otherwise except as
contained in the Mortgage File, (3) all rent, additional rent and other charges
reserved therein have been fully paid to the extent payable as of the Purchase
Date, (4) the Mortgagor enjoys quiet and peaceful possession of the leasehold
estate, subject to any sublease, (5) the Mortgagor is not in default under any
of the terms of such ground lease, and there are no circumstances that, with the
passage of time or the giving of notice, or both, would result in a default
under such ground lease, (6) the lessor under such ground lease is not in
default under any of the terms or provisions of such ground lease on the part of
the lessor to be observed or performed, (7) the lessor under such ground lease
has satisfied any repair or construction obligations due as of the Purchase Date
pursuant to the terms of such ground lease, (8) the execution, delivery and
performance of the Mortgage do not require the consent (other than those
consents which have been obtained and are in full force and effect) under, and
will not contravene any provision of or cause a default under, such ground
lease, (9) the ground lease term extends, or is automatically renewable, for at
least five years after the maturity date of the Note; (10) the Buyer has the
right to cure defaults on the ground lease and (11) the ground lease meets the
guidelines of the applicable Agency, FHA, VA, RHS or HUD, as applicable.
(xx)Prepayment Penalty. No Loan is subject to a prepayment penalty.
(yy)Predatory Lending Regulations; High Cost Loans. No Loan (i) is classified as
a High Cost Loan, or (ii) is subject to Section 226.32 of Regulation Z or any
similar state law (relating to high interest rate credit/lending transactions).
(zz)Tax Service Contract. Seller has obtained a life of loan, transferable real
estate tax service contract with an approved tax service contract provider on
each Loan and such contract is assignable without penalty, premium or cost to
Buyer.
(aaa)Flood Certification Contract. Seller has obtained a life of loan,
transferable flood certification contract for each Loan and such contract is
assignable without penalty, premium or cost to Buyer.
(bbb)Recordation. Each original Mortgage was recorded or has been sent for
recordation, and, except for those Loans subject to the MERS identification
system, all subsequent assignments of the original Mortgage (other than the
assignment to Buyer) have been recorded or sent for recordation in the
appropriate jurisdictions wherein such recordation is necessary to perfect the
lien thereof as against creditors of the Mortgagor, or is in the process of
being recorded.
(ccc)Located in U.S. No collateral (including, without limitation, the related
real property and the dwellings thereon and otherwise) relating to a Loan is
located in any jurisdiction other than in one of the fifty (50) states of the
United States of America or the District of Columbia.
(ddd)Single-Premium Credit Life Insurance. In connection with the origination of
any Loan, no proceeds from any Loan were used to purchase any single premium
credit insurance policy (e.g., life, mortgage, disability, accident,
unemployment, or health insurance product) or debt cancellation agreement
through Seller as a condition of obtaining the extension of credit. No proceeds
from any Loan
Schedule 1-10





--------------------------------------------------------------------------------



were used at the closing of such loan to purchase single premium credit
insurance policies (e.g., life, mortgage, disability, accident, unemployment, or
health insurance product) or debt cancellation agreements as part of the
origination of, or as a condition to closing, such Loan.
(eee)FHA Mortgage Insurance, VA Loan Guaranty, Rural Housing Service Guaranty.
With respect to each Agency Loan that is an FHA Loan, the FHA Mortgage Insurance
Contract is, or when issued will be, in full force and effect and to Seller’s
knowledge, there exists no circumstances with respect to such FHA Loan that
would permit the FHA to deny coverage under such FHA Mortgage Insurance. With
respect to each Agency Loan that is a VA Loan, the VA Loan Guaranty Agreement
is, or when issued will be, in full force and effect. With respect to each
Agency Loan that is an RHS Loan, the Rural Housing Service Guaranty is, or when
issued will be, in full force and effect. All necessary steps on the part of
Seller have been taken to keep such guaranty or insurance valid, binding and
enforceable and to Seller’s knowledge, each is the binding, valid and
enforceable obligation of the FHA, the VA and the RHS, respectively, without
currently applicable surcharge, set off or defense.
(fff)Qualified Mortgage. Each Loan satisfied the following criteria: (i) such
Loan is a Qualified Mortgage, and (ii) such Loan is supported by documentation
that evidences compliance with the QM Rule or the Ability to Repay Rule, as
applicable.
(ggg)Borrower Benefit. Each HARP Loan, as of the date of origination, meets the
applicable borrower benefit requirements as defined by the applicable Agency
subject to any exceptions or variances provided to Seller.
(hhh)Cooperative Loans. With respect to each Cooperative Loan, Seller represents
and warrants:
(1)the Cooperative Loan is secured by a valid, subsisting, enforceable and
perfected first lien on the Cooperative Shares issued to the related Mortgagor
with respect to such Cooperative Loan, subject only to the Cooperative
Corporation’s lien against such corporation stock, shares or membership
certificate for unpaid assessments of the Cooperative Corporation to the extent
required by applicable law. Any Security Agreement, chattel mortgage or
equivalent document related to and delivered in connection with the Cooperative
Loan establishes and creates a valid, subsisting and enforceable first lien and
first priority security interest on the property described therein and Seller
has full right to sell and assign the same to Buyer. The Cooperative Unit was
not, as of the date of origination of the Cooperative Loan, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Security Agreement.
(2)(i) the term of the related Proprietary Lease is longer than the term of the
Cooperative Loan, (ii) there is no provision in any Proprietary Lease which
requires the Mortgagor to offer for sale the Cooperative Shares owned by such
Mortgagor first to the Cooperative, (iii) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease and (iv) the Recognition Agreement is on a form of agreement
published by the Aztech Document Systems, Inc. or includes provisions which are
no less favorable to the lender than those contained in such agreement.
Schedule 1-11





--------------------------------------------------------------------------------



(3)There is no proceeding pending or threatened for the total or partial
condemnation of the building owned by the applicable Cooperative Corporation
(the “Underlying Mortgaged Property”). The Underlying Mortgaged Property is
undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty so as to affect adversely the value of the Underlying
Mortgaged Property as security for the mortgage loan on such Underlying
Mortgaged Property (the “Cooperative Mortgage”) or the use for which the
premises were intended.
(4)There is no default, breach, violation or event of acceleration existing
under the Cooperative Mortgage or the mortgage note related thereto and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration.
(5)The Cooperative Corporation has been duly organized and is validly existing
and in good standing under the laws of the jurisdiction of its formation. The
Cooperative Corporation has requisite power and authority to (i) own its
properties, and (ii) transact the business in which it is now engaged. The
Cooperative Corporation possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which is now engaged.
(6)The Cooperative Corporation complies in all material respects with all
applicable legal requirements. The Cooperative Corporation is not in default or
violation of any order, writ, injunction, decree or demand of any governmental
authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of the Cooperative Corporation.
(7)The Cooperative Note, the Security Agreement, the Cooperative Shares, the
Proprietary Lease or occupancy agreement, and any other documents required to be
delivered under the Custodial and Disbursement Agreement for each Cooperative
Loan have been delivered to Custodian, except as otherwise provided in the
Custodial and Disbursement Agreement.
(8)The Security Agreement contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Cooperative Shares of the benefits of the security
provided thereby.
(9)As of the date of origination of the Cooperative Loan, the related
Cooperative Project is insured by a generally acceptable insurer against loss by
fire, hazards of extended coverage and such other hazards as are customary in
the area where the Cooperative Project is located or as provided in the
applicable Agency, FHA, VA, RHS or HUD guidelines.
(iii)RHS Loans. With respect to each RHS Loan:
Schedule 1-12





--------------------------------------------------------------------------------



(1)All parties which have had any interest in such RHS Loan, whether as
mortgagee or assignee, are (or, during the period in which they held and
disposed of such interest, were) Rural Housing Service Approved Lenders;
(2)The Mortgage is guaranteed by the RHS to the maximum extent permitted by law
and all necessary steps have been taken to make and keep such guaranty valid,
binding and enforceable and the applicable guaranty agreement is the binding,
valid and enforceable obligation of the RHS, to the full extent thereof, without
surcharge, set-off or defense;
(3)In the case of an RHS Loan, no claim for guarantee has been filed;
(4)No Loan is (a) a Section 235 subsidy loan (24 C.F.R. 235), or a graduated
loan under Section 245 (24 C.F.R. 203.45 and 24 C.F.R. 203.436), (b) an advance
claim loan, or (c) a VA vendee loan;
(5)Neither Seller, its servicer, nor any prior holder or servicer of the Loan
has engaged in any action or inaction which would result in the curtailment of a
payment (or nonpayment thereof) by the RHS; and
(6)All actions required to be taken by Seller or the related Qualified
Originator (if different from Seller) to cause Buyer, as owner of the RHS Loan,
to be eligible for the full benefits available under the applicable insurance or
guaranty agreement have been taken by such entity.
(jjj)CEMA Loans. With respect to each Loan which is a CEMA Loan, Seller or
Servicer has possession or control of, and maintains in its Servicing Records,
the originals of each promissory note or other evidence of indebtedness related
to such CEMA Loan (other than CEMA Consolidated Notes which have been delivered
to the Custodian), including, without limitation all previous promissory notes
or other evidence of indebtedness referenced in the Consolidation, Extension and
Modification Agreement or CEMA Consolidated Note and any gap, new money or other
similar promissory notes or other evidence of indebtedness of the related
mortgagor/borrower. The Consolidation, Extension and Modification Agreement
complies with all applicable laws and is in a form generally acceptable for sale
in the secondary market.
(kkk)Insured Closing Letter. As of the Purchase Date of each Wet-Ink Loan, an
Approved Title Insurance Company has issued to the Seller or Buyer an Insured
Closing Letter, copies of which shall be maintained in the possession of Seller
and provided to Buyer upon request, if required or in Buyer’s reasonable
discretion. Among other things, the Insured Closing Letter covers any losses
occurring due to the fraud, dishonesty or mistakes of the Settlement Agent. The
Insured Closing Letter inures to the benefit of, and the rights thereunder may
be enforced by, the Seller or other Qualified Originator and its successors and
assigns, including Buyer. Notwithstanding the foregoing, no Insured Closing
Letter shall be required to be provided to the Buyer (a) where title insurance
for the applicable Wet-Ink Loan is provided by Amrock and (b) unless the unpaid
principal balance of Purchased Loans that constitute Wet-Ink Loans, and
regarding which an Insured Closing Letter has not been provided, would exceed
[***] of Seller’s Tangible Net Worth measured as of the end of Seller’s most
recent fiscal quarter.
Schedule 1-13






--------------------------------------------------------------------------------



Schedule 2
Subsidiaries


One Mortgage Holdings, LLC
One Reverse Mortgage, LLC
QL Ginnie EBO, LLC
QL Ginnie REO, LLC
Quicken Loans Co-Issuer, Inc.
Schedule 2-1






--------------------------------------------------------------------------------



Schedule 12(c)
Litigation


[***]
Schedule 12(c)-1






--------------------------------------------------------------------------------



Schedule 13(i)
Related Party Transactions
[***]
Schedule 13(i)-1






--------------------------------------------------------------------------------



EXHIBIT A
COMPLIANCE CERTIFICATE


1.I, _______________________, _______________________ of Quicken Loans, LLC (the
“Seller”), do hereby certify that as of the last calendar day of the fiscal
[quarter/year] for which financial statements are being provided with this
certification:


(i)Seller is in compliance with all provisions and terms of the Master
Repurchase Agreement, dated as of [___________], between the [___________] and
Seller (as amended, restated, supplemented or otherwise modified from time to
time, “Agreement”) and the other Program Documents;


(ii)no Default or Event of Default has occurred and is continuing thereunder
which has not previously been disclosed or waived[, except as specified below;]
[If any Default or Event of Default has occurred and is continuing, describe the
same in reasonable detail and describe the action Seller has taken or proposes
to take with respect thereto];


(iii)the Seller’s consolidated Adjusted Tangible Net Worth is not less than
[***]. The ratio of the Seller’s consolidated Indebtedness to Adjusted Tangible
Net Worth is not, as of the last day of the most recently completed calendar
month, greater than [***]. The Seller has, on a consolidated basis, cash, Cash
Equivalents and unused borrowing capacity on unencumbered assets that could be
drawn against (taking into account required haircuts) under committed warehouse
and repurchase facilities in an amount equal to not less than [***]. If as of
the last day of any calendar month within the fiscal quarter ended on or
immediately before the last calendar day of the calendar month for which
financial statements are being provided with this certification, the Seller’s
consolidated Adjusted Tangible Net Worth was less than [***] or the Seller, on a
consolidated basis, had cash and Cash Equivalents in an amount that was less
than [***], in either case the Seller’s consolidated Net Income for the fiscal
quarter ended on or immediately before the last calendar day of the calendar
month for which financial statements are being provided with this certification
before income taxes for such fiscal quarter was not less than [***].


(iv)The detailed summary on Schedule 1 hereto of the Seller’s compliance with
the financial covenants in clause (iv) hereof, is true, correct and complete in
all material respects.


Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.
A-1-1





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have signed this certificate.
Date:             , 201__




QUICKEN LOANS, LLC

By:Name:Title:

A-1-2





--------------------------------------------------------------------------------



Schedule 1 to Quarterly Certification


Calculation of Financial Covenants as of _______


Liquidity:



Cash$plusCash Equivalents$Total$Minimum Liquidity Amount
$[***]
COMPLIANCEPASSFAIL



Adjusted Tangible Net Worth:


A-1-3





--------------------------------------------------------------------------------



Consolidated Net Worth (total assets over total liabilities)


$
Less


Book value of all investments in non-consolidated subsidiaries


$
Less
 
goodwill
$


research and development costs
$


Trademarks
$


trade names
$


Copyrights
$


Patents
$


rights to refunds and indemnification
$


unamortized debt discount and expense
$


[other intangibles, except servicing rights]
$


Total
$


Minimum Adjusted Tangible Net Worth Amount
$[***]




COMPLIANCEPASSFAIL



Leverage:


A-1-4





--------------------------------------------------------------------------------




Consolidated Indebtedness

$


Divided by





Adjusted Tangible Net Worth

$


Ratio





Maximum Leverage Amount

[***]


COMPLIANCE
PASSFAIL



Net Income:
Adjusted Tangible Net Worth as of last calendar day of the applicable month


[Only applicable if less than [***] in any month in the quarter]
Cash and Cash Equivalents as of last calendar day of the applicable month


[Only applicable if less than [***] in any month in the quarter]
Net Income for the fiscal quarter ended on or immediately before the last
calendar day of the calendar month for which financial statements are being
provided with this certification
[Only applicable if both of the prior two conditions is met.]


$
Total


Net Income requirement
[***]


COMPLIANCE PASS FAIL NOT APPLICABLE

A-1-5






--------------------------------------------------------------------------------



EXHIBIT B
FORM OF INSTRUCTION LETTER
__________ __, 201_
___________________, as Subservicer/Additional Collateral Servicer
____________________
____________________
Attention: _______________


Re:    Master Repurchase Agreement, dated as of [___________], between the
[___________] (“Buyer”) and Quicken Loans, LLC (the “Seller”)


Ladies and Gentlemen:


As [sub]servicer of those assets described on Schedule 1 hereto, which may be
amended or updated from time to time (the “Eligible Assets”) pursuant to that
Servicing Agreement, between you and the undersigned Seller, as amended or
modified, attached hereto as Exhibit A (the “Servicing Agreement”), you are
hereby notified that the undersigned Seller has sold to Buyer such Eligible
Assets pursuant to that certain Master Repurchase Agreement, dated as
[___________] (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), between Buyer and the Seller. Capitalized terms
used but not defined herein shall have the meanings assigned thereto in the
Agreement.
You agree to service the Eligible Assets in accordance with the terms of the
Servicing Agreement for the benefit of Buyer and, except as otherwise provided
herein, Buyer shall have all of the rights, but none of the duties or
obligations of the Seller under the Servicing Agreement including, without
limitation, payment of any indemnification or reimbursement or payment of any
servicing fees or any other fees. No subservicing relationship shall be hereby
created between you and Buyer.
Upon your receipt of written notification by Buyer that a Default has occurred
under the Agreement and identifying the then-current Eligible Assets (the
“Default Notice”), you, as [Subservicer] [Additional Collateral Servicer],
hereby agree to remit all payments or distributions made with respect to such
Eligible Assets, net of the servicing fees payable to you with respect thereto,
immediately in accordance with Buyer’s wiring instructions provided below, or in
accordance with other instructions that may be delivered to you by Buyer:
Bank:         [JP Morgan Chase Bank, New York (Chasus33)]
ABA: [___________]
A/C: [___________]
A/C Name:    [___________]
FFC:        [___________]
FFC A/C:    [___________]


You agree that, following your receipt of such Default Notice, under no
circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you by the undersigned Seller, except if
Buyer instructs you in writing otherwise.

B-2





--------------------------------------------------------------------------------



You further agree that, upon receipt written notification by Buyer that an Event
of Default has occurred under the Agreement, Buyer shall assume all of the
rights and obligations of Seller under the Servicing Agreement, except as
otherwise provided herein. Subject to the terms of the Servicing Agreement, you
shall (x) follow the instructions of Buyer with respect to the Eligible Assets
and deliver to a Buyer any information with respect to the Eligible Assets
reasonably requested by such Buyer, and (y) treat this letter agreement as a
separate and distinct servicing agreement between you and Buyer (incorporating
the terms of the Servicing Agreement by reference), subject to no setoff or
counterclaims arising in your favor (or the favor of any third party claiming
through you) under any other agreement or arrangement between you and the Seller
or otherwise. Notwithstanding anything to the contrary herein or in the
Servicing Agreement, in no event shall Buyer be liable for any fees,
indemnities, costs, reimbursements or expenses incurred by you prior to such
Event of Default or otherwise owed to you in respect of the period of time prior
to such Event of Default.
Notwithstanding anything to the contrary herein or in the Servicing Agreement,
with respect to those Eligible Assets marked as “Servicing Released” on Schedule
1 (the “Servicing Released Assets”), you are hereby instructed to service such
Servicing Released Assets for a term commencing as of the related Purchase Date
and which shall automatically terminate without notice on the Repurchase Date
for the relevant Transaction (such term, the “Servicing Term”). The Servicing
Term shall terminate upon the occurrence of any of the following events: (i) the
occurrence of any event described in Section 18 of the Agreement, (ii) the date
on which all the Obligations have been paid in full, or (iii) the transfer of
servicing to any entity approved by Buyer and the assumption thereof by such
entity (each, a “Servicing Termination”). In the event of a Servicing
Termination, you hereby agree to (i) deliver all servicing and “records”
relating to such Servicing Released Assets to the designee of Buyer at the end
of each such Servicing Term and (ii) cooperate in all respects with the transfer
of servicing to Buyer or its designee. The transfer of servicing and such
records by you shall be in accordance with customary standards in the industry
and the terms of the Servicing Agreement, and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”).
Further, you hereby constitute and appoint Buyer and any officer or agent
thereof, with full power of substitution, as your true and lawful
attorney-in-fact with full irrevocable power and authority in your place and
stead and in your name or in Buyer’s own name, following any Servicer
Termination with respect solely to the Servicing Released Assets that are
subject to such Servicer Termination, to direct any party liable for any payment
under any such Servicing Released Assets to make payment of any and all moneys
due or to become due thereunder directly to Buyer or as Buyer shall direct
including, without limitation, the right to send “goodbye” and “hello” letters
on your behalf. you hereby ratify all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.
For the purpose of the foregoing, the term “records” shall be deemed to include
but not be limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Servicing Released Assets.
This instruction letter may not be amended or superseded without the prior
written consent of the Buyer. Buyer is a beneficiary of all rights and
obligations of the parties hereunder.
[NO FURTHER TEXT ON THIS PAGE]

B-2






--------------------------------------------------------------------------------



Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following address:
[__________].




Very truly yours,


QUICKEN LOANS, LLC

By:Name:Title:



Acknowledged and Agreed as of this __ day of ___________, 201__:




[SUBSERVICER] [ADDITIONAL COLLATERAL SERVICER]




By:________________________________
Name:
Title:

B-2






--------------------------------------------------------------------------------



EXHIBIT C
BUYER’S WIRE INSTRUCTIONS




For Cash:    Bank:    Bank of New York Mellon
ABA Number:    [***]
DDA Number:    [***]
Account Name:    BBPLC LNBR Firm Cash W/H Gest USD
Ref:    Quicken Loans Warehouse
Attention:    Whole Loan Operations
C-1






--------------------------------------------------------------------------------



EXHIBIT D
FORM OF SECURITY RELEASE CERTIFICATION


September 4, 2020
[___________]
[___________]
[___________][___________]
    Re:    Security Release Certification


In accordance with the provisions below and effective as of ___[DATE]________ [
] (“[ ]”) hereby relinquishes any and all right, title and interest it may have
in and to the Loans described in Annex A attached hereto upon purchase thereof
by the [___________] (“Buyer”) from the Seller named below pursuant to that
certain Master Repurchase Agreement, dated as of [___________] (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”) as of the date and time of receipt by [ ] of an amount at least
equal to the amount then due to [ ] as set forth on Annex A for such Loans (the
“Date and Time of Sale”) and certifies that all notes, mortgages, assignments
and other documents in its possession relating to such Loans have been delivered
and shall be released to the Seller named below or its designees as of the Date
and Time of Sale. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Repurchase Agreement.


Name and Address of Lender:


[Custodian]
[ ]
For Credit Account No. [ ]
Attention: [ ]
Phone: [ ]
Further Credit – [ ]


[NAME OF WAREHOUSE LENDER]


By:________________________________
Name:
Title:
E-1






--------------------------------------------------------------------------------



The Seller named below hereby certifies to Buyer that, as of the Date and Time
of Sale of the above mentioned Loans to Buyer, the security interests in the
Loans released by the above named corporation comprise all security interests in
any and all such Loans. The Seller warrants that, as of such time, there are and
will be no other security interests in any or all of such Loans.




QUICKEN LOANS, LLC


By:__________________________________
Name:
Title:
E-2






--------------------------------------------------------------------------------



ANNEX TO SECURITY RELEASE CERTIFICATION
[List of Loans and amounts due]
E-3



